Execution Version

--------------------------------------------------------------------------------

Exhibit 10.1


Credit Agreement and Guaranty


Dated as of


September 3, 2019


among


Chembio Diagnostics, Inc.,
as the Borrower,


The Guarantors from Time to Time Party hereto


and


Perceptive Credit Holdings II, LP
and its successors and assigns party hereto,
as Administrative Agent and as a Lender


$20,000,000



--------------------------------------------------------------------------------

Table of Contents


Section
Heading
Page
     
Article I
Definitions
1
       
Section 1.01.
Certain Defined Terms
1
 
Section 1.02.
Accounting Terms and Principles
27
 
Section 1.03.
Interpretation
28
 
Section 1.04.
Divisions
28
       
Article 2
The Commitments
28
       
Section 2.01.
Term Loan
28
 
Section 2.02.
Proportionate Shares
29
 
Section 2.03.
Fees
29
 
Section 2.04.
Notes
29
 
Section 2.05.
Use of Proceeds
29
       
Article 3
Payments of Principal and Interest
29
       
Section 3.01.
Repayment
29
 
Section 3.02.
Interest
30  
Section 3.03.
Prepayments
30
 
Section 3.04.
Effect of Benchmark Transition Event
32
       
Article 4
Payments, Etc.
33
       
Section 4.01.
Payments
33
 
Section 4.02.
Computations
34
 
Section 4.03.
Notices
34
 
Section 4.04.
Set‑Off
34
       
Article 5
Yield Protection, Etc.
35
       
Section 5.01.
Additional Costs
35
 
Section 5.02.
Illegality
36
 
Section 5.03.
Taxes
36
 
Section 5.04.
Delay in Requests
40
       
Article 6
Conditions Precedent
41
 
Section 6.01.
Conditions to Closing Date
41        
Article 7
Representations and Warranties
44
       
Section 7.01.
Power and Authority
44
 
Section 7.02.
Authorization; Enforceability
44
 
Section 7.03.
Governmental and Other Approvals; No Conflicts
45  
Section 7.04.
Financial Statements; Projections; Material Adverse Change
45



-i-

--------------------------------------------------------------------------------

 
Section 7.05.
Properties
45
 
Section 7.06.
No Actions or Proceedings
47
 
Section 7.07.
Compliance with Laws and Agreements
47
 
Section 7.08.
Taxes
49  
Section 7.09.
Full Disclosure
49  
Section 7.10.
Regulation
49
 
Section 7.11.
Solvency
49
 
Section 7.12.
[Reserved]
49
 
Section 7.13.
Indebtedness and Liens
49
 
Section 7.14.
Material Agreements
50  
Section 7.15.
Restrictive Agreements
50  
Section 7.16.
Real Property
50
 
Section 7.17.
Pension and Other Plans
50
 
Section 7.18.
Collateral; Security Interest
51  
Section 7.19.
Regulatory Approvals
51  
Section 7.20.
Capitalization
53  
Section 7.21.
Insurance
53
 
Section 7.22.
Certain Fees
53
 
Section 7.23.
Sanctions Laws
53
 
Section 7.24.
Anti‑Corruption Laws
53
 
Section 7.25.
Anti‑Terrorism Laws
53
 
Section 7.26.
Royalty and Other Payments
54        
Article 8
Affirmative Covenants and Financial Covenants
54        
Section 8.01.
Financial Statements and Other Information
54
 
Section 8.02.
Notices of Material Events
56
 
Section 8.03.
Existence; Maintenance of Properties, Etc
59  
Section 8.04.
Payment of Obligations
59
 
Section 8.05.
Insurance
59
 
Section 8.06.
Books and Records; Inspection Rights
60  
Section 8.07.
Compliance with Laws
60
 
Section 8.08.
Licenses
61  
Section 8.09.
Action under Environmental Laws
61  
Section 8.10.
Use of Proceeds
61
 
Section 8.11.
Certain Obligations Respecting Subsidiaries; Further Assurances
61
 
Section 8.12.
Termination of Non‑Permitted Liens
62
 
Section 8.13.
Non-Commingling
62
 
Section 8.14.
Anti‑Terrorism and Anti‑Corruption Laws
62
 
Section 8.15.
Minimum Liquidity
63  
Section 8.16.
Minimum Total Revenue
63  
Section 8.17.
Maintenance of Regulatory Approvals, Contracts, Intellectual Property, Etc.
64  
Section 8.18.
Cash Management
64  
Section 8.19.
Certain Post-Closing Obligations
64
 
Section 8.20.
Foreign Guaranties and Foreign Collateral
64



-ii-

--------------------------------------------------------------------------------

Article 9
Negative Covenants
64
       
Section 9.01.
Indebtedness
65  
Section 9.02.
Liens
66  
Section 9.03.
Fundamental Changes and Acquisitions
67
 
Section 9.04.
Lines of Business
68  
Section 9.05.
Investments
68  
Section 9.06.
Restricted Payments
69  
Section 9.07.
Payments of Indebtedness
69
 
Section 9.08.
Change in Fiscal Year
69
 
Section 9.09.
Sales of Assets, Etc
70  
Section 9.10.
Transactions with Affiliates
70
 
Section 9.11.
Restrictive Agreements
71  
Section 9.12.
Organizational Documents, Material Agreements
71
 
Section 9.13.
Operating Leases
72  
Section 9.14.
Sales and Leasebacks
72  
Section 9.15.
Hazardous Material
72  
Section 9.16.
Accounting Changes
72
 
Section 9.17.
Compliance with ERISA
72
 
Section 9.18.
Deposit Accounts
72
 
Section 9.19.
Outbound Licenses
72
 
Section 9.20.
Inbound Licenses
72
       
Article 10
Events of Default
73        
Section 10.01.
Events of Default
73  
Section 10.02.
Remedies
76  
Section 10.03.
Prepayment Premium and Redemption Price
76
       
Article 11
Guarantee
76
       
Section 11.01.
The Guarantee
76
 
Section 11.02.
Obligations Unconditional
77  
Section 11.03.
Reinstatement
78  
Section 11.04.
Subrogation
78  
Section 11.05.
Remedies
78
 
Section 11.06.
Instrument for the Payment of Money
78
 
Section 11.07.
Continuing Guarantee
78
 
Section 11.08.
Rights of Contribution
78
 
Section 11.09.
General Limitation on Guarantee Obligations
79
       
Article 12
Administrative Agent
79
       
Section 12.01.
Appointment
79
 
Section 12.02.
Rights as a Lender
80  
Section 12.03.
Exculpatory Provisions
80
 
Section 12.04.
Reliance by Administrative Agent
81  
Section 12.05.
Delegation of Duties
81



-iii-

--------------------------------------------------------------------------------

 
Section 12.06.
Resignation of Agent
81
 
Section 12.07.
Non‑Reliance on Administrative Agent and Other Lenders
82
 
Section 12.08.
Administrative Agent May File Proofs of Claim
82
 
Section 12.09.
Collateral and Guaranty Matters; Appointment of Collateral Agent
83
       
Article 13
Miscellaneous
84
       
Section 13.01.
No Waiver
84
 
Section 13.02.
Notices
84
 
Section 13.03.
Expenses, Indemnification, Etc
85  
Section 13.04.
Amendments, Etc
85
 
Section 13.05.
Successors and Assigns
87  
Section 13.06.
Survival
89
 
Section 13.07.
Captions
90  
Section 13.08.
Counterparts
90  
Section 13.09.
Governing Law
90
 
Section 13.10.
Jurisdiction, Service of Process and Venue
90
 
Section 13.11.
Waiver of Jury Trial
91  
Section 13.12.
Waiver of Immunity
91  
Section 13.13.
Entire Agreement
91
 
Section 13.14.
Severability
91
 
Section 13.15.
No Fiduciary Relationship
91
 
Section 13.16.
USA Patriot Act
91
 
Section 13.17.
Treatment of Certain Information; Confidentiality
92  
Section 13.18.
Releases of Guarantees and Liens
92
 
Section 13.19.
Acknowledgement and Consent to Bail‑In of EEA Financial Institutions
93  
Section 13.20.
Original Issue Discount Attributable to the Warrant
93



Schedules:


Schedule 1
—
Commitments and Warrant Shares
Schedule 1.1
—
Competitors
Schedule 2
—
Products
Schedule 7.05(b)
—
Obligor Intellectual Property
Schedule 7.13A
—
Existing Indebtedness
Schedule 7.13B
—
Existing Liens
Schedule 7.14
—
Material Agreements
Schedule 7.16
—
Real Property
Schedule 7.17
—
Pension Matters
Schedule 7.19(b)
—
Regulatory Approvals
Schedule 7.20
—
Capitalization
Schedule 7.22
—
Broker’s Fee
Schedule 7.26
—
Royalty and Other Payments
Schedule 8.19
—
Certain Post Closing Obligations
Schedule 9.05
—
Existing Investments
Schedule 9.10
—
Transactions with Affiliates



-iv-

--------------------------------------------------------------------------------

Exhibits:


Exhibit A
—
Form of Guarantee Assumption Agreement
Exhibit B
—
[Reserved]
Exhibit C
—
Form of Note
Exhibit D
—
Form of U.S. Tax Compliance Certificate
Exhibit E
—
Form of Compliance Certificate
Exhibit F
—
Form of Assignment Agreement
Exhibit G
—
Form of Sources and Uses Certificate
Exhibit H
—
Form of Security Agreement
Exhibit I
—
Form of Collateral Questionnaire

 
-v-

--------------------------------------------------------------------------------

Credit Agreement And Guaranty, dated as of September 3, 2019 (this “Agreement”),
among Chembio Diagnostics, Inc., a Nevada corporation (the “Borrower”), certain
Guarantors from time to time parties hereto, Perceptive Credit Holdings II, LP,
a Delaware limited partnership (“Perceptive”), as a lender (together with its
successors and assigns party hereto pursuant to Section 13.05, the “Lenders” and
each a “Lender”) and as administrative agent for the Lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”).
 
Witnesseth:
 
The Borrower has requested the Lenders to make term loans to the Borrower, and
the Lenders are prepared to make such loans on and subject to the terms and
conditions hereof.  Accordingly, the parties agree as follows:
 
Article I
 
Definitions
 
Section 1.01.        Certain Defined Terms.  As used herein, the following terms
have the following respective meanings:
 
“Accounting Change” has the meaning set forth in Section 1.02.
 
“Accounting Change Notice” has the meaning set forth in Section 1.02.
 
“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take‑over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires any business or all or
substantially all of the assets of any Person engaged in any business, (b)
acquires control of securities of a Person engaged in a business representing
more than 50% of the ordinary voting power for the election of directors or
other governing body if the business affairs of such Person are managed by a
board of directors or other governing body, or (c) acquires control of more than
50% of the ownership interest in any Person engaged in any business that is not
managed by a board of directors or other governing body.
 
“Act” has the meaning set forth in Section 13.16.
 
“Administrative Agent” has the meaning set forth in the introduction hereto.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” has the meaning set forth in the introduction hereto.
 

--------------------------------------------------------------------------------

“Anti‑Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Obligors and their Affiliates concerning or relating to
bribery or corruption, including, without limitation, the Foreign Corrupt
Practices Act of 1977, as amended.
 
“Anti‑Terrorism Laws” means any laws or regulations relating to terrorism or
money laundering, including, without limitation the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et
seq.), the USA Patriot Act and any similar law enacted in the United States
after the date of this Agreement.
 
“ANVISA” means the Brazilian Health Regulatory Agency and any successor thereto.
 
“Applicable Margin” means 8.75% per annum.
 
“Approved Fund” has the meaning set forth in Section 13.05(c).
 
“Asset Sale” has the meaning set forth in Section 9.09.
 
“Assignment Agreement” means an assignment and assumption entered into by a
Lender and an assignee of such Lender in substantially the form of Exhibit F.
 
“Bail‑In Action” means the exercise of any Write‑Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for
Dollar-denominated credit facilities and (b) the Benchmark Replacement
Adjustment.


“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar-denominated credit
facilities at such time.
 
-2-

--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof; provided however that any such Benchmark Replacement
Conforming Changes shall be consistent with market practice.
 
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (i)  in the case of clause (a) or (b) of the definition
of “Benchmark Transition Event,” the later of (x) the date of the public
statement or publication of information referenced therein and (y) the date on
which the administrator of LIBOR permanently or indefinitely ceases to provide
LIBOR; or (ii) in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.
 
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (a) public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (b) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (c) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.
 
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.04 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.04.
 
-3-

--------------------------------------------------------------------------------

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA to which any Obligor or Subsidiary thereof incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Borrower” has the meaning set forth in the introduction hereto.
 
“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or not required to close in New York City and, when
determined in connection with notices and determinations in respect of LIBOR or
any Term Loan or any funding, Interest Period or any payments in respect of the
Term Loan, that is also a day on which dealings in dollar deposits are carried
on in the London interbank market.
 
“Calculation Date” has the meaning set forth in Section 8.16(a).
 
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined
substantially in accordance with GAAP; provided that any obligations that were
not required to be included on the balance sheet of such Person as capital lease
obligations when incurred (whether now outstanding or at any time incurred or
entered into) but are subsequently re‑characterized as capital lease obligations
due to a change in accounting rules under GAAP after the Closing Date shall for
all purposes hereunder not be treated as a Capital Lease Obligation.
 
“Casualty Event” means any actual or constructive loss, condemnation,
destruction, confiscation, requisition, seizure or forfeiture of all or any
material portion of the assets of the Borrower or any other Obligor, excluding
only those assets, individually or in the aggregate, subject to any such event
during any calendar year with a fair market value as of the date thereof equal
to or less than $250,000.
 
“Change of Control” means and shall be deemed to have occurred if:
 
(a)         the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group of Persons acting jointly or otherwise in
concert of capital stock representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower;
 
(b)         during any period of twelve (12) consecutive calendar months, the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated or approved
by the board of directors of the Borrower, nor (ii) appointed by directors on
the board of directors on the date hereof or so nominated; and
 
-4-

--------------------------------------------------------------------------------

(c)         the Borrower shall cease to own directly, beneficially and of
record, determined on a fully diluted basis, 100% of the issued and outstanding
Equity Interests of its Subsidiaries.
 
“Claims” includes claims, litigation, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, information (brought by a public prosecutor without grand jury
indictment) or other similar processes, assessments or reassessments.
 
“CLIA” means the Clinical Laboratory Improvement Amendments (CLIA) of 1988, as
amended from time to time, and the rules, regulations, guidelines, guidance
documents and compliance policy guides issued or promulgated thereunder.
 
“Closing Cost Amount” has the meaning set forth in Section 2.03.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Section 6.01 have been satisfied or waived by the Lenders and the Term Loan
is made.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any Property in which a Lien is purported to be granted under
any of the Security Documents (or all such Property, as the context may
require).
 
“Collateral Questionnaire” means that certain Collateral Questionnaire and
certification by a Responsible Officer of the Borrower substantially in the form
of attached hereto as Exhibit I.
 
“Commitment” means the commitment of a Lender to make or otherwise fund a Term
Loan and “Commitments” means such commitments of all Lenders in the aggregate. 
The amount of each Lender’s Commitment, if any, is set forth on Schedule 1.  The
aggregate amount of the Commitments as of the Closing Date is $20,000,000.
 
“Commodity Account” has the meaning set forth in the Security Agreement.
 
“Competitor” means those entities listed on Schedule 1.1., together with their
Subsidiaries and other Affiliates.
 
“Compliance Certificate” has the meaning set forth in Section 8.01(d).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
-5-

--------------------------------------------------------------------------------

“Contracts” means any contract, license, instrument, lease, agreement,
obligation, promise, undertaking, understanding, arrangement, document,
commitment, entitlement or engagement under which a Person has, or will have,
any liability or contingent liability (in each case, whether written or oral,
expressed or implied, and whether in respect of monetary or payment obligations,
performance obligations or otherwise), excluding the Loan Documents.
 
“Control” means, with respect to any particular Person, the possession by one or
more other Persons, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such particular Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Account” has the meaning set forth in Section 8.18(a).
 
“Copyrights” has the meaning set forth in the Security Agreement.
 
“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 3.02(c).
 
“Deposit Account” has the meaning set forth in the Security Agreement and
relates to such accounts located and/or maintained in the United States of
America.
 
“Designated Account” has the meaning set forth in Section 4.01(a).
 
“Designated Person” means a person or entity:
 
(a)         listed in the annex to, or otherwise targeted by the provisions of,
the Executive Order (as disclosed by World‑Check or another reputable
commercially available database);
 
(b)        named as a “Specially Designated National and Blocked Person” on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (as disclosed by
World‑Check or another reputable commercially available database); or
 
(c)          with which the Lenders are prohibited from dealing or otherwise
engaging in any transaction by any Economic Sanctions Laws.
 
“Device” means any product that meets definition of “device” as set forth in
Section 321 of the FD&C Act, including (a) any medical instrument, apparatus,
implement, machine, contrivance, implant, in vitro reagent or other similar or
related item, including any component, part or accessory, that (i) is intended
for use in the diagnosis of disease, malady or other conditions or in the cure,
mitigation, treatment or prevention of disease or malady, in man or other
animals, or is intended to affect the structure or any function of the body of
man or other animals, (ii) does not achieve its primary intended purpose or
purposes through chemical action within or on the body of man or other animals
and (iii) is not dependent upon being metabolized for the achievement of its
primary intended purpose or purposes and (b) any Mobile Medical Application
subject to the FD&C Act.
 
-6-

--------------------------------------------------------------------------------

“Device Clearance Application” means (i) any premarket approval application
submitted under Section 515 of the FD&C Act (21 U.S.C. § 360e) (a “PMA”), (ii)
any de novo request submitted under Section 513(f) of the FD&C Act (21 U.S.C. §
360c(f)), (iii) any 510(k) submitted under Section 510(k) of the FD&C Act (21
U.S.C. § 360(k)) seeking clearance from the FDA for a Device that is
substantially equivalent to a legally marketed predicate Device, as defined in
the FD&C Act (a “510(k)”), (iv) any corresponding or substantially equivalent
notification, application or clearance of a non‑U.S. Regulatory Authority
including, with respect to the European Union, any equivalent submission to a
Standard Body pursuant to an applicable directive of the European Council with
respect to CE marking (or, if applicable, a self‑certification of conformity
with respect to any such directive through a “declaration of conformity”), and
(v) all amendments, variations, extension and renewals of any of the foregoing.
 
“Dollars” and “$” means lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
 
“Early Opt-in Election” means the occurrence of: (a) (i) a determination by the
Administrative Agent or (ii) a notification by the Majority Lenders to the
Administrative Agent (with a copy to the Borrower) that the Majority Lenders
have determined that Dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 3.04 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and (b) (i) the election
by the Administrative Agent or (ii) the election by the Majority Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Majority Lenders of written notice of
such election to the Administrative Agent.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
-7-

--------------------------------------------------------------------------------

“Economic Sanctions Laws” means:
 
(a)          the Executive Order, the International Emergency Economic Powers
Act (50 U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App.
§§ 1 et seq.), any other law or regulation promulgated thereunder from time to
time and administered by OFAC and any similar law enacted in the United States
after the date of this Agreement; and
 
(b)          any other similar applicable law now or hereafter enacted in any
other applicable jurisdiction.
 
“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.
 
“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
 
“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.
 
-8-

--------------------------------------------------------------------------------

“ERISA Event” means (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days of the occurrence of such event; (ii) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Title
IV Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following thirty (30) days; (iii) a withdrawal by any Obligor or
any ERISA Affiliate thereof from a Title IV Plan or the termination of any Title
IV Plan resulting in liability under Sections 4063 or 4064 of ERISA; (iv) the
withdrawal of any Obligor or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Obligor or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (v) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Title IV Plan or Multiemployer Plan; (vi) the imposition of liability on any
Obligor or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
failure by any Obligor or any ERISA Affiliate thereof to make any required
contribution to a Plan, or the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Title IV Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Title IV Plan or the failure to make any required contribution to a
Multiemployer Plan; (viii) the determination that any Title IV Plan is
considered an at‑risk plan or a plan in endangered to critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (ix) an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan;
(x) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or any ERISA Affiliate thereof; (xi) an application for a funding waiver
under Section 303 of ERISA or an extension of any amortization period pursuant
to Section 412 of the Code with respect to any Title IV Plan; (xii) the
occurrence of a non‑exempt prohibited transaction under Sections 406 or 407 of
ERISA for which any Obligor or any Subsidiary thereof may be directly or
indirectly liable; (xiii) a violation of the applicable requirements of Section
404 or 405 of ERISA or the exclusive benefit rule under Section 401(a) of the
Code with respect to any Plan by any fiduciary or disqualified person for which
any Obligor or any ERISA Affiliate thereof may be directly or indirectly liable;
(xiv) the occurrence of an act or omission which could give rise to the
imposition on any Obligor or any ERISA Affiliate thereof of fines, penalties,
Taxes or related charges under Chapter 43 of the Code or under Sections 409,
502(c), (i) or (1) or 4071 of ERISA; (xv) the assertion of a material claim
(other than routine claims for benefits) against any Plan or the assets thereof,
or against any Obligor or any Subsidiary thereof in connection with any such
plan; (xvi) receipt from the IRS of notice of the failure of any Qualified Plan
to qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Qualified Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; (xvii) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Obligor or any ERISA Affiliate thereof, in
either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code; or (xviii) the
establishment or amendment by any Obligor or any Subsidiary thereof of any
“welfare plan,” as such term is defined in Section 3(1) of ERISA, that provides
post‑employment welfare benefits in a manner that would increase the liability
of any Obligor, other than those benefits required under the Consolidated
Omnibus Budget Reconciliation Act.
 
“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.
 
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
-9-

--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 10.01.
 
“Excess Funding Guarantor” has the meaning set forth in Section 11.08.
 
“Excess Payment” has the meaning set forth in Section 11.08.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Excluded Accounts” means (i) deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of the employees of the Borrower and its Subsidiaries and (ii) deposit accounts
with aggregate balances of $100,000 or less at any time.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes in each case (i) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of a Lender, its applicable lending office located in, the
jurisdiction imposing such Tax or (ii) that are Other Connection Taxes, (b) any
U.S. federal withholding Taxes that are imposed on amounts payable to Lender to
the extent that the obligation to withhold amounts existed on the date that (i)
Lender became a “Lender” under this Agreement or (ii) Lender changes its lending
office, except in each case to the extent Lender is a direct or indirect
assignee of any other Lender that was entitled, at the time the assignment of
such other Lender became effective, to receive additional amounts under Section
5.03 or Lender was entitled to receive additional amounts under Section 5.03
immediately before it changed its lending office, (c) any Taxes imposed in
connection with FATCA, and (d) Taxes attributable to such Recipient’s failure to
comply with Section 5.03(e).
 
“Executive Order” means the US Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who commit, Threaten to Commit, or
Support Terrorism.
 
“Expense Deposit” means a cash deposit in the amount of $50,000 made by the
Borrower to an Affiliate of Perceptive Advisors LLC pursuant to the Proposal
Letter for the prepayment of the Lenders’ costs and expenses (payable pursuant
to Section 13.03(a) and/or the Proposal Letter) incurred prior to the Closing
Date.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
 
-10-

--------------------------------------------------------------------------------

“FD&C Act” means the U.S. Food, Drug and Cosmetic Act of 1938 (or any successor
thereto), as amended from time to time, and the rules, regulations, guidelines,
guidance documents and compliance policy guides issued or promulgated
thereunder.
 
“FDA” means the U.S. Food and Drug Administration and any successor entity.
 
“FDA Laws” means all applicable statutes, rules, regulations and orders
administered or issued by the FDA, including without limitation, the FD&C Act
and its implementing regulations.
 
“Federal Health Care Program” has the meaning specified in Section 1128B(f) of
the Social Security Act and includes the programs commonly known as Medicare,
Medicaid, TRICARE and CHAMPVA.
 
“Financial Forecast” has the meaning set forth in Section 8.01(i)
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).
 
“German Subsidiary” means each of Chembio Diagnostics Germany Holdings GmbH and
Chembio Diagnostics GmbH.
 
“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority, including any application or submission related to any
of the foregoing.
 
“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, municipality or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
monetary, regulatory or administrative functions of or pertaining to government,
including without limitation Regulatory Authorities, governmental departments,
agencies, commissions, bureaus, officials, ministers, courts, bodies, boards,
tribunals and dispute settlement panels, and other law‑, rule‑ or
regulation‑making organizations or entities of any State, territory, county,
city or other political subdivision of the United States or any foreign country.
 
-11-

--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the Ordinary Course of Business.
 
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to Section
8.11(a), is required to become a “Guarantor”.
 
“Guaranteed Obligations” has the meaning set forth in Section 11.01.
 
“Guarantor” means (i) initially, each of the Subsidiaries of the Borrower listed
as a Guarantor on the signature pages hereto, (ii) any other Subsidiary of the
Borrower joined as a Guarantor from time to time pursuant to Section 8.11 and
(iii) any Foreign Subsidiary of the Borrower joined as a Guarantor from time to
time upon the request of the Administrative Agent pursuant to Section 8.20.
 
“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by‑product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
 
“Health Care Compliance Program” has the meaning set forth in Section 7.07(d).
 
“Healthcare Laws” means, collectively, all Laws applicable to the business of
the Borrower or any other Obligor regulating the manufacturing, sale,
distribution, labeling, marketing, or promotion, the export, or the provision of
and payment for, health care products (including diagnostic products), items and
services, including but not limited to (i) all applicable laws relating to the
privacy or security of consumer information, including but not limited to the
Health Insurance Portability and Accountability Act of 1996 (Pub. L. No.
104‑191) (“HIPAA”) and any similar state laws; (ii) all applicable federal and
state fraud and abuse laws, including but not limited to the federal
Anti‑Kickback Statute (42 U.S.C. §1320a‑7b(b) and any similar state laws), the
federal Physician Self‑Referral Prohibition (commonly referred to as the “Stark
Law”) (42 U.S.C. § 1395nn and any similar state laws), the Civil Monetary
Penalties Act (42 U.S.C. §1320a‑7a), and the civil False Claims Act (31 U.S.C.
§3729 et seq. and any similar state laws); (iii) all applicable FDA Laws; (iv)
CLIA, (v) all applicable laws regarding the provision of health care supplies,
items or services to Federal Health Care Program beneficiaries or the billing of
the Federal Health Care Programs; and (vi) all rules and regulations promulgated
under or pursuant to any of the foregoing.
 
-12-

--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.
 
“IDE” means an application, including an application filed with any Regulatory
Authority, for authorization to commence human clinical studies with respect to
any Device, including (i) an Investigational Device Exemption as defined in the
FD&C Act or any successor application or procedure filed with the FDA, (ii) an
abbreviated Investigational Device Exemption as specified in FDA regulations in
21 C.F.R. § 812.2(b), (iii) any equivalent of any of the foregoing pursuant to
or under any non‑U.S. country or regulatory jurisdiction, (iv) all amendments,
variations, extensions and renewals of any of the foregoing that may be filed
with respect thereto, and (v) all documents and correspondence with
Institutional Review Boards, whether U.S. or non‑U.S., or equivalent.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to Property acquired by such Person (excluding, for the avoidance of doubt
purchases of equipment requiring milestone payments prior to the delivery
thereof), (e) all obligations of such Person in respect of the deferred purchase
price of Property or services (excluding current accounts payable which are
incurred in the Ordinary Course of Business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on Property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) obligations under any Hedging Agreement, currency
swaps, forwards, futures or derivatives transactions, (k) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (l)
all obligations of such Person under license or other agreements containing a
guaranteed minimum payment or purchase by such Person, and (m) all other
obligations required to be classified as indebtedness of such Person under
GAAP.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indemnified Party” has the meaning set forth in Section 13.03(b).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.
 
-13-

--------------------------------------------------------------------------------

“Information” has the meaning set forth in Section 13.17.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding‑up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
 
“Intellectual Property” means, with respect to any Person, all of such Person’s
rights, title and interest in and to all Patents, Trademarks, Copyrights,
industrial designs, Technical Information, whether registered or not and whether
existing under U.S. or non-U.S. Law or jurisdiction, including, without
limitation, all:
 
(a)          applications, registrations, amendments and extensions relating to
such Intellectual Property;
 
(b)          rights and privileges arising under any applicable Laws with
respect to any Intellectual Property;
 
(c)          rights to sue for or collect any damages for any past, present or
future infringements of any Intellectual Property;
 
(d)          Product Authorizations;
 
(e)          rights under Product Agreements related to such Intellectual
Property; and
 
(f)         rights of the same or similar effect or nature as described above in
any jurisdiction corresponding to any Intellectual Property throughout the
world.
 
“Interest Period” means, (a) initially, the period beginning on (and including)
the Closing Date and ending on (and including) the last day of the calendar
month in which the Closing Date occurs, and (b) thereafter, the period beginning
on (and including) the first day of each succeeding calendar month and ending on
the earlier of (and including) (x) the last day of such calendar month and (y)
the Maturity Date.
 
“Invention” means any novel, inventive or useful art, apparatus, method,
process, machine (including article or Device), manufacture or composition of
matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including any article or Device), manufacture or composition
of matter.
 
-14-

--------------------------------------------------------------------------------

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale); (b)
the making of any advance, loan or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person), but excluding any such advance, loan or extension of credit in the
nature of an ordinary course trade receivable having a term not exceeding ninety
(90) days arising in connection with the sale of inventory or supplies by such
Person in the Ordinary Course of Business; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; (d) entering into any
joint venture or (e) the entering into of any Hedging Agreement.  The amount of
an Investment will be determined at the time the Investment is made without
giving effect to any subsequent changes in value.
 
“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.
 
“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
 
“Lenders” has the meaning set forth in the introduction hereto.
 
“LIBOR” means, for any Interest Period, the rate per annum (rounded upwards if
necessary, to the next 1/100%) equal to the London interbank offered for
one‑month deposits in Dollars appearing on the appropriate Bloomberg screen or
the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m. (London time) two (2)
Business Days prior to the commencement of any Interest Period; provided, that
in the event that such rate does not appear on the appropriate Bloomberg screen
or the Dow Jones Markets Telerate Page 3750 (or otherwise on the Dow Jones
Markets screen) at such time, “LIBOR” shall be determined by reference to such
other comparable publicly available service for displaying the offered rate for
deposit in Dollars in the London interbank market as may be selected by the
Majority Lenders; provided, further, that in no event shall LIBOR be less than
2.50%.
 
“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right‑of‑way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, any Guarantee Assumption Agreement, each Warrant, any intercompany
notes and any subordination agreement, intercreditor agreement or other present
or future document, instrument, agreement or certificate delivered to any Lender
in connection with this Agreement or any of the other Loan Documents, in each
case, as amended, restated, supplemented or otherwise modified.
 
-15-

--------------------------------------------------------------------------------

“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of such Lender’s portion of the
Term Loan; provided, at any time prior to the making of the Term Loan, the Loan
Exposure of any Lender shall be equal to such Lender’s Commitment.
 
“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.
 
“Majority Lenders” means, at any time, one or more Lenders having or holding
Loan Exposure and representing more than 50% of the aggregate Loan Exposure of
all Lenders.
 
“Margin Stock” means “margin stock” within the meaning of Regulations U and X.
 
“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (a) the business, financial condition, operations or
Property of the Obligors taken as a whole, (b) the ability of any Obligor to
perform its obligations under any Loan Document, (c) the value of the Property
comprising Collateral (taken as a whole), or (d) the legality, validity, binding
effect or enforceability of the Loan Documents or the rights and remedies of any
Lender under any of the Loan Documents.
 
“Material Agreement” means (a) any Contract which is listed in Schedule 7.14,
(b) any other Contract to which any Obligor is a party or a beneficiary from
time to time, the absence or termination of which would reasonably be expected
to result in a Material Adverse Effect, and (c) any other Contract to which any
Obligor is a party that during any period of 12 consecutive months is reasonably
expected to (1) result in payments or receipts (including royalty, licensing or
similar payments) made to any Obligor in an aggregate amount in excess of
$2,000,000 or (2) require payments or expenditures (including royalty, licensing
or similar payments) made by any Obligor in an aggregate amount in excess of
$2,000,000; provided that for the avoidance of doubt routine purchase orders
entered into in the Ordinary Course of Business shall not be deemed to be
Material Agreements.
 
“Material Indebtedness” means, at any time, any Indebtedness of any Obligor, the
outstanding principal amount of which, individually or in the aggregate, exceeds
$500,000.
 
“Material Intellectual Property” means (a) the Obligor Intellectual Property
described in Schedule 7.05(b) and (b) all other Obligor Intellectual Property,
whether currently owned or licensed, or acquired, developed or otherwise
licensed or obtained after the date hereof (x) the loss of which would
reasonably be expected to have or result in a Material Adverse Effect or (y)
that has a market value in excess of $1,000,000.
 
“Maturity Date” means the earlier to occur of (i) the Stated Maturity Date, and
(ii) the date on which the Term Loan is accelerated pursuant to Section 10.02.
 
-16-

--------------------------------------------------------------------------------

“Minimum Liquidity” has the meaning set forth in Section 8.15.
 
“Mobile Medical Application” means any mobile software application product that
meets the definition of a “device” in Section 321 of the FD&C Act and is
intended to be used as an accessory to a regulated medical device or to
transform a mobile platform into a regulated medical device.
 
“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Net Cash Proceeds” means, (a) with respect to the incurrence or issuance of any
Indebtedness by the Obligors not permitted under Section 9.01, the excess, if
any, of (i) the sum of the cash received in connection with such incurrence or
issuance over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other reasonable expenses and other customary expenses
(including reasonable attorney’s, accountant’s and other similar professional
advisor’s fees), incurred by an Obligor in connection with such incurrence or
issuance to third parties (other than any other Obligor or any of their
respective Affiliates) and (b) with respect to any Casualty Event experienced or
suffered by an Obligor, the amount of cash proceeds actually received from time
to time by or on behalf of such Obligor after deducting therefrom only (i)
actual costs and expenses related thereto incurred by such Obligor in connection
therewith and (ii) Taxes paid or payable in connection therewith.
 
“Note” means a promissory note executed and delivered by the Borrower to any
Lender in accordance with Section 2.04.
 
“Obligations” means, with respect to any Obligor, all amounts, obligations
(including, without limitation, all Warrant Obligations), liabilities, covenants
and duties of every type and description owing by such Obligor to any Lender or
any other Indemnified Party hereunder, arising out of, under, or in connection
with, any Loan Document, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument for the payment of money, including,
without duplication, (a) the principal amount of the Term Loan, (b) all
interest, whether or not accruing after the filing of any petition in bankruptcy
or after the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post‑filing or post‑petition interest
is allowed in any such proceeding, (c) the Prepayment Premium and (d)  all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Obligor under any Loan Document.
 
“Obligor Intellectual Property” means Intellectual Property owned by or licensed
to any of the Obligors.
 
“Obligors” means, collectively, the Borrower, each Guarantor and each of their
respective successors and permitted assigns.
 
-17-

--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury (or any successor thereto).
 
“Ordinary Course of Business” means, with respect to the Obligors, the ordinary
course of business generally consistent with past custom and practice (including
with respect to nature, scope, magnitude, quantity and frequency).
 
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar government official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
government official.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(h)).
 
“Participant” has the meaning set forth in Section 13.05(e).
 
“Participant Register” has the meaning set forth in Section 13.05(f).
 
“Patents” has the meaning set forth in the Security Agreement.
 
“Payment Date” means the last day of each Interest Period; provided that if such
last day of such Interest Period is not a Business Day, then the Payment Date
for such Interest Period will be the next succeeding Business Day.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.
 
“Permits” means all permits, licenses, registrations, certificates, orders,
approvals, authorizations, consents, waivers, franchises, variances and similar
rights issued by or obtained from any Governmental Authority or any other
Person, including, without limitation, those relating to Environmental Laws.
 
-18-

--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by the Borrower or any of their
wholly‑owned Subsidiaries, by (i) purchase, merger, license or otherwise, of all
or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person or (ii) license arrangement
for the rights to use, develop, market or otherwise commercialize any Patents,
Trademarks, Copyrights or other Intellectual Property (other than ordinary
course, over the counter software license arrangements); provided that:
 
(a)       immediately prior to, and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
 
(b)         all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable Laws and in conformity
in all material respects with all applicable Governmental Approvals;
 
(c)         in the case of the Acquisition of all of the Equity Interests of
such Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
the Borrower in connection with such Acquisition, shall be owned 100% by an
Obligor or any other Subsidiary, and the Borrower shall have taken, or caused to
be taken, as of the date such Person becomes a Subsidiary of the Borrower, each
of the actions set forth in Section 8.11, if applicable;
 
(d)         such Person (in the case of an Acquisition of Equity Interests) or
assets (in the case of an Acquisition of assets or a division) (i) shall be
engaged or used, as the case may be, in the same business or lines of business
in which the Borrower and/or its Subsidiaries are engaged or a business
reasonably and substantially related thereto or (ii) shall have a similar
customer base as the Borrower and/or its Subsidiaries;
 
(e)         the Borrower shall have provided the Administrative Agent with at
least ten (10) Business Days’ prior written notice of any such Acquisition,
together with summaries, prepared in reasonable detail, of all due diligence
conducted by or on behalf of the Borrower or the applicable Subsidiary prior to
such Acquisition;
 
(f)          all of the assets or Equity Interests acquired in connection with
such Acquisition shall be of a U.S. Person; and
 
(g)        on a pro forma basis after giving effect to such Acquisition, the
Borrower and its Subsidiaries shall be in compliance with the Minimum Liquidity
covenant set forth in Section 8.15.
 
-19-

--------------------------------------------------------------------------------

“Permitted Cash Equivalent Investments” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than two (2) years from the date of
acquisition, (b) commercial paper with an average maturity of no more than one
(1) year and rated AA+/Aa1 or better by either Standard & Poor’s Ratings Group
or Moody’s Investors Service, Inc., (c) any money market funds or other
investment vehicles whose principal investments are in investments described in
clauses (i) or (ii) above or are rated AAA or better and maintain a constant
$1.00 net asset value, and (d) investments permitted by the investment policy
approved by the board of directors of the Borrower, so long as the Borrower
provide written notice to the Lenders of any changes to the investment policy
delivered to the Administrative Agent on the Closing Date and such changes will
not adversely affect the Lenders in any material respect in the determination of
the Lenders in their reasonable discretion.
 
“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.
 
“Permitted Licenses” are (a) licenses of over‑the‑counter software that is
commercially available to the public, (b) inbound licenses for the use of any
Patents, Trademarks, Copyrights, industrial designs and Technical Information of
the ultimate licensor and (c) non‑exclusive licenses for the use of Obligor
Intellectual Property, in each case, entered into in the Ordinary Course of
Business or as otherwise may be approved by the applicable Obligors’ board of
directors and so long as (i) no Event of Default has occurred and is continuing
at the time of such license and (ii) such license does not materially impair the
Lenders from exercising their rights under any of the Loan Documents.
 
“Permitted Liens” means any Liens permitted under Section 9.02.
 
“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, extensions, renewals and replacements of such Indebtedness;
provided, that such refinancing, extension, renewal or replacement (a) shall not
increase the outstanding principal amount of such Indebtedness, (b) contains
terms relating to outstanding principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole that are no less favorable in any material respect to the Borrower
and its Subsidiaries or any Lender than the terms of any agreement or instrument
governing such existing Indebtedness, (c) shall have an applicable interest rate
which does not exceed the rate of interest of the Indebtedness being replaced,
and (d) shall not contain any new requirement to grant any lien or security or
to give any guarantee that was not an existing requirement of such Indebtedness.
 
“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.
 
“PFIC” has the meaning set forth in Section 8.01(j).
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
-20-

--------------------------------------------------------------------------------

“Premium Event” has the meaning set forth in Section 10.03.
 
“Prepayment Premium” has the meaning set forth in Section 3.03(a)(i).
 
“Pro Rata Share” has the meaning set forth in Section 11.08.
 
“Product” means (a) those Devices set forth (and described in reasonable detail)
on Schedule 2 attached hereto, and (b) any current or future Device subject to
any Product Development and Commercialization Activities by any Obligor,
including any such Device currently in development.
 
“Product Agreement” means, with respect to any Product, any Contract, license,
document, instrument, interest (equity or otherwise) or the like under which one
or more Persons grants or receives (a) any right, title or interest with respect
to any Product Development and Commercialization Activities of such Product, or
(b) any right to exclude any other Person from engaging in, or otherwise
restricting any right, title or interest as to, any Product Development and
Commercialization Activities with respect to such Product, including any
Contract with suppliers, manufacturers, distributors, clinical research
organizations, hospitals, group purchasing organizations, wholesalers,
pharmacies or any other Person related to such entity.
 
“Product Assets” means, with respect to any Product, (a) any and all rights,
title and interest of the Obligors or any of its Subsidiaries in any assets
relating to such Product or any Product Development and Commercialization
Activities with respect to such Product, (b) all Product Related Information
with respect to such Product or any related Product Development and
Commercialization Activities, (c) any Product Agreement related to such Product
or any such Product Development and Commercialization Activities, (d) any
Intellectual Property, Regulatory Approvals and similar assets with respect to
such Product or any such Product Development and Commercialization Activities,
and (e) all rights, title and interests in any other property, tangible or
intangible, manifesting or otherwise in respect of such Product or any such
Product Development and Commercialization Activities, including, without
limitation, inventory, accounts receivable or similar rights to receive money or
payment pertaining thereto and all proceeds of the foregoing.
 
“Product Authorizations” means any and all Regulatory Approvals (including all
applicable IDEs, Device Clearance Applications, supplements, amendments,
governmental price and reimbursement approvals and approvals of applications for
regulatory exclusivity), clearances, licenses, notifications, registrations,
safety or quality specifications and standards, or any other authorizations of
any applicable Regulatory Authority in each case necessary for the
manufacturing, development, distribution, ownership, use, storage, import,
export, transport, promotion, marketing, sale or other commercialization of any
Product or for any Product Development and Commercialization Activities with
respect thereto in any country or jurisdiction, whether U.S. or non‑U.S.
 
“Product Development and Commercialization Activities” means, with respect to
any Product, any combination of research, development, manufacture, import, use,
sale, licensing, importation, storage, design, labeling, marketing, promotion,
supply, distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing (including,
without limitation, in respect of licensing, royalty or similar payments), or
any similar or other activities the purpose of which is to commercially exploit
such Product.
 
-21-

--------------------------------------------------------------------------------

“Product Related Information” means, with respect to any Product, all books,
records, lists, ledgers, files, manuals, Contracts, correspondence, reports,
plans, drawings and data (in any form or medium), and all techniques and other
know‑how, owned or possessed by the Borrower or any of its Subsidiaries that are
necessary or required for any Product Development and Commercialization
Activities relating to such Product, including (a) brand materials, packaging
and other trade dress, customer targeting and other marketing, promotion and
sales materials and information, referral, customer, supplier and other contact
lists and information, product, business, marketing and sales plans, research,
studies and reports, sales, maintenance and production records, training
materials and other marketing, sales and promotional information, (b) clinical
data, information included or supporting any Product Authorization or other
Regulatory Approval, any regulatory filings, updates, notices and correspondence
(including adverse event and other pharmacovigilance and other post‑marketing
reports and information, etc.), technical information, product development and
operational data and records, and all other documents, records, files, data and
other information relating to product development, manufacture and use, (c)
litigation and dispute records, and accounting records, (d) all documents,
records and files relating to Intellectual Property, including all
correspondence from and to third parties (including Intellectual Property
counsel and patent, trademark and other intellectual property registries,
including the United States Patent and Trademark Office), and (e) all other
information, techniques and know‑how necessary or required in connection with
the Product Development and Commercialization Activities for any Product.
 
“Prohibited Payment” means any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, political party or supra‑national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any Requirement of Law.
 
“Projections” has the meaning set forth in Section 7.04(b).
 
“Property” of any Person means any property or assets, or interest therein, of
such Person.
 
“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (i) the Loan Exposure of such Lender then in effect by (ii) the
aggregate Loan Exposure of all Lenders then in effect.
 
“Proposal Letter” means the letter agreement, dated July 27, 2019, among the
Borrower and Perceptive Advisors LLC, regarding the transactions contemplated
hereby and the outline of proposed terms and conditions attached thereto.
 
-22-

--------------------------------------------------------------------------------

“Publicly Reporting Company” means an issuer generally subject to the public
reporting requirements of the Exchange Act.
 
“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (ii) that is intended to be tax qualified under Section
401(a) of the Code.
 
“Recipient” means any Lender or the Administrative Agent.
 
“Redemption Date” has the meaning set forth in Section 3.03(a)(i).
 
“Redemption Price” has the meaning set forth in Section 3.03(a)(i).
 
“Referral Source” has the meaning set forth in Section 7.07(b).
 
“Register” has the meaning set forth in Section 13.05(d).
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.
 
“Regulatory Approvals” means any Governmental Approval relating to any Product
or any Product Development and Commercialization Activities related to such
Product, including any Product Authorizations with respect thereto.
 
“Regulatory Authority” means any Governmental Authority that is concerned with
or has regulatory or supervisory oversight with respect to any Product or any
Product Development and Commercialization Activities relating to any Product,
including the FDA and all equivalent Governmental Authorities, whether U.S. or
non‑U.S.
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 
“Representatives” has the meaning set forth in Section 13.17.
 
“Requirement of Law” means, as to any Person, any Law applicable to or binding
upon such Person or any of its Properties or revenues.
 
-23-

--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).
 
“Responsible Officer” of any Person means each of the president, chief executive
officer and chief financial officer of such Person.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest of the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of the Borrower or any of its Subsidiaries
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower or any of its Subsidiaries.
 
“Restrictive Agreement” means any indenture, agreement, instrument or other
binding arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Subsidiary to create, incur or permit to
exist any Lien upon any of its Property (other than (i) customary provisions in
contracts (including without limitation leases and in‑bound licenses of
Intellectual Property) restricting the assignment thereof, (ii) restrictions or
conditions imposed by any agreement governing secured Permitted Indebtedness
permitted under Section 9.01(g), to the extent that such restrictions or
conditions apply only to the Property securing such Indebtedness and (iii)
software and other Intellectual Property licenses pursuant to which the Borrower
or a Subsidiary thereof is the licensee of the relevant software or Intellectual
Property, as the case may be (in which case, any prohibition or limitation shall
relate only to the assets or rights subject to the applicable license and/or the
license itself)), or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary.
 
“Sanctions” means economic or financial sanctions, requirements or trade
embargoes imposed, administered or enforced from time to time by U.S.
Governmental Authorities (including, but not limited to, OFAC, the U.S.
Department of State and the U.S. Department of Commerce).
 
“Sanctions Laws” means all laws, rules, regulations and requirements of any
jurisdiction applicable to the Obligors or any party to the Loan Documents
concerning or relating to Sanctions, terrorism or money laundering.
 
“SEC” means United States Securities and Exchange Commission.
 
“Securities Account” has the meaning set forth in the Security Agreement.
 
“Security Agreement” means the Security Agreement, dated as of the date hereof,
in substantially the form of Exhibit H, among the Obligors, the Lenders and the
Administrative Agent, granting a security interest in the personal Property
constituting Collateral thereunder in favor of the Administrative Agent for the
benefit of the Lenders.
 
-24-

--------------------------------------------------------------------------------

“Security Documents” means, collectively, the Security Agreement, each
Short‑Form IP Security Agreement, and each other security document, control
agreement or financing statement executed to perfect Liens in favor of the
Administrative Agent for the benefit of the Lenders.
 
“Segregated Health Care Account” has the meaning set forth in Section 8.07(d).
 
“Short‑Form IP Security Agreements” means any short‑form copyright, patent or
trademark (as the case may be) security agreements, entered into by one or more
Obligors in favor of the Administrative Agent for the benefit of the Lenders,
each in form and substance satisfactory to the Administrative Agent.
 
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
 
“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, and (c) such Person has not incurred
and does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature.
 
“Sources and Uses Certificate” means a certificate, required to be delivered
pursuant to Section 6.01(e)(x), duly executed and completed by a Responsible
Officer of the Borrower setting forth the sources and uses of the cash and
equity proceeds to be used in connection with the Transactions.
 
“Standard Bodies” means any of the organizations that create, sponsor or
maintain safety, quality or other standards, including ISO, ANSI, CEN and SCC
and the like.
 
“Stated Maturity Date” means the fourth (4th) anniversary of the Closing Date;
provided that if any such date shall occur on a day that is not a Business Day,
then the Stated Maturity Date shall be the next preceding Business Day.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any time of
determination, any other Person of which more than 50% of the outstanding
capital stock of such other Person having ordinary voting powers, determined on
a fully diluted basis, is at the time directly or indirectly owned or controlled
by the parent. 
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Technical Information” means all trade secrets and other proprietary or
confidential information, any proprietary information of a scientific,
technical, or business nature in any form or medium, standards and
specifications, conceptions, ideas, innovations, discoveries, Invention
disclosures, all documented research, developmental, demonstration or
engineering work, data, plans, specifications, reports, summaries, experimental
data, manuals, models, samples, know‑how, technical information, systems,
methodologies, computer programs or information technology.
 
-25-

--------------------------------------------------------------------------------

“Term Loan” means the loan advanced by a Lender pursuant to Section 2.01(a). 
For purposes of clarification, any calculation of the aggregate outstanding
principal amount of the Term Loan on any date of determination shall mean the
aggregate principal amount of the Term Loan made pursuant to Section 2.01(a)
that has not yet been repaid as of such date.
 
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 
“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.
 
“Total Revenues” means, with respect to the Borrower and its Subsidiaries, all
amounts in the Ordinary Course of Business that are or have been classified as
net consolidated revenue, determined in accordance with GAAP and reported in its
publicly filed statements with the SEC on form 10-K or 10-Q, as applicable.
 
“Trademarks” has the meaning set forth in the Security Agreement.
 
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is a party and
the other transactions contemplated hereby and thereby, including disbursement
and application of the proceeds of the Term Loan.
 
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
 
“Unrestricted Cash” means the balance of unencumbered cash (other than cash
encumbered by the Liens granted to the Lenders pursuant to the Loan Documents)
and Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case, to the extent held in a Deposit
Account or a deposit account outside the United States, in each case subject to
an account control agreement reasonably satisfactory to the Administrative
Agent.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(e)(ii)(B)(3).
 
-26-

--------------------------------------------------------------------------------

“Warrant” means the warrant to be delivered to the Administrative Agent pursuant
to Section 6.01(i) that, among other things, grants the holder thereof the right
to purchase the number of shares of unrestricted common stock of the Borrower as
indicated on the Warrant Shares table on Schedule 1, as the Warrant may be
amended, replaced or otherwise modified pursuant to the terms thereof.
 
“Warrant Obligations” means, with respect to the Borrower, all of its
Obligations arising out of, under or in connection with, any Warrant.
 
“WHO” means the World Health Organization and any successor thereto.
 
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.
 
Section 1.02.      Accounting Terms and Principles.  All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made substantially in accordance with GAAP.  If,
after the date hereof, any change occurs in GAAP or in the application thereof
(an “Accounting Change”) and such change would cause any amount required to be
determined for the purposes of the covenants to be maintained or calculated
pursuant to Article 8 or 9 to be materially different than the amount that would
be determined prior to such change, then the Borrower will provide a detailed
notice of such change (an “Accounting Change Notice”) to the Administrative
Agent in conjunction with the next required delivery of financial statements
pursuant to Section 8.01.  If the Borrower requests an amendment to any
provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision, regardless of whether any Accounting Change Notice is given before or
after such Accounting Change or in the application thereof, then the
Administrative Agent and the Borrower agree that they will negotiate in good
faith amendments to the provisions of this Agreement that are directly affected
by such Accounting Change with the intent of having the respective positions of
the Administrative Agent and the Borrower after such Accounting Change conform
as nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon, (i) the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred and (ii) the Borrower shall provide to the Administrative Agent a
written reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of any baskets and other requirements
hereunder before and after giving effect to such Accounting Change.
 
All components of financial calculations made to determine compliance with this
Agreement shall be adjusted to include or exclude, as the case may be, without
duplication, such components of such calculations attributable to any
Acquisition or disposition of assets consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower based on assumptions expressed therein
and that were reasonable based on the information available to the Borrower at
the time of preparation of the Compliance Certificate setting forth such
calculations.
 
-27-

--------------------------------------------------------------------------------

Section 1.03.        Interpretation.  For all purposes of this Agreement, except
as otherwise expressly provided herein or unless the context otherwise requires,
(a) the terms defined in this Agreement include the plural as well as the
singular and vice versa; (b) words importing gender include all genders; (c) any
reference to a Section, Article, Annex, Schedule or Exhibit refers to a Section
or Article of, or Annex, Schedule or Exhibit to, this Agreement; (d) any
reference to “this Agreement” refers to this Agreement, including all Annexes,
Schedules and Exhibits hereto, and the words herein, hereof, hereto and
hereunder and words of similar import refer to this Agreement and its Annexes,
Schedules and Exhibits as a whole and not to any particular Section, Article,
Annex, Schedule, Exhibit or any other subdivision; (e) references to days,
months and years refer to calendar days, months and years, respectively; (f) all
references herein to “include” or “including” shall be deemed to be followed by
the words “without limitation”; (g) the word “from” when used in connection with
a period of time means “from and including” and the word “until” means “to but
not including”; and (h) accounting terms not specifically defined herein shall
be construed substantially in accordance with GAAP (except for the term
“property,” which shall be interpreted as broadly as possible, including, in any
case, cash, securities, other assets, rights under contractual obligations and
permits and any right or interest in any property, except where otherwise
noted).  Unless otherwise expressly provided herein, references to
organizational documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto permitted
by the Loan Documents.
 
Section 1.04.       Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
 
Article 2
 
The Commitments
 
Section 2.01.        Term Loan.
 
(a)         Term Loan.  (i) Subject to the terms and conditions of this
Agreement and relying on the representations and warranties set forth herein,
each Lender, severally and not jointly, agrees to provide its share of the Term
Loan to the Borrower on the Closing Date in Dollars in a principal amount equal
to such Lender’s Commitment.  No Lender shall have an obligation to make a Term
Loan in excess of such Lender’s Commitment.
 
-28-

--------------------------------------------------------------------------------

(ii)          The Borrower may make one borrowing under the Commitment which
shall be on the Closing Date.  Subject to Sections 3.01 and 3.03, all amounts
owed hereunder with respect to the Term Loan shall be paid in full no later than
the Maturity Date.  Each Lender’s Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender’s Commitment on such date.
 
(b)         Any principal amount of the Term Loan borrowed under Section 2.01(a)
hereof and subsequently repaid or prepaid may not be reborrowed.
 
Section 2.02.     Proportionate Shares.  The Term Loan shall be made, and all
participations purchased, by the Lenders simultaneously and proportionately to
their respective Proportionate Shares, it being understood that no Lender shall
be responsible for any default by any other Lender in such other Lender’s
obligation to make a Term Loan hereunder or purchase a participation required
hereby nor shall the Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Term Loan requested hereunder or purchase a participation required
hereby.
 
Section 2.03.      Closing Cost Amount.  On the Closing Date, the Borrower shall
pay out of the proceeds of the Term Loan advanced by the Lenders on the Closing
Date a non‑refundable amount equal to $550,000 (the “Closing Cost Amount”).  The
Closing Cost Amount includes the amounts necessary to pay the fees, costs and
expenses due and payable pursuant to Section 13.03 on the Closing Date.
 
Section 2.04.       Notes.  Upon the request of any Lender, the Borrower shall
prepare, execute and deliver to such Lender one or more promissory note(s)
evidencing the portion of the Term Loan payable to such Lender (or if requested
by it, to it and its registered assigns) in the form attached hereto as Exhibit
C (each, a “Note”).
 
Section 2.05.       Use of Proceeds.  The Borrower shall use the proceeds of the
Term Loan (a) for general working capital purposes and corporate purposes
permitted hereunder, (b) to refinance certain existing Indebtedness on the
Closing Date and (c) to pay, in accordance with the Sources and Uses
Certificate, fees, costs and expenses incurred in connection with the
Transactions.
 
Article 3
 
Payments of Principal and Interest
 
Section 3.01.        Repayment.  Commencing with the Payment Date occurring
immediately after the third (3rd) anniversary of the Closing Date, the Borrower
shall on each Payment Date make a repayment of the Term Loan in an amount equal
to 1.50% of the initial principal amount of the Term Loan.  The entire
outstanding principal amount of the Term Loan will be due and payable on the
Maturity Date.
 
-29-

--------------------------------------------------------------------------------

Section 3.02.        Interest.
 
(a)         Interest Generally.  The Borrower agrees to pay to the Lenders
interest in cash on the outstanding principal amount of the Term Loan for each
Interest Period at a rate per annum equal to the sum of (i) LIBOR plus (ii) the
Applicable Margin.
 
(b)         LIBOR Not Determinable.  If on or before the day on which LIBOR is
to be determined, the Majority Lenders determine that (i) LIBOR will not
adequately and fairly reflect the cost of maintaining the Term Loan or (ii)
Dollar deposits in the principal amount of the Term Loan are not available in
the London interbank market, the Majority Lenders shall, as soon as practicable
thereafter, give written notice of such determination to the Borrower and the
Administrative Agent.  Upon any such determination, LIBOR shall be LIBOR as of
the end of the then immediately preceding Interest Period and shall at all times
thereafter bear interest at LIBOR as of the end of the immediately preceding
Interest Period.  Each determination by the Majority Lenders hereunder shall be
conclusive and binding absent manifest error.
 
(c)         Default Interest.  Notwithstanding the foregoing, upon the
occurrence and during the continuance of any Event of Default, the Applicable
Margin shall increase automatically by 4.00% per annum (such aggregate increased
rate, the “Default Rate”).  Notwithstanding any other provision herein, if
interest is required to be paid at the Default Rate, it shall also be paid
entirely in cash.  If any Obligation is not paid when due (giving effect to any
applicable grace period) under the applicable Loan Document, the amount thereof
shall accrue interest at a rate equal to 4.00% per annum (without duplication of
interest payable at the Default Rate).
 
(d)        Payment Dates.  Accrued interest on the Term Loan shall be payable in
arrears on each Payment Date with respect to the most recently completed
Interest Period in cash, and upon the payment or prepayment of the Term Loan (on
the principal amount being so paid or prepaid); provided that interest payable
at the Default Rate shall be payable from time to time on demand by the Majority
Lenders.
 
(e)          Maximum Rate.  Notwithstanding any other provision of this
Agreement, in no event will any interest or rates referred to herein exceed the
maximum interest rate permitted by applicable Law.  If such maximum interest
rate would be exceeded by the terms hereof, the rates of interest payable
hereunder will be reduced to the extent necessary so that such rates (together
with any fees or other amounts which are construed by a court of competent
jurisdiction to be interest or in the nature of interest) equal the maximum
interest rate permitted by applicable Law and any overpayment of interest
received by the Lenders before such rates are so construed will be applied,
forthwith after determination of such overpayment, to pay all then outstanding
interest, and thereafter to pay outstanding principal.
 
Section 3.03.        Prepayments.
 
(a)         Optional Prepayments.  (i) The Borrower shall have the right to
optionally prepay in whole or in part (in a minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount for each partial
prepayment) the outstanding principal amount of the Term Loan on any Business
Day (a “Redemption Date”) for an amount equal to the sum of (x) the aggregate
principal amount of the Term Loan being prepaid, (y) the prepayment premium set
forth in clause (ii) below (the “Prepayment Premium”) and (z) any accrued but
unpaid interest in respect of the aggregate principal amount of the Term Loan
being prepaid (such aggregate amount, the “Redemption Price”).  The applicable
Prepayment Premium shall be an amount calculated pursuant to Section
3.03(a)(ii).
 
-30-

--------------------------------------------------------------------------------

(ii)          If the Redemption Date occurs:
 
(A)         on or prior to the first anniversary of the Closing Date, the
Prepayment Premium shall be an amount equal to ten percent (10%) of the
aggregate outstanding principal amount of the Term Loans being prepaid on such
Redemption Date;
 
(B)      after the first anniversary of the Closing Date and on or prior to the
second anniversary of the Closing Date, the Prepayment Premium shall be an
amount equal to eight percent (8%) of the aggregate outstanding principal amount
of the Term Loans being prepaid on such Redemption Date; and
 
(C)       after the second anniversary of the Closing Date and on or prior to
the third anniversary of the Closing Date, the Prepayment Premium shall be an
amount equal to four percent (4%) of the aggregate outstanding principal amount
of the Term Loans being prepaid on such Redemption Date.
 
(iii)        Payment of any Prepayment Premium under this Section 3.03
constitutes liquidated damages, not unmatured interest or a penalty, as the
actual amount of damages to the Lenders as a result of the relevant triggering
event, prepayment or repayment would be impracticable and extremely difficult to
ascertain.  Accordingly, the Prepayment Premium hereunder is provided by mutual
agreement of the Borrower and the Lenders as a reasonable estimation and
calculation of such actual lost profits and other actual damages of the
Lenders.  Without limiting the generality of the foregoing, it is understood and
agreed that upon the occurrence of any Premium Event, the Prepayment Premium
shall be automatically and immediately due and payable as though any prepaid or
repaid portion of the Term Loan was voluntarily prepaid as of such date and
shall constitute part of the Obligations secured by the Collateral.  The
Prepayment Premium shall also be automatically and immediately due and payable
if the Term Loan is satisfied or released by foreclosure (whether by power of
judicial proceeding or otherwise), deed in lieu of foreclosure or by any other
means.  THE BORROWER HEREBY EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR OTHER LAW
THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING APPLICABLE
PREMIUM IN CONNECTION WITH ANY SUCH EVENTS.  The Borrower and the other Obligors
expressly agree (to the fullest extent it and they may lawfully do so) that with
respect to the Prepayment Premium payable under the terms of this Agreement: (i)
the Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business parties, ably represented by counsel;
(ii) the Prepayment Premium shall be payable notwithstanding the then-prevailing
market rates at the time payment is made; (iii) there has been a course of
conduct between the Lenders and the Obligors giving specific consideration in
this transaction for such agreement to pay the Prepayment Premium; and (iv) the
Obligors shall be estopped hereafter from claiming differently than as agreed to
in this paragraph.  The Obligors expressly acknowledge that their agreement to
pay the Prepayment Premium as herein described is a material inducement to the
Lenders to provide the Commitments and to make the Term Loan.
 
-31-

--------------------------------------------------------------------------------

(b)         Mandatory Prepayments.  The Borrower shall prepay the Term Loan in
amounts as provided below, plus the Prepayment Premium on the principal amount
of the Term Loan being prepaid (calculated in accordance with Section
3.03(a)(ii), it being agreed that the relevant payment date shall be deemed to
be the “Redemption Date” for purposes of such calculation), plus any accrued but
unpaid interest and fees then due and owing, as follows:
 
(i)         In the event of any Casualty Event, an amount equal to 100% of the
Net Cash Proceeds received by the Obligors with respect thereto; provided,
however, so long as no Default has occurred and is continuing, within one
hundred eighty (180) days after receipt of such Net Cash Proceeds, the Borrower
may apply the Net Cash Proceeds of any casualty policy toward the replacement or
repair of destroyed or damaged property; provided, further, that any such
replaced or repaired property shall be Collateral in which the Administrative
Agent for the benefit of the Lenders has been granted a security interest under
the Security Documents.
 
(ii)         In the event any Obligor incurs Indebtedness other than
Indebtedness that is permitted by Section 9.01 hereof, 100% of the Net Cash
Proceeds thereof received by such Obligor.  For the avoidance of doubt, any
prepayment made pursuant to this Section 3.03(b)(ii) shall not be deemed to be a
consent to any such incurrence of Indebtedness or a cure or waiver of any Event
of Default which occurs in connection therewith, it being understood that any
such Event of Default may only be waived with the express consent of the
Majority Lenders.
 
All prepayments made pursuant to this Section 3.03(b) shall be applied pursuant
to Section 4.01(b).
 
Section 3.04.        Effect of Benchmark Transition Event.
 
(a)         Benchmark Replacement.  Notwithstanding anything to the contrary
herein, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower shall amend
this Agreement to replace LIBOR with a Benchmark Replacement.  Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Majority Lenders.  Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Majority Lenders have delivered to the
Administrative Agent written notice that such Majority Lenders accept such
amendment.  No replacement of LIBOR with a Benchmark Replacement pursuant to
this Section 3.04 will occur prior to the applicable Benchmark Transition Start
Date.
 
-32-

--------------------------------------------------------------------------------

(b)         Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
 
(c)          Notices; Standards for Decisions and Determinations.  The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.04 including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.04.
 
(d)         Benchmark Unavailability Period.  Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, LIBOR shall be
LIBOR as of the end of the immediately preceding Interest Period until the
effectiveness of the amendments described in Section 3.04(a); provided that in
no event shall LIBOR be less than 2.50% per annum.
 
Article 4
 
Payments, Etc.
 
Section 4.01.        Payments.
 
(a)          Payments Generally.  Each payment of principal, interest and other
amounts to be made by the Obligors under this Agreement or any other Loan
Document shall be made in Dollars, in immediately available funds, without
deduction, set off or counterclaim, to the deposit account of such Lender
designated by such Lender by written notice to the Borrower (each, a “Designated
Account”), not later than 3:00 p.m. (Eastern time) on the date on which such
payment is due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).
 
(b)        Application of Payments.  Proceeds of any prepayment made pursuant to
clauses 3.03(a) or 3.03(b) above and all payments received following an Event of
Default shall be applied in the following order of priority, with proceeds being
applied to a succeeding level of priority only if amounts owing pursuant to the
immediately preceding level of priority have been paid in full in cash:
 
-33-

--------------------------------------------------------------------------------

(i)           first, to the payment of any unpaid costs or expenses referred to
in Section 13.03(a) then due and owing;
 
(ii)        second, to the payment of any accrued and unpaid interest and any
fees (other than the Prepayment Premium) then due and owing;
 
(iii)        third, to the payment of unpaid principal of the Term Loan;
 
(iv)         fourth, to the payment of any Prepayment Premium then due and
payable;
 
(v)          fifth, in reduction of the Borrower’s obligations to pay any Claims
or Losses referred to in Section 13.03(b) then due and owing; and
 
(vi)         sixth, to the Borrower or such other Persons as may lawfully be
entitled to or directed by the Borrower to receive the remainder.
 
Unless otherwise directed by the Majority Lenders, all payments of principal,
interest and fees under this Agreement and the other Loan Documents shall be
made by the Obligors to the Lenders pro rata in accordance with the Lenders’
respective Proportionate Shares of such payments.
 
(c)        Non‑Business Days.  If the due date of any payment under this
Agreement (whether in respect of principal, interest, fees, costs or otherwise,
but excluding the Stated Maturity Date) would otherwise fall on a day that is
not a Business Day, such date shall be extended to the next succeeding Business
Day, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension.
 
Section 4.02.       Computations.  All computations of interest and fees
hereunder shall be computed on the basis of a year of 360 days and actual days
elapsed during the period for which payable, or, form and after the Benchmark
Replacement Date, such other convention for accrual of interest customary for
the Benchmark Replacement.
 
Section 4.03.       Notices.  Each notice of optional prepayment shall be
effective only if received by the Lenders not later than 2:00 p.m. (Eastern
time) on the date three (3) Business Days prior to the date of prepayment.  Each
notice of optional prepayment shall specify the amount to be prepaid and the
date of prepayment.
 
Section 4.04.        Set‑Off.
 
(a)         Set‑Off Generally.  Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent, the Lenders and each of their
respective Affiliates are hereby authorized at any time and from time to time,
to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Lenders or such Affiliates
to or for the credit or the account of any Obligor against any and all of the
Obligations, whether or not the Lenders shall have made any demand and although
such Obligations may be unmatured.  The Lenders agree promptly to notify the
Borrower after any such set‑off and application, provided that the failure to
give such notice shall not affect the validity of such set‑off and application. 
The rights of the Lenders and their respective Affiliates under this Section
4.04 are in addition to other rights and remedies (including other rights of
set‑off) that the Lenders and their respective Affiliates may have.
 
-34-

--------------------------------------------------------------------------------

(b)         Exercise of Rights Not Required.  Nothing contained herein shall
require the Administrative Agent, the Lenders or any of their respective
Affiliates to exercise any such right or shall affect the right of such Persons
to exercise, and retain the benefits of exercising, any such right with respect
to any other indebtedness or obligation of any Obligor.
 
Article 5
 
Yield Protection, Etc.
 
Section 5.01.         Additional Costs.
 
(a)         Change in Requirements of Law Generally.  If, on or after the date
hereof, the adoption of any Requirement of Law, or any change in any Requirement
of Law, or any change in the interpretation or administration thereof by any
court or other Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Lender (or its lending office) with
any request or directive (whether or not having the force of law) of any such
Governmental Authority, shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Board of Governors of the Federal
Reserve System), special deposit, contribution, insurance assessment or similar
requirement, in each case that becomes effective after the date hereof, against
assets of, deposits with or for the account of, or credit extended by, a Lender
(or its lending office) or shall impose on a Lender (or its lending office) any
other condition affecting the Term Loan or the Commitment, not as a result of
any action or inaction on the part of such Lender, and the result of any of the
foregoing is to increase the cost to any Lender of making or maintaining its
portion of the Term Loan, or to reduce the amount of any sum received or
receivable by any Lender under this Agreement or any other Loan Document, by an
amount reasonably deemed by such Lender in good faith to be material (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes” and (iii) Connection Income Taxes), then the
Borrower shall promptly pay to such Lender on demand such additional amount or
amounts as will compensate such Lender for such increased cost or reduction. 
Notwithstanding anything herein to the contrary, (x) the Dodd‑Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5.01, regardless
of the date enacted, adopted or issued.
 
-35-

--------------------------------------------------------------------------------

(b)        Change in Capital Requirements.  If a Lender shall have determined
that, on or after the date hereof, the adoption of any Requirement of Law
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof, has or would have the effect of reducing the rate of return on capital
of a Lender (or its parent) as a consequence of a Lender’s obligations hereunder
or the Term Loan to a level below that which a Lender (or its parent) could have
achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then the Borrower shall pay to such
Lender on demand such additional amount or amounts as will compensate such
Lender (or its parent) for such reduction.


(c)         Notification by Lender.  The Lenders will promptly notify the
Borrower of any event of which it has knowledge, occurring after the date
hereof, which will entitle a Lender to compensation pursuant to this
Section 5.01.  Before giving any such notice pursuant to this Section 5.01(c)
such Lender shall designate a different lending office if such designation
(x) will, in the reasonable judgment of such Lender, avoid the need for, or
reduce the amount of, such compensation and (y) will not, in the reasonable
judgment of such Lender, be materially disadvantageous to such Lender.  A
certificate of the Lender claiming compensation under this Section 5.01, setting
forth the calculation of the amount or amounts to be paid to it hereunder in
reasonable detail, shall be conclusive and binding on the Borrower in the
absence of manifest error. 
 
Section 5.02.        Illegality.  Notwithstanding any other provision of this
Agreement, in the event that on or after the date hereof the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any competent Governmental Authority shall make it unlawful for a Lender or
its lending office to make or maintain the Term Loan (and, in the opinion of
such Lender, the designation of a different lending office would either not
avoid such unlawfulness or would be disadvantageous to such Lender), then such
Lender shall promptly notify the Borrower thereof following which (a) the
Lender’s Commitment shall be suspended until such time as such Lender may again
make and maintain the Term Loan hereunder and (b) if such Requirement of Law
shall so mandate, the Term Loan shall be prepaid by the Borrower on or before
such date as shall be mandated by such Requirement of Law in an amount equal to
the Redemption Price applicable on the date of such prepayment in accordance
with Section 3.03(a).
 
Section 5.03.        Taxes.
 
(a)        Payments Free of Taxes.  Any and all payments on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable Law.  If any applicable Law requires the deduction or
withholding of any Tax from any such payment by an Obligor, then such Obligor
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by such Obligor shall be increased as necessary so that after such
deduction or withholding for Indemnified Taxes has been made (including such
deductions and withholdings for Indemnified Taxes applicable to additional sums
payable under this Section 5.03) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.  For purposes of this Section, the term “applicable
Law” includes FATCA.
 
-36-

--------------------------------------------------------------------------------

(b)        Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of each Lender, timely reimburse it for, Other Taxes.
 
(c)         Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority, as a withholding Tax pursuant
to this Section 5.03, the Borrower shall deliver to each Lender the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, or a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Lenders.
 
(d)        Indemnification.  The Borrower shall reimburse and indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  An original or a certified
copy of a receipt issued by the relevant Governmental Authority evidencing such
payment, or a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Borrower, delivered to the Borrower
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
 
(e)       Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so),
and (ii) any Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)         Status of Lenders.  (i) Any Lender that is entitled to an exemption
from, or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or as
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (B) or (D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
-37-

--------------------------------------------------------------------------------

(ii)         Without limiting the generality of the foregoing:
 
(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed,
valid, executed copies of IRS Form W‑9 (or successor form) certifying that such
Lender is exempt from U.S. Federal backup withholding Tax;
 
(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower and the Administrative
Agent), whichever of the following is applicable:
 
(1)        in the case of a Foreign Lender claiming the benefits of an income
Tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed, valid executed copies of IRS
Form W‑8BEN (or successor form) or IRS Form W‑8BEN‑E (or successor form)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, duly completed, valid,
executed originals of IRS Form W‑8BEN (or successor form) or IRS Form W‑8BEN‑E
(or successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such Tax treaty;
 
(2)          duly completed, valid, executed copies of IRS Form W‑8ECI (or
successor form);
 
(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the applicable Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W‑8BEN (or successor form) or
IRS Form W‑8BEN‑E (or successor form); or
 
-38-

--------------------------------------------------------------------------------

(4)          to the extent a Foreign Lender is not the beneficial owner, duly
completed, valid, executed copies of IRS Form W‑8IMY (or successor form),
accompanied by IRS Form W‑8ECI (or successor form), IRS Form W‑8BEN (or
successor form), IRS Form W‑8BEN‑E (or successor form), a U.S. Tax Compliance
Certificate, IRS Form W‑9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;
 
(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
 
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
-39-

--------------------------------------------------------------------------------

(g)         Treatment of Certain Refunds.  If any party to this Agreement
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.03 (including by the payment of additional amounts pursuant to this
Section 5.03), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out‑of‑pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the written request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 5.03(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.03(g) the payment of which would
place the indemnified party in a less favorable net after‑Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This Section 5.03(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(h)       Mitigation Obligations.  If the Borrower are required to pay any
Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 5.01 or this
Section 5.03, then such Lender shall (at the request of the Borrower) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Term Loan hereunder or to assign and delegate its rights
and obligations hereunder to another of its offices, branches or Affiliates if,
in the sole reasonable judgment of such Lender, such designation or assignment
and delegation would (i) eliminate or reduce amounts payable pursuant to
Section 5.01 or this Section 5.03, as the case may be, in the future, (ii) not
subject such Lender to any unreimbursed cost or expense and (iii) not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
 
(i)         Survival.  Each party’s obligations under this Section 5 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations
under any Loan Document.
 
Section 5.04.      Delay in Requests.  Failure or delay on the part of any
Lender to demand compensation pursuant to this Section 5 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs incurred or reductions suffered more than six‑months
prior to the date that such Lender notifies the Borrower of the change in Law
giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the change in Law
giving rise to such increased costs or reductions is retroactive, then the
six‑month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
-40-

--------------------------------------------------------------------------------

Article 6

Conditions Precedent
 
Section 6.01.       Conditions to Closing Date.  The obligation of each Lender
to make the Term Loan on the Closing Date shall not become effective until the
following conditions precedent shall have been reasonably satisfied or waived in
writing by the Lenders (which satisfaction or waiver may be made simultaneously
with the making of the Term Loan hereunder):
 
(a)       Organization and Capitalization.  The organizational structure and
capitalization of the Obligors, after giving effect to the Transactions, as set
forth on Schedule 7.20 shall be satisfactory to the Lenders.
 
(b)          Terms of Material Agreements.  The Lenders shall be satisfied in
their sole discretion with the terms and conditions of all of the Obligors’
Material Agreements, including without limitation, the Material Agreements that
are directly or indirectly associated with Product manufacturing, distribution
and payment of royalties by any Obligor.
 
(c)         No Law Restraining Transactions.  No applicable law or regulation
shall restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.
 
(d)          Lien Searches.  The Lenders shall be satisfied with Lien searches
regarding the Obligors made prior to the Closing Date.
 
(e)        Documentary Deliveries.  The Lenders shall have received the
following documents, each of which shall be in form and substance satisfactory
to the Lenders:
 
(i)           Agreement.  This Agreement duly executed and delivered by the
Borrower and each of the other parties hereto.
 

(ii)          Security Documents.
 
(A)      The Security Documents, including, without limitation, the Security
Agreement, each Short‑Form IP Security Agreement, account control agreements and
financing statements, each in form and substance satisfactory to the Lenders and
duly executed and delivered by each of the Obligors.
 
(B)       The Collateral Questionnaire, duly executed and delivered by a
Responsible Officer of the Borrower, substantially in the form of Exhibit I
hereto and otherwise in form and substance satisfactory to the Lenders.
 
-41-

--------------------------------------------------------------------------------

(C)      Without limitation, all other documents and instruments reasonably
required to perfect the Lenders’ Lien on, and security interest in, the
Collateral required to be delivered on or prior to the Closing Date shall have
been duly executed and delivered and be in proper form for filing, and shall
create in favor of the Lenders, a perfected Lien on, and security interest in,
the Collateral, subject to no Liens other than Permitted Liens.
 
(D)     Evidence that each Obligor shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 9.01(e)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by the Administrative
Agent.
 
(iii)        Note.  Any Notes requested in accordance with Section 2.04.
 
(iv)       Approvals.  The Borrower shall certify that all Regulatory Approvals
have been made or obtained, and all material licenses, consents, authorizations
and approvals of, and notices to and filings and registrations with, any
Governmental Authority (including all foreign exchange approvals) in connection
with the Transactions have been made or obtained, and all material third‑party
consents and approvals, necessary in connection with the execution, delivery and
performance by the Obligors of the Loan Documents and the Transactions have been
obtained.
 
(v)         Organizational Documents. (A) Certified copies of the Organizational
Documents of each Obligor and of resolutions of the board of directors (or
similar governing body) of each Obligor approving and authorizing the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party, certified as of the Closing Date by its secretary or
assistant secretary as being in full force and effect without modification or
amendment; (B) a good standing certificate and/or compliance certificate from
the applicable Governmental Authority of each Obligor’s jurisdiction of
incorporation, each dated a recent date prior to the Closing Date; and (C) such
other documents as the Lenders may reasonably request.
 
(vi)        Incumbency Certificate.  A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.
 
-42-

--------------------------------------------------------------------------------

(vii)       Officer’s Certificate.  A certificate, dated as of the Closing Date
and signed by a Responsible Officer of the Borrower, confirming compliance with
the conditions set forth in this Section 6.01.
 
(viii)     Opinion of Counsel.  A favorable opinion, dated as of the Closing
Date, of (i) K&L Gates LLP and (ii) Ballard Spahr LLP, counsel to each Obligor
in form reasonably acceptable to the Lenders and their counsel.
 
(ix)        Evidence of Insurance.  Certificates from the Borrower’s insurance
broker or other evidence satisfactory to the Lenders that all insurance required
to be maintained pursuant to Section 8.05 is in full force and effect, together
with endorsements naming the Administrative Agent as additional insured and loss
payee, as applicable, under such Obligor’s liability and casualty insurance
policies.
 
(x)        Sources and Uses Certificate.  The Lenders shall have received the
Sources and Uses Certificate duly executed and delivered by a Responsible
Officer of the Borrower, substantially in the form of Exhibit G hereto and
otherwise in form and substance satisfactory to the Lenders.
 
(f)          Due Diligence.  The Lenders shall have received and be satisfied
with all due diligence regarding the Obligors (including without limitation
historical financial statements, Projections, technical, operational, legal,
intellectual property, commercial market forecasts, clinical and regulatory
assessments, supply chain, securities, labor, Tax, litigation, environmental,
reimbursement and regulatory authority matters) in their sole discretion.
 
(g)         Indebtedness.  As of the Closing Date, after giving effect to the
Transactions, no Obligor shall have any Indebtedness other than the Obligations
and any Indebtedness specified on Schedule 7.13A.  All amounts due or
outstanding in respect of any Indebtedness other than the Obligations and any
Indebtedness specified on Schedule 7.13A shall have been repaid in full, all
commitments (if any) in respect thereof terminated, all guarantees (if any)
thereof discharged and released and all security therefor (if any) released,
together with all fees and other amounts owing thereon, or documentation in form
and substance reasonably satisfactory to the Lenders to effect such release upon
such repayment and termination shall have been delivered to the Lenders.
 
(h)         Closing Cost Amount, Expenses, Etc.  The Lenders and their
Affiliates shall have received for their own account, the Closing Cost Amount. 
A portion of the Closing Cost Amount shall be applied to pay all fees, costs and
expenses due (including applicable attorney costs and the reasonable and
documented out‑of‑pocket fees and expenses of any other advisors to the Lenders)
and payable pursuant to Section 13.03, after deducting therefrom the Expense
Deposit.


-43-

--------------------------------------------------------------------------------

(i)          Warrant.  The Administrative Agent shall have received the executed
Warrant, dated as of the Closing Date.


(j)         Representations and Warranties.  The representations and warranties
of the Obligors contained in Article 7 or any other Loan Document shall be true
and correct in all material respects on and as of the Closing Date; provided
that to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided further that any representation and warranty that
is qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects.
 
(k)         No Default.  No Default shall exist, or would result from such
proposed borrowing of the Term Loans or from the application of the proceeds
therefrom.
 
The borrowing of the Term Loan shall constitute a certification by the Borrower
to the effect that the conditions set forth in Section 6.01 have been fulfilled
as of the Closing Date.
 
Article 7

Representations and Warranties
 
In order to induce the Lenders to enter into this Agreement and to extend the
Term Loan hereunder, each Obligor represents and warrants to the Lenders and the
Administrative Agent, on the Closing Date, that the following statements are
true and correct:
 
Section 7.01.        Power and Authority.  Each Obligor and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (b) has all requisite corporate
(or equivalent) power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted except to the extent
that failure to have the same would not reasonably be expected to have a
Material Adverse Effect, (c) is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary except where failure to so qualify would not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect, and (d) has full power, authority and legal right to
make and perform each of the Loan Documents and, in the case of the Borrower, to
borrow the Term Loan hereunder.
 
Section 7.02.        Authorization; Enforceability.  The Transactions are within
each Obligor’s corporate (or equivalent) powers and have been duly authorized by
all necessary corporate (or equivalent) action and, if required, by all
necessary shareholder or other equity holder action.  The Loan Documents have
been duly executed and delivered by each Obligor party thereto and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered by such Obligor will constitute, a legal, valid and binding obligation
of such Obligor, enforceable against each Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
-44-

--------------------------------------------------------------------------------

Section 7.03.        Governmental and Other Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
Person, except for (i) such as have been obtained or made and are in full force
and effect and (ii) filings and recordings in respect of perfecting or recording
the Liens created pursuant to the Security Documents, (b) will not violate any
applicable Requirement of Law or the Organizational Documents of any Obligor or
any applicable order of any Governmental Authority, in each case, other than any
such violations that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, (c) will not violate or result in a
default under any Material Agreement, or give rise to a right thereunder to
require any payment to be made by any such Person, and (d) will not result in
the creation or imposition of any Lien (other than Permitted Liens) on any asset
of any Obligor or any of its Subsidiaries.
 
Section 7.04.        Financial Statements; Projections; Material Adverse Change.
 
(a)         Financial Statements.  The Borrower has heretofore furnished to the
Administrative Agent certain financial statements as provided for in
Section 8.01.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Obligors as of such dates and for such periods substantially in accordance with
GAAP, subject to quarterly or year‑end adjustments and the absence of
footnotes.  No Obligor has any material contingent liabilities or liabilities
for taxes, long‑term lease or unusual forward or long‑term commitments not
disclosed in the aforementioned financial statements.
 
(b)        Projections.  On and as of the Closing Date, the projections of the
Obligors (collectively, the “Projections”) are based on good faith estimates and
assumptions made by the management of the Borrower; provided, the Projections
are not to be viewed as facts and that actual results during the period or
periods covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, as of the Closing Date, the
management of the Borrower believes that the Projections are reasonable and
attainable.
 
(c)         No Material Adverse Change.  Since December 31, 2018 no event,
circumstance or change has occurred that has caused or evidences, either in
individually or in the aggregate, a Material Adverse Change.
 
Section 7.05.        Properties.
 
(a)         Property Generally.  Each Obligor and each of its Subsidiaries has
good and marketable fee simple title to, or valid leasehold interests in, all
its real and personal Property material to its business, including all Product
Assets, subject only to Permitted Liens and except as would not reasonably be
expected to interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.  No Obligor
or any Subsidiary thereof owns any real property as of the Closing Date.
 
-45-

--------------------------------------------------------------------------------

(b)         Intellectual Property.  (i) Schedule 7.05(b) lists, with respect to
each Obligor, all United States and foreign registrations of and applications
for Patents, Trademarks, Copyrights, and industrial designs that are Obligor
Intellectual Property, including the applicable jurisdiction, registration or
application number and date, as applicable thereto, a designation as to whether
it is Material Intellectual Property, and a designation as to whether it is
licensed or owned by Obligor.
 
(ii)         Each Obligor (A) owns or possesses all legal and beneficial rights,
title and interest in and to the Material Intellectual Property designated on
Schedule 7.05(b) as being owned by such Obligor and (B) has the right to use the
Material Intellectual Property licensed to such Obligor, in each case with good
and marketable title, free and clear or any Liens or Claims of any kind other
than Permitted Liens.
 
(iii)      To each Obligor’s knowledge, the Material Intellectual Property does
not violate any license or infringe any valid and enforceable Intellectual
Property right of another.
 
(iv)      Other than with respect to the Material Agreements, or as permitted by
this Agreement, the Obligors have not assigned or otherwise transferred
ownership of, or agreed to assign or otherwise transfer ownership of, any
Material Intellectual Property, in whole or in part, to any Person who is not an
Obligor.
 
(v)         Other than as set forth on Schedule 7.05(b), the Obligors have not
received any written communications, nor is there any pending or, to each
Obligor’s knowledge, threatened action in writing, suit, proceeding or claim in
writing by another, alleging that any of the Obligors has violated, infringed,
diluted or misappropriated any Intellectual Property of another.
 
(vi)      There is no pending or, to any Obligor’s knowledge, threatened action
in writing, suit, proceeding or claim in writing by another: (a) challenging an
Obligor’s rights in or to any Material Intellectual Property owned by such
Obligor; or (b) challenging the validity, enforceability or scope of any
Material Intellectual Property owned by an Obligor.
 
(vii)      Each Obligor has taken commercially reasonable precautions to protect
the secrecy, confidentiality and value of the Material Intellectual Property.
 
(viii       Each Obligor has complied with the material terms of each Material
Agreement pursuant to which Intellectual Property has been licensed to the
Obligors (which material terms shall include, but not be limited to, pricing and
duration of the agreement).
 
(ix)       All maintenance fees, annuities, and the like due or payable on the
Patents within Material Intellectual Property have been timely paid or the
failure to so pay was the result of an intentional decision by the applicable
Obligor, which would not reasonably be expected to result in a Material Adverse
Change.  All documents and instruments necessary to register or apply for or
renew registration of all Patents, Trademarks and Copyrights within Material
Intellectual Property have been validly executed, delivered and filed in a
timely manner with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable.
 
-46-

--------------------------------------------------------------------------------

(x)         To each Obligor’s knowledge, (A) there are no material defects in
any of the Patents within the Material Intellectual Property and (B) no such
Patents within the Material Intellectual Property have ever been finally
adjudicated to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding.
 
(xi)       To each Obligor’s knowledge, no Obligor has received any written
notice asserting that the Patents within the Material Intellectual Property are
invalid, unpatentable or unenforceable and, to each Obligor’s knowledge, no
Obligor has engaged in any conduct, or omitted to perform any necessary act, the
result of which would invalidate or render unpatentable or unenforceable any
such Patent within the Material Intellectual Property.
 
(xii)     To the knowledge of each Obligor, no third party is infringing upon or
misappropriating, or violating any material license or agreement with such
Obligor relating to any Material Intellectual Property.
 
Section 7.06.        No Actions or Proceedings.
 
(a)         Litigation.  There is no litigation, investigation or enforcement
proceeding pending or threatened in writing with respect to any Obligor by or
before any Governmental Authority or arbitrator (i) that either individually or
in the aggregate would reasonably be expected to have a Material Adverse Effect
or (ii) that involves this Agreement or the Transactions.
 
(b)         Environmental Matters.  The operations and the real Property of the
Obligors comply with all applicable Environmental Laws, except to the extent the
failure to so comply, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  To each Obligor’s
knowledge, there have been no conditions, occurrences or release of Hazardous
Materials which would reasonably be expected to have a Material Adverse Effect.
 
(c)         Labor Matters.  No Obligor has engaged in unfair labor practices and
there are no pending or, to any Obligor’s knowledge, threatened in writing labor
actions, disputes, grievance or arbitration proceeding involving the employees
of any Obligor, in each case that would reasonably be expected to have a
Material Adverse Effect.  There is no material strike or work stoppage in
existence or threatened in writing against any Obligor and to the knowledge of
such Obligor, no union organization activity is taking place.
 
Section 7.07.        Compliance with Laws and Agreements.  (a) Each Obligor is
in compliance with all Requirements of Law (including Healthcare Laws and
Environmental Laws) and all Contracts binding upon it or its Property, except
(other than with respect to Material Intellectual Property) where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
 
-47-

--------------------------------------------------------------------------------

(b)          Without limiting the generality of the foregoing:
 
(i)          To the best of each Obligor’s knowledge, any financial
relationships between or among the Borrower, any other Obligor, or any of their
respective Subsidiaries, on the one hand, and any Person who is in a position to
refer patients or other health care business to the Borrower, any other Obligor
or any Subsidiaries (collectively a “Referral Source”), on the other hand,
(A) comply in all material respects with all applicable Healthcare Laws,
(B) reflect fair market value, have commercially reasonable terms and were
negotiated at arm’s length; and (C) do not obligate the Referral Source to
purchase, use, recommend or arrange for the use of any products or services of
the Borrower, any other Obligor, or any of their respective Subsidiaries in any
manner that could reasonably be expected to constitute a violation of a state or
federal health care fraud and abuse law.  No Obligor, nor any of its respective
Subsidiaries, directly or indirectly, have guaranteed a loan, made a payment
toward a loan or otherwise subsidized a loan for any Referral Source including,
without limitation, any loans related to financing the Referral Source’s
ownership, investment or financial interest in any Obligor or any such
Subsidiary.
 
(ii)         All Products have been developed, tested, manufactured,
distributed, marketed and sold in compliance in all material respects with all
applicable FDA Laws, including, without limitation, all requirements relating to
pre‑market notification, good manufacturing practices/quality system regulations
(21 CFR Part 820), labeling, advertising, record‑keeping, and adverse event
reporting.
 
(iii)        The Borrower, each other Obligor, and each of their respective
Subsidiaries are in compliance in all material respects with the Physician
Payments Sunshine Act (Section 6002 of the Affordable Care Act of 2010) and its
implementing regulations and any applicable state disclosure and transparency
laws.
 
(c)        To the extent any Obligor shall participate or receive reimbursement
from any Federal Health Care Program or other third‑party payor program as of
any date subsequent to the Closing Date, (i) each Obligor and each Subsidiary
shall have the requisite provider number or authorization necessary to bill any
third‑party payor program in which it participates and (ii) there shall be no
audits, inquiries, adjustments, appeals or recoupment efforts by any third‑party
payor programs of or against any Obligor or Subsidiary with respect to any prior
claims, reports or billings that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.
 
(d)        Each Obligor and Subsidiary thereof will maintain and adhere to, in
all material respects, a reasonable compliance program designed to promote
compliance with and to detect, prevent and address violations of all material
Healthcare Laws (a “Health Care Compliance Program”).  No Obligor or Subsidiary
thereof is aware of any complaints from any employees, independent contractors,
vendors, physicians, customers, patients or other persons that could reasonably
be considered to indicate a violation of Healthcare Laws which would be
reasonably expected to result individually, or in the aggregate, in a Material
Adverse Effect.
 
-48-

--------------------------------------------------------------------------------

Section 7.08.        Taxes.  Each Obligor has timely filed or caused to be filed
all federal income and material other Tax returns and reports required to have
been filed and has paid or caused to be paid all federal income and material
other Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Obligor
has set aside on its books adequate reserves with respect thereto substantially
in accordance with GAAP.
 
Section 7.09.        Full Disclosure.  The Borrower has disclosed to the Lenders
all Material Agreements to which any Obligor is party, and all other matters to
its knowledge, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Obligors to the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of material fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
Section 7.10.        Regulation.
 
(a)         Investment Company Act.  No Obligor is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
 
(b)        Margin Stock.  No Obligor is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock
and no part of the proceeds of the Term Loan will be used to buy or carry any
Margin Stock in violation of Regulation T, U or X.
 
Section 7.11.        Solvency.  Each Obligor is, and, immediately after giving
effect to the borrowing of the Term Loans, the use of proceeds thereof, and the
consummation of the Transactions, will be, Solvent.
 
Section 7.12.        [Reserved].
 
Section 7.13.       Indebtedness and Liens.  Set forth on Schedule 7.13A is a
complete and correct list of all Permitted Indebtedness described in Section
9.01(b) of each Obligor on the date hereof.  Set forth on Schedule 7.13B is a
complete and correct list of all Permitted Liens described in Section 9.02(b)
granted by the Borrower and other Obligors with respect to their respective
Property and outstanding as of the date hereof.
 
-49-

--------------------------------------------------------------------------------

Section 7.14.       Material Agreements.  Set forth on Schedule 7.14 (as such
Schedule may be updated by the Borrower from time to time) is a complete and
correct list of (i) each Material Agreement and (ii) each Contract creating or
evidencing any Material Indebtedness, together with a summary reference to the
product or purpose of each such Material Agreement and such Contract, to which
an Obligor is a party.  Accurate and complete copies of each such Contract
listed on such schedule have been made available to the Lenders.  No Obligor is
in default under any such Material Agreement or such Contract creating or
evidencing any Material Indebtedness listed on such schedule, and the Obligors
have no knowledge of any default by any counterparty to such Material Agreement
or such Contract, in each case, other than bona fide disputes and defaults which
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.  Except as otherwise disclosed on Schedule 7.14 (as
such Schedule may be updated by the Borrower from time to time), all material
vendor purchase agreements and provider Contracts of the Obligors, and all
Material Agreements including a grant of rights under any Intellectual Property
to an Obligor, are in full force and effect without material modification from
the form in which the same were disclosed to the Lenders.
 
Section 7.15.     Restrictive Agreements.  None of the Obligors is party to any
Restrictive Agreement, except (i) otherwise permitted under Section 9.11,
(ii) restrictions and conditions imposed by Law or by the Loan Documents,
(iii) any stockholder agreement, charter, by laws or other organizational
documents of an Obligor and (iv) limitations associated with Permitted Liens.
 
Section 7.16.       Real Property.  No Obligor or any of its Subsidiaries owns
or leases (as tenant thereof) any real Property on the date hereof, except as
described on Schedule 7.16.
 
Section 7.17.        Pension and Other Plans.  Schedule 7.17 sets forth, as of
the date hereof, a complete and correct list of, and that separately identifies,
(a) all Title IV Plans, (b) all Multiemployer Plans and (c) all material Benefit
Plans.  Each Benefit Plan, and each trust thereunder, intended to qualify for
Tax exempt status under Section 401 or 501 of the Code or other Requirements of
Law so qualifies.  Except for those that would not, in the aggregate, have a
Material Adverse Effect, (i) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (ii) there are no
existing or pending (or to the knowledge of any Obligor or Subsidiary thereof,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Obligor or Subsidiary thereof incurs or
otherwise has or would have an obligation or any liability or Claim and (iii) no
ERISA Event is reasonably expected to occur.  The Borrower and each of its ERISA
Affiliates has met all applicable requirements under the ERISA Funding Rules
with respect to each Title IV Plan, and no waiver of the minimum funding
standards under the ERISA Funding Rules has been applied for or obtained.  As of
the most recent valuation date for any Title IV Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and neither the Borrower nor any of its ERISA Affiliates knows of any facts
or circumstances that would reasonably be expected to cause the funding target
attainment percentage to fall below 60% as of the most recent valuation date. 
As of the date hereof, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding.  No
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.
 
-50-

--------------------------------------------------------------------------------

Section 7.18.        Collateral; Security Interest.  Each Security Document is
effective to create in favor of the Administrative Agent for the benefit of the
Lenders a legal, valid and enforceable security interest in the Collateral
subject thereto and each such security interest is perfected to the extent
required by (and has the priority required by) the applicable Security Document,
subject to Permitted Liens.  The Security Documents collectively are effective
to create in favor of the Administrative Agent for the benefit of the Lenders a
legal, valid and enforceable security interest in the Collateral, which upon the
filing of financing statements and other similar statements filed in the
appropriate offices, such security interests are perfected security interests to
the extent that such perfection may be obtained by such filing.
 

Section 7.19.        Regulatory Approvals.  (a) With respect to the Products,
each Obligor and each of its Subsidiaries holds either directly or through
licensees and agents, all Regulatory Approvals and Permits necessary or required
for each Obligor and its Subsidiaries to conduct all Product Development and
Commercialization Activities with respect to the Products.
 
(b)         Set forth on Schedule 7.19(b) is a complete and accurate list as of
the date hereof of all Regulatory Approvals referred to in clause (a) above that
are with the FDA, WHO, CE-Mark and ANVISA and identifying the Product related to
such Regulatory Approval.  All of the Borrower’s Regulatory Approvals are
(i) legally and/or beneficially owned exclusively by the Borrower, free and
clear of all Liens other than Permitted Liens, (ii) validly registered and on
file with the applicable Regulatory Authority, in material compliance with all
registration, filing and maintenance requirements (including any fee
requirements) thereof, and (iii) in good standing, valid and enforceable with
the applicable Regulatory Authority.  All required and material notices,
registrations and listings, supplemental applications or notifications, reports
(including annual reports, field alerts, Device reports or other reports of
adverse experiences) and all other required and material filings with respect to
the Products or any related Product Development and Commercialization Activities
have been filed with the FDA and all other applicable Governmental Authorities.
 
(c)         (i) All material regulatory filings required by any Regulatory
Authority or in respect of any Regulatory Approval or Product Authorization with
respect to any Product or any Product Development and Commercialization
Activities have been made, and all such filings are complete and correct in all
material respects and have complied in all material respects with all applicable
Requirements of Law, (ii) all clinical and pre‑clinical trials, if any, of
investigational Products have been and are being conducted by each Obligor
according to all applicable Requirements of Law in all material respects along
with appropriate monitoring of clinical investigator trial sites for their
compliance, and (iii) each Obligor has disclosed to the Lenders all such
material regulatory filings and all material communications between
representatives of each Obligor and any Regulatory Authority.
 
(d)        Each Obligor and, to each Obligor’s knowledge, each of its agents are
in compliance in all material respects with all applicable statutes, rules and
regulations (including all Regulatory Approvals and Product Authorizations) of
all applicable Governmental Authorities, including the FDA and all other
Regulatory Authorities, with respect to each Product and all Product Development
and Commercialization Activities related thereto.  Each Obligor has and
maintains in full force and effect all the necessary and requisite Regulatory
Approvals and Product Authorizations.  Each Obligor is in compliance in all
material respects with all applicable registration and listing requirements set
forth in all applicable FDA Laws or equivalent regulation of each other
Governmental Authority having jurisdiction over such Person.  Each Obligor
adheres in all material respects to all applicable regulations of all Regulatory
Authorities with respect to the Products and all Product Development and
Commercialization Activities related thereto.
 
-51-

--------------------------------------------------------------------------------

(e)        (i) No Obligor has received from any Regulatory Authority any notice
of adverse findings with respect to any Product or any Product Development and
Commercialization Activities related thereto, including any FDA Form 483
inspectional observations, notices of violations, Warning Letters, criminal
proceeding notices under Section 305 of the FD&C Act, or any other similar
communication from any Regulatory Authority, (ii) there have been no seizures
conducted or, to each Obligor’s knowledge, threatened by any Regulatory
Authority with respect to any Product, and no recalls, market withdrawals, field
notifications, notifications of misbranding or adulteration or safety alerts
conducted, requested or, to any Obligor’s knowledge, threatened by any
Regulatory Authority with respect to any Product, and no recalls, market
withdrawals, field notifications, notifications of misbranding or adulteration
or safety alerts have been conducted, requested or, to each Obligor’s knowledge,
threatened by any Regulatory Authority relating to any Products, and (iii) no
Obligor has received any written notification that remains unresolved from the
FDA or any other Regulatory Authority indicating any breach or violation of any
applicable Product Authorization or Regulatory Approval, including that any of
the Products is misbranded or adulterated as defined in the FD&C Act or the
rules and regulations promulgated thereunder, in each case that has had, or
could reasonably be expected to have, a Material Adverse Effect.
 
(f)         Neither any Obligor nor, to any Obligor’s knowledge, any officer,
employee or agent thereof, has made an untrue statement of a material fact or
fraudulent statements to the FDA or any other Regulatory Authority, failed to
disclose a material fact required to be disclosed to the FDA or any other
Regulatory Authority, or committed an act, made a statement, or failed to make a
statement that, at the time such disclosure was made (or was not made), would
reasonably be expected to provide a basis for the FDA or any other Regulatory
Authority to invoke its policy respecting Fraud, Untrue Statements of Material
Facts, Bribery and Illegal Gratuities, set forth in 56 Fed. Reg. 46191
(September 10, 1991) or any similar policy.
 
(g)         No Obligor has received any written notice that the FDA or any other
applicable Regulatory Authority has commenced or initiated, or, to the knowledge
of any such Obligor, threatened to commence or initiate, any action to withdraw
any Regulatory Approval or Product Authorization or requested the recall of any
Products or commenced or initiated or, to the knowledge of such Obligor,
threatened to commence or initiate, any action to enjoin any Product Development
and Commercialization Activities of such Obligor, in each case which has had, or
which could reasonably be expected to have, a Material Adverse Effect.
 
(h)        The clinical, preclinical, safety and other studies and tests
conducted by or on behalf of or sponsored by each Obligor, or in respect of
which any Products or Product candidates under development have participated,
were (and if still pending, are) being conducted materially in accordance with
standard medical and scientific research procedures and all applicable Product
Authorizations.  Each Obligor has operated within, and currently is in
compliance in all material respects with, all applicable Laws, Product
Authorizations and Regulatory Approvals, as well as the rules and regulations of
the FDA and each other Regulatory Authority.  No Obligor has received any
notices or other correspondence from the FDA or any other Regulatory Authority
requiring the termination or suspension of any clinical, preclinical, safety or
other studies or tests used to support regulatory clearance of, or any Product
Authorization or Regulatory Approval for, any Product.
 
-52-

--------------------------------------------------------------------------------

(i)          No material debarment or exclusionary claims, actions, proceedings
or investigations in respect of any Obligor’s business is pending, or to such
Obligor’s knowledge, threatened in writing against such Obligor or its officers,
employees or agents.  No Obligor or, to such Obligor’s knowledge, any officer,
employee or agent of such Obligor, has been convicted of any crime or engaged in
any conduct that would reasonably be expected to result in a debarment or
exclusion (i) Section 335a of the FD&C Act or (ii) any similar applicable Law.
 
Section 7.20.       Capitalization.  All of the issued and outstanding
securities of each Obligor have been duly authorized, are validly issued, fully
paid, and non‑assessable.  As of the Closing Date and except as set forth on
Schedule 7.20, there are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require the Obligors to issue, sell,
or otherwise cause to become outstanding any of their ownership interests. 
There are no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Obligors.  There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of the ownership interests of the Obligors.  None of the Equity
Interests in the Obligors have been mortgaged, assigned or pledged in favor of
any Person.
 
Section 7.21.       Insurance.  Each Obligor has obtained (and is maintaining),
insurance for its assets (including the Collateral) and business as required
under the Loan Documents.
 
Section 7.22.        Certain Fees.  Except as described on Schedule 7.22, no
broker’s or finder’s fee will be payable in connection with the execution and
delivery of this Agreement.
 
Section 7.23.        Sanctions Laws.  Obligors and, to the knowledge of the
Obligors, any director, officer or employee of an Obligor acting on behalf of
the Obligors, are in compliance with the Sanctions Laws.
 
Section 7.24.      Anti‑Corruption Laws.  No Obligor nor any of its Subsidiaries
has, nor, to the knowledge of any Responsible Officer of any Obligor, has any
director, officer, agent or employee of any Obligor acting on behalf of such
Obligor (i) taken any action, directly or indirectly, that would result in a
violation by such Persons of the Anti‑Corruption Laws, (ii) made, offered to
make, promised to make or authorized the payment or giving of, directly or
indirectly, any Prohibited Payment or (iii) been subject to any investigation by
any Governmental Authority with regard to any actual or alleged Prohibited
Payment.
 
Section 7.25.       Anti‑Terrorism Laws.  The Obligors (i) have taken reasonable
measures to ensure compliance with applicable Economic Sanctions Laws and
Anti‑Terrorism Laws, (ii) are not Designated Persons and (iii) have not used any
part of the proceeds from any advance on behalf of any Designated Person or has
not used, directly by it or indirectly through any Subsidiary, such proceeds in
connection with any investment in, or any transactions or dealings with, any
Designated Person.
 
-53-

--------------------------------------------------------------------------------

Section 7.26.        Royalty and Other Payments.  Except as set forth on
Schedule 7.26, no Obligor, nor any of its Subsidiaries, is obligated to pay any
royalty, milestone payment, deferred payment or any other contingent payment in
respect of any Product.
 
Article 8

Affirmative Covenants and Financial Covenants
 
Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations (other than the Warrant
Obligations and inchoate indemnity obligations) have been paid in full in cash:
 
Section 8.01.     Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent for distribution to the Lenders:
 
(a)          [reserved];
 
(b)         commencing with the fiscal quarter ended September 30, 2019, as soon
as available and in any event within forty-five (45) days after the end of each
fiscal quarter, the consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such quarter, and the related consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
all in reasonable detail and setting forth in comparative form the figures for
the corresponding period in the preceding fiscal year, together with a
certificate of a Responsible Officer of the Borrower stating that such financial
statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as at such date and the results of operations
of the Borrower and its Subsidiaries for the period ended on such date and have
been prepared substantially in accordance with GAAP consistently applied,
subject to changes resulting from normal quarterly or year‑end adjustments and
except for the absence of notes; provided that, if Borrower is subject to the
public reporting requirements of the Exchange Act, Borrower’s filing of a
Quarterly Report on Form 10-Q with the SEC shall be deemed to satisfy the
requirements of this Section 8.01(b) on the date on which such report is first
available via the SEC’s EDGAR system or a successor system related thereto;
 
(c)        as soon as available and in any event within one hundred twenty (120)
days after the end of each fiscal year, the consolidated balance sheets of the
Borrower and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries for such fiscal year, prepared substantially in
accordance with GAAP consistently applied, all in reasonable detail and setting
forth in comparative form the figures for the previous fiscal year, accompanied
by a report and opinion thereon of BDO USA, LLP or another firm of independent
certified public accountants of recognized national standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that, if Borrower is subject to the public reporting requirements of
the Exchange Act, Borrower’s filing of an Annual Report on Form 10-K with the
SEC shall be deemed to satisfy the requirements of this Section 8.01(c) on the
date on which such report is first available via the SEC’s EDGAR system or a
successor system related thereto;
 
-54-

--------------------------------------------------------------------------------

(d)          concurrently with the delivery of the reports described in Section
8.01(b) and (c), and within thirty (30) days after the end of each month which
does not end at the end of a fiscal year or fiscal quarter of the Borrower, a
compliance certificate of a Responsible Officer of the Borrower as of the end of
the applicable accounting period (which delivery may, unless a Lender requests
executed originals, be by electronic communication including email and shall be
deemed to be an original authentic counterpart thereof for all purposes) in the
form of Exhibit E (a “Compliance Certificate”) which, for purposes of
clarification, shall (i) demonstrate the Borrower’s compliance with Section 8.15
in respect of such month, (ii) for each month end that coincides with the end of
a fiscal quarter or fiscal year, (A) state that the representations and
warranties made by the Obligors in Article 7 are true in all material respects
on and as of the date thereof; provided that to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects, and
(B) demonstrate the Borrower’s compliance with Section 8.16 in respect of such
fiscal quarter or fiscal year and (iii) for each month end that coincides with
the end of a fiscal year of the Borrower, provide updated Schedules to this
Agreement (if any);
 
(e)         promptly, and in any event within five (5) Business Days after
receipt thereof by an Obligor thereof, copies of each notice or other
correspondence received from any securities regulator or exchange to the
authority of which an Obligor is subject concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of such Obligor;
 
(f)          upon any renewal or replacement, the information regarding
insurance maintained by Obligors as required under Section 8.05;
 
(g)          promptly following the Lenders’ written request at any time, proof
of compliance with Section 8.15;
 
(h)        within ten (10) days of delivery, copies of all periodic reports
distributed by the Borrower to its shareholders generally; provided that (i) any
such material may be redacted by the Borrower to exclude information relating to
the Loan Documents or the Lenders and (ii) the Lenders shall not be entitled to
receive statements, reports and notices relating to topics that (A) are subject
to attorney‑client privilege or (B) present a conflict of interest for the
Lenders; provided that, if Borrower is subject to the public reporting
requirements of the Exchange Act, Borrower’s filing of any such material with
the SEC shall be deemed to satisfy the requirements of this Section 8.01(h) on
the date on which such report is first available via the SEC’s EDGAR system or a
successor system related thereto;
 
-55-

--------------------------------------------------------------------------------

(i)          only to the extent requested by the Administrative Agent, a
financial forecast for the Borrower and its Subsidiaries for each fiscal year,
including forecasted balance sheets, statements of income and cash flows of the
Borrower and its Subsidiaries, all of which shall be prepared on a consolidated
basis (the “Financial Forecast”);
 
(j)        promptly following any Lender’s written request, certification that
such Obligor is not a passive foreign investment company (“PFIC”) within the
meaning of Sections 1291 through 1297 of the Code, or, if such Obligor
determines that it is a PFIC, such information as would allow the Lender to make
a qualified electing fund election with respect to the stock of the Obligor; and
 
(k)       such other information respecting the operations, properties, business
or condition (financial or otherwise) of the Obligors (including with respect to
the Collateral) as the Lenders may from time to time reasonably request; and
 
(l)        promptly after the receipt thereof, a copy of any “management letter”
received from its certified public accountants and the management’s response
thereto.
 
Section 8.02.        Notices of Material Events.  The Borrower will furnish to
the Administrative Agent for distribution to the Lenders written notice of the
following promptly after a Responsible Officer first learns of the existence of:
 
(a)          the occurrence of any Default or Event of Default;
 
(b)        the occurrence of any Casualty Event with respect to any Obligor’s
Property resulting in a Loss, to the extent not covered by insurance,
aggregating $500,000 or more;
 
(c)       (i) any proposed Acquisition by any Obligor that would reasonably be
expected to result in environmental liability under Environmental Laws in excess
of $250,000, and (ii) in each case, to the extent that any of the following
would reasonably be expected to result in liability in excess of $500,000: 
(A) spillage, leakage, discharge, disposal, leaching, migration or release of
any Hazardous Material required to be reported to any Governmental Authority
under applicable Environmental Laws, and (B) all actions, suits, claims, notices
of violation, hearings, investigations or proceedings pending, or threatened in
writing against or affecting any Obligor or any of its Subsidiaries or with
respect to the ownership, use, maintenance and operation of their respective
businesses, operations or properties, relating to Environmental Laws or
Hazardous Material;
 
(d)          the assertion of any environmental matter by any Person in writing
against, or with respect to the activities of, any Obligor or any of its
Subsidiaries and any alleged violation of or non‑compliance with any
Environmental Laws or any permits, licenses or authorizations, in each case,
which would reasonably be expected to involve damages in excess of $250,000
other than any environmental matter or alleged violation that, if adversely
determined, would not (either individually or in the aggregate) have a Material
Adverse Effect;
 
-56-

--------------------------------------------------------------------------------

(e)         the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or directly affecting
any Obligor or any of its Subsidiaries, in each case, that would reasonably be
expected to result in a Material Adverse Effect;
 
(f)          (i) on or prior to any filing by any ERISA Affiliate of any notice
of intent to terminate any Title IV Plan, a copy of such notice and
(ii) promptly, and in any event within ten (10) days, after any Responsible
Officer of any ERISA Affiliate knows or has reason to know that a request for a
minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan or Multiemployer Plan, a notice (which may be made by
telephone if promptly confirmed in writing) describing such waiver request and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto;
 
(g)         within five (5) Business Days of obtaining written notice or
knowledge thereof, (i) the termination of any Material Agreement; (ii) the
receipt by any Obligor or any of its Subsidiaries of a written notice under any
Material Agreement (and a copy thereof) asserting a default by such Obligor or
any of its Subsidiaries where such alleged default would permit such
counterparty to terminate such Material Agreement; (iii) the entering into any
new Material Agreement by an Obligor (and a copy thereof); or (iv) any amendment
to a Material Agreement that would be materially adverse to the Lenders (and a
copy thereof) (which includes, but is not limited to, any amendments to
provisions relating to pricing and term); provided that notices required under
this subsection (g) may be delivered with monthly Compliance Certificate unless
any of the foregoing events would reasonably be expected to have a Material
Adverse Effect;
 
(h)       any product recalls, safety alerts, corrections, withdrawals,
marketing suspensions, removals or the like conducted, to be undertaken or
issued by any Obligor or any of its Subsidiaries, whether or not at the request,
demand or order of any Governmental Authority or otherwise with respect to any
Product;
 
(i)          within five (5) Business Days of obtaining written notice or
knowledge thereof, any infringement or other violation by any Person of any
Obligor Intellectual Property that would reasonably be expected to result in a
Material Adverse Effect;
 
(j)         within five (5) Business Days of obtaining written notice or
knowledge thereof, a material licensing agreement or arrangement entered into by
any Obligor or any of its Subsidiaries in connection with any infringement or
alleged infringement of the Intellectual Property of another Person that could
reasonably be likely to result in a Material Adverse Effect;
 
-57-

--------------------------------------------------------------------------------

(k)         within five (5) Business Days of obtaining written notice or
knowledge thereof, any written claim by any Person that the conduct of any
Obligor’s (or any Subsidiary thereof) business, including the development,
manufacture, use, sale or other commercialization of any Product, infringes any
Intellectual Property of such Person, except to the extent any such claim would
not reasonably be expected to result in a Material Adverse Effect;
 
(l)           the reports and notices as required by the Security Documents;
 
(m)       within thirty (30) days of the date thereof, or, if earlier, on the
date of delivery of any financial statements pursuant to Section 8.01, notice of
any material change in accounting policies or financial reporting practices by
the Obligors;
 
(n)        promptly after the occurrence thereof, notice of any labor
controversy resulting in or threatening to result in any strike, work stoppage,
boycott, shutdown or other material labor disruption against or involving an
Obligor (or any Subsidiary thereof);
 
(o)          any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect;
 
(p)       concurrently with the delivery of financial statements under
Section 8.01(b) or (c), the creation or other acquisition of any Intellectual
Property by any Obligor or any Subsidiary after the date hereof and during such
prior fiscal year which is registered or becomes registered or the subject of an
application for registration with the United States Copyright Office or the
United States Patent and Trademark Office, as applicable, or with any other
equivalent foreign Governmental Authority; and
 
(q)         any change to any Obligor’s ownership of Deposit Accounts,
Securities Accounts and Commodity Accounts, by delivering to the Lenders an
updated Schedule 7 to the Security Agreement setting forth a complete and
correct list of all such accounts as of the date of such change.
 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth in reasonable
detail the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto; provided that, if Borrower is subject
to the public reporting requirements of the Exchange Act, Borrower’s filing of
notice of any such event with the SEC shall be deemed to satisfy the
requirements of this Section 8.02 on the date on which such report is first
available via the SEC’s EDGAR system or a successor system related thereto.
 
Notwithstanding any contrary provision of the Agreement or any other Loan
Document (including, without limitation, Sections 8.01 and 8.02), so long as the
Borrower is a Publicly Reporting Company, in the event that the Administrative
Agent provides notice to the Borrower that it no longer desires to receive any
information that constitutes material non‑public information, the Borrower shall
not be required to provide any information pursuant to the terms hereof or
thereof unless the Borrower is disclosing such information pursuant to a filing
with the SEC; provided, however, that the Borrower shall continue to deliver to
the Administrative Agent monthly Compliance Certificates until such time as the
Administrative Agent specifically provides notice to the Borrower to discontinue
delivering such Compliance Certificates.
 
-58-

--------------------------------------------------------------------------------

Section 8.03.        Existence; Maintenance of Properties, Etc.  (a) It will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under
Section 9.03.
 
(b)         It shall, and shall cause each of its Subsidiaries to, maintain and
preserve all rights, licenses, permits, privileges and franchises material to
the conduct of its business, and maintain and preserve all of its assets and
properties, including all Product Assets, necessary to the conduct of its
business in good working order and condition, ordinary wear and tear and damage
from casualty or condemnation excepted.
 
(c)        It shall, and shall cause each of its Subsidiaries to, use
commercially reasonable efforts to cause each new employee and contractor to
execute and deliver a customary confidentiality, non‑disclosure and Intellectual
Property assignment agreement that includes a waiver of moral rights to the
extent permitted by Law and such agreements are customary in the applicable
jurisdiction.
 
Section 8.04.       Payment of Obligations.  It will, and will cause each of its
Subsidiaries to, pay and discharge (i) all federal income and other material
Taxes, fees, assessments and governmental charges or levies imposed upon it or
upon its properties or assets prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials and supplies which, if
unpaid, might become a Lien (other than a Permitted Lien) upon any properties or
assets of any Obligor, except to the extent such Taxes, fees, assessments or
governmental charges or levies, or such claims, are being contested in good
faith by appropriate proceedings and are adequately reserved against
substantially in accordance with GAAP, (ii) all lawful claims which, if unpaid,
would by Law become a Lien upon its Property not constituting a Permitted Lien
and (iii) all other obligations if the failure to discharge such obligation
would reasonably be expected to result in a Material Adverse Effect.
 
Section 8.05.       Insurance.  At its own cost and expense, it will, and will
cause each of its Subsidiaries, to obtain and maintain, with financially sound
and reputable insurers, insurance of the kinds, and in the amounts, as are
consistent with customary practices and standards of its industry in the same or
similar locations, it being understood and agreed that the insurance held by the
Obligors on the Closing Date is deemed to fulfill this requirement on the date
hereof.  All of the insurance policies required pursuant to this Section 8.05
with respect to the Borrower and its Domestic Subsidiaries will name the
Administrative Agent as a “loss payee,” “additional insured” or “mortgagee,” as
applicable and as its interests may appear.  The Borrower will use its
commercially reasonable efforts to ensure, or to cause others to ensure, that
all insurance policies required pursuant to this Section 8.05 with respect to
the Borrower and its Domestic Subsidiaries shall provide that they shall not be
terminated or cancelled nor shall any policy be materially changed in a manner
adverse to the insured Person without at least thirty (30) days’ written notice
to the Borrower and the Administrative Agent.  Receipt of notice of termination
or cancellation of any such insurance policies, and the failure of the Borrower
to renew or replace any such insurance policies within seven (7) days after
notice thereof, shall entitle the Administrative Agent to renew any such
policies, all in accordance with the first sentence of this Section 8.05 or
otherwise to obtain similar insurance in place of such policies, in each case at
the expense of the Borrower (payable within three (3) Business Days of any
Borrower’s receipt of written demand therefor) and, unless an Event of Default
has occurred and is continuing, with the prior written consent of the Borrower
(such consent not to be unreasonably withheld).  The amount of any such expenses
shall accrue interest at the Default Rate if not paid when due and shall
constitute “Obligations.”  All of the insurance policies required hereby with
respect to the Borrower and its Domestic Subsidiaries will be evidenced by one
or more certificates of insurance, together with appropriate loss payee or
additional insured clauses or endorsements in favor of the Administrative Agent
as required by this Section, delivered to the Administrative Agent on or before
the Closing Date and at such other times as the Administrative Agent may request
from time to time.
 
-59-

--------------------------------------------------------------------------------

Section 8.06.        Books and Records; Inspection Rights.  It will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  It will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice and at reasonable times, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants (provided that the Borrower or Subsidiary, as
applicable, shall have the right be present during any such discussions), all at
such reasonable times during normal business hours and with reasonable advance
notice as the Administrative Agent may request.  It will, and will cause each of
its Subsidiaries to, pay all reasonable and documented out‑of‑pocket expenses
incurred by the Administrative Agent of (a) so long as no Default has occurred
and is continuing, one such inspection each calendar year and (b) during a
continuing Default, all such inspections.
 
Section 8.07.     Compliance with Laws.  (a) It will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with all Requirements of
Law (including Healthcare Laws and Environmental Laws) and (ii) comply in all
material respects with all terms of outstanding Indebtedness and all Material
Agreements, except (other than with respect to Material Intellectual Property)
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
 
(b)         Each Obligor will maintain, and will cause each of its Subsidiaries
to maintain, all records required to be maintained by a Governmental Authority
or otherwise under any applicable Healthcare Law, except where failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
(c)        Each Obligor will maintain, and will cause each of its Subsidiaries
to maintain, a Health Care Compliance Program, which will be reviewed and
updated annually, as necessary.
 
(d)        In order to segregate and to facilitate perfection of Lender’s
security interest in any funds an Obligor receives from third party payors, each
Obligor shall promptly notify Lender of any plans to begin receiving
reimbursement from a Federal Health Care Program.  Prior to receipt of any
payments from a Federal Health Care Program, the Obligor shall notify such
Federal Health Care Program to make any reimbursement payments to a segregated
health care account solely under Obligor’s control, and which solely contain
payments received from Federal Health Care Programs (a “Segregated Health Care
Account”).  Obligor shall cause all amounts deposited into a Segregated Health
Care Account to be automatically swept on a daily basis to a Controlled Account.
 
-60-

--------------------------------------------------------------------------------

Section 8.08.      Licenses.  It will, and will cause each of its Subsidiaries
to, obtain and maintain all licenses, authorizations, consents, filings,
exemptions, registrations and other Governmental Approvals necessary in
connection with the execution, delivery and performance of the Loan Documents,
the consummation of the Transactions or the operation and conduct of its
business and ownership of its properties, except where failure to do so would
not reasonably be expected to have a Material Adverse Effect.
 
Section 8.09.        Action under Environmental Laws.  It will, and will cause
each of its Subsidiaries to, upon a Responsible Officer becoming aware of the
release of any Hazardous Materials or the existence of any environmental
liability under applicable Environmental Laws with respect to their respective
businesses, operations or properties, take all actions, at their cost and
expense, as shall be required by applicable Law to investigate and clean up the
condition of their respective businesses, operations or properties, including
all required removal, containment and remedial actions, and restore their
respective businesses, operations or properties to a condition, in each case in
material compliance with applicable Environmental Laws.
 
Section 8.10.       Use of Proceeds.  The proceeds of the Term Loan will be used
only as provided in Section 2.05.  No part of the proceeds of the Term Loan will
be used, whether directly or indirectly, for any purpose that violates any of
the Regulations of the Board of Governors of the Federal Reserve System,
including Regulations T, U and X.
 
Section 8.11.        Certain Obligations Respecting Subsidiaries; Further
Assurances.
 
(a)         Subsidiaries.  It will take such action, and will cause each of its
Subsidiaries to take such action, from time to time as shall be necessary to
ensure that all Subsidiaries are “Guarantors” hereunder.  Without limiting the
generality of the foregoing, in the event that the Borrower or any of its
Subsidiaries shall form or acquire any new Subsidiary, it and its Subsidiaries
will promptly and in any event within fifteen (15) days (or such longer time as
consented to by the Administrative Agent in writing) of the formation or
Acquisition of such Subsidiary:
 
(i)         cause such new Subsidiary to become a “Guarantor” hereunder, and a
“Grantor” under the Security Documents, pursuant to a Guarantee Assumption
Agreement;
 
(ii)        take such action or cause such Subsidiary to take such action
(including delivering such Equity Interests, together with undated transfer
powers executed in blank and any intercompany notes with undated endorsements
executed in blank) as shall be necessary to create and perfect valid and
enforceable first priority (subject to Permitted Liens) Liens on substantially
all of the personal Property of such new Subsidiary as collateral security for
the obligations of such new Subsidiary hereunder;
 
-61-

--------------------------------------------------------------------------------

(iii)       to the extent that the parent of such Subsidiary is not a party to
the Security Documents or has not otherwise pledged Equity Interests in its
Subsidiaries in accordance with the terms of the Security Documents and this
Agreement, cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Lenders, in respect of all outstanding issued shares
of such Subsidiary; and
 
(iv)        deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Obligor pursuant to Section 6.01 or as the Majority Lenders shall have
requested.
 
(b)        Further Assurances.  It will, and will cause each of its Subsidiaries
to, take such action from time to time as shall reasonably be requested in
writing by the Majority Lenders to effectuate the purposes and objectives of
this Agreement.
 
Without limiting the generality of the foregoing, it will, and will cause each
Person that is required to be a Guarantor to, take such action from time to time
(including executing and delivering such assignments, security agreements,
control agreements and other instruments) as shall be reasonably requested in
writing by the Majority Lenders to create, in favor of the Lenders, perfected
security interests and Liens (subject to Permitted Liens) in substantially all
of the personal Property of such Obligor as collateral security for the
Obligations; provided that any such security interest or Lien shall be subject
to the relevant requirements of the Security Documents.
 
Notwithstanding anything in the foregoing to the contrary, until such time as
the Administrative Agent so requests pursuant to Section 8.20, the Borrower
shall not be required to cause any German Subsidiary to be a “Guarantor”
hereunder or a “Grantor” under the Security Documents.
 
Section 8.12.       Termination of Non‑Permitted Liens.  In the event that any
Responsible Officer of the Borrower shall become aware or be notified by the
Lenders of the existence of any outstanding Lien against any Property of any
Obligor, which Lien is not a Permitted Lien, such Obligor shall use its best
efforts to promptly terminate or cause the termination of such Lien.
 
Section 8.13.       Non-Commingling.  The Borrower will, and will cause each of
its Subsidiaries to not commingle its funds or assets with those of any other
entity, other than the Obligors, which is an Affiliate of such entity.
 
Section 8.14.     Anti‑Terrorism and Anti‑Corruption Laws.  No Obligor shall
engage in any transaction that violates any of the applicable prohibitions set
forth in any Economic Sanctions Law, Anti‑Terrorism Law, or the US Foreign
Corrupt Practices Act of 1977 (15 USC. §§ 78dd‑1 et seq.).  None of the funds or
assets of such Obligor or any Subsidiary that are used to repay the Term Loan
shall constitute property of, or shall be beneficially owned by, any Designated
Person or, to each Obligor’s knowledge, be the direct proceeds derived from any
transactions that violate the prohibitions set forth in any applicable Economic
Sanctions Law, and no Designated Person shall have any direct or indirect
interest in such Obligor insofar as such interest would violate any Economic
Sanctions Laws applicable to such Obligor.
 
-62-

--------------------------------------------------------------------------------

Section 8.15.     Minimum Liquidity.  The Borrower shall ensure that the
Borrower shall have aggregate Unrestricted Cash of not less than $3,000,000 at
all times (“Minimum Liquidity”).
 
Section 8.16.        Minimum Total Revenue.  (a) On each date set forth below (a
“Calculation Date”) under the heading Calculation Date, the Total Revenue for
the four (4) consecutive fiscal quarters ended on such Calculation Date shall
not be less than the amount set forth opposite such Calculation Date (such
amount, the “Minimum Total Revenue”):


Calculation Date
 
Minimum Total Revenue
         
September 30, 2019
 
$
31,970,000
           
December 31, 2019
 
$
31,974,000
           
March 31, 2020
 
$
31,982,000
           
June 30, 2020
 
$
30,700,000
           
September 30, 2020
 
$
31,754,000
           
December 31, 2020
 
$
31,578,000
           
March 31, 2021
 
$
33,142,000
           
June 30, 2021
 
$
34,707,000
           
September 30, 2021
 
$
37,447,000
           
December 31, 2021
 
$
40,300,000
           
March 31, 2022
 
$
42,040,000
           
June 30, 2022
 
$
43,779,000
           
September 30, 2022
 
$
45,590,000
           
December 31, 2022
 
$
47,400,000
           
March 31, 2023
 
$
48,759,000
           
June 30, 2023
 
$
50,118,000
 



-63-

--------------------------------------------------------------------------------

Section 8.17.       Maintenance of Regulatory Approvals, Contracts, Intellectual
Property, Etc.  With respect to each Product material to the business of the
Obligors, taken as a whole, such Obligor will, and will cause each of its
Subsidiaries (to the extent applicable) to:  (i) maintain in full force and
effect all material Regulatory Approvals (including the Product Authorizations),
Material Agreements, or other rights necessary for the current operations of
such Obligor’s or such Subsidiary’s business, as the case may be, including in
respect of all related Product Development and Commercialization Activities,
(ii) maintain in full force and effect all Intellectual Property owned or
controlled by such Obligor or any such Subsidiary that is used in and necessary
for related Product Development and Commercialization Activities and (iii) use
commercially reasonable efforts to pursue and maintain in full force and effect
legal protection for all new, Intellectual Property developed or controlled by
such Obligor or any of its Subsidiaries, as the case may be, that is used in and
necessary in connection with any Product Development and Commercialization
Activities relating to any such Product.
 
Section 8.18.        Cash Management.  The Obligors will, and will cause each of
their Subsidiaries to:
 
(a)          maintain all Deposit Accounts, Securities Accounts, Commodity
Accounts and lockboxes (other than Excluded Accounts) with a bank or financial
institution that has executed and delivered to the Administrative Agent an
account control agreement, in form and substance reasonably acceptable to the
Administrative Agent (each such Deposit Account, Securities Account, Commodity
Account and lockbox, a “Controlled Account”); and
 
(b)         deposit promptly, and in any event no later than five (5) Business
Days after the date of receipt thereof, all cash, checks, drafts or other
similar items of payment relating to or constituting payments made in respect of
any and all accounts and other rights and interests into Controlled Accounts.
 
Section 8.19.      Certain Post-Closing Obligations.  The Obligors will, and
will cause each of their Subsidiaries to provide the items set forth in Schedule
8.19 within the time periods set forth therein.
 
Section 8.20.       Foreign Guarantees and Foreign Collateral.  In the event
that the Administrative Agent determines in its sole discretion that it requires
a guarantee from the Foreign Subsidiaries and/or a Lien on the Equity Interests
and/or assets of a Foreign Subsidiary, in each case, pursuant to the laws of
such Foreign Subsidiary’s jurisdiction, upon the Administrative Agent’s request,
the Borrower shall take such actions necessary to cause such Foreign Subsidiary
to provide a guarantee and/or grant a perfected Lien in favor of the
Administrative Agent, on such Foreign Subsidiary’s Equity Interests and/or
assets, subject in each case only to Permitted Liens.
 
Article 9

Negative Covenants
 
Each Obligor covenants and agrees with the Lenders that, until the Commitments
have expired or been terminated and all Obligations (other than the Warrant
Obligations and inchoate indemnity obligations) have been paid in full in cash:
 
-64-

--------------------------------------------------------------------------------

Section 9.01.     Indebtedness.  It will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:
 
(a)          the Obligations;
 
(b)          Indebtedness existing on the date hereof and set forth in
Schedule 7.13A and Permitted Refinancings thereof;
 
(c)        accounts payable to trade creditors for goods and services and
current operating liabilities (not the result of the borrowing of money)
incurred in the Ordinary Course of Business;
 
(d)        Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by it or any of its Subsidiaries in the
Ordinary Course of Business;
 
(e)         Indebtedness (i) of the Borrower owing to any Domestic Subsidiary,
(ii) of any Domestic Subsidiary owing to the Borrower or any other Domestic
Subsidiary, (iii) of any Foreign Subsidiary owing to any other Foreign
Subsidiary, (iv) of the Borrower or any Domestic Subsidiary owing to a Foreign
Subsidiary and (v) any Foreign Subsidiary owing to the Borrower or any Domestic
Subsidiary; provided, that all Indebtedness incurred pursuant to clause (v)
shall in an aggregate amount not exceed, $5,000,000; provided further that
(A) all such Indebtedness shall be evidenced by promissory notes and all such
notes shall be subject to a first priority Lien pursuant to the Security
Documents and (B) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the applicable promissory notes or an intercompany subordination agreement
that in any such case, is reasonably satisfactory to the Administrative Agent;
 
(f)          Indebtedness constituting deposits or prepayments received from
customers in the ordinary course of business;
 
(g)         Purchase money and capital lease financing; provided that (i) if
secured, the collateral therefor consists solely of the assets being financed,
the products and proceeds thereof and books and records related thereto, (ii) in
the case of purchase money Indebtedness, shall constitute not less than 75% of
the aggregate consideration paid with respect to such asset and (iii) the
aggregate outstanding principal amount of such Indebtedness does not exceed
$3,000,000 at any time;
 
(h)        unsecured workers’ compensation claims, payment obligations in
connection with health, disability or other types of social security benefits,
unemployment or other insurance obligations, reclamation and statutory
obligations, in each case incurred in the Ordinary Course of Business;
 
(i)          Indebtedness approved in advance in writing by the Majority
Lenders;
 
-65-

--------------------------------------------------------------------------------

(j)        Indebtedness of the Borrower and its Subsidiaries with respect to
corporate credit cards not to exceed $250,000 at any time outstanding; and
 
(k)          other unsecured Indebtedness in an aggregate principal amount not
to exceed $250,000 at any time outstanding.
 
Section 9.02.        Liens.  It will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property now owned by it, except:
 
(a)          Liens securing the Obligations;
 
(b)         any Lien on any Property of any Obligor existing on the date hereof
and set forth in Schedule 7.13B; provided that (i) no such Lien shall extend to
any other Property of such Obligor and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
 
(c)       Liens securing Indebtedness permitted under Section 9.01(g); provided
that such Liens are restricted solely to the collateral described in
Section 9.01(g);
 
(d)      Liens imposed by Law which were incurred in the Ordinary Course of
Business, including (but not limited to) carriers’, warehousemen’s, landlords’
and mechanics’ liens, liens relating to leasehold improvements and other similar
liens arising in the Ordinary Course of Business and which (i) do not in the
aggregate materially detract from the value of the Property subject thereto or
materially impair the use thereof in the operations of the business of such
Person or (ii) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject to such liens and for which adequate reserves have been made if
required substantially in accordance with GAAP;
 
(e)        Liens, pledges or deposits made in the Ordinary Course of Business in
connection with bids, contracts, leases, appeal bonds, workers’ compensation,
unemployment insurance or other similar social security legislation;
 
(f)         Liens securing Taxes, assessments and other governmental charges,
the payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;
 
(g)         servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of Property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the Property subject thereto or interfere with the ordinary
conduct of the business of any of the Obligors;
 
-66-

--------------------------------------------------------------------------------

(h)         banker’s liens, rights of setoff and similar Liens incurred in the
Ordinary Course of Business and arising in connection with the Obligors’ deposit
accounts or securities accounts held at financial institutions solely to secure
payment of fees and similar costs and expenses of such financial institutions
with respect to such accounts;
 
(i)          Liens in connection with transfers permitted under Section 9.09;
 
(j)          any judgment lien or lien arising from decrees or attachments not
constituting an Event of Default;
 
(k)        leases or subleases of real property granted in the Ordinary Course
of Business, and leases, subleases, nonexclusive licenses or sublicenses of
personal property (other than Intellectual Property) granted in the Ordinary
Course of Business;
 
(l)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of custom duties in connection with the
importation of goods, not securing an amount in the aggregate in excess of
$100,000 at any given time;
 
(m)       Liens on a deposit account of the Obligors and the cash and cash
equivalents therein, in each case, securing Indebtedness described in
Section 9.01(j); and
 
(n)          Permitted Licenses solely to the extent that such Permitted License
would constitute a Lien.
 
provided that no Lien otherwise permitted under any of the foregoing
Sections 9.02(b), (c), (d), (e), (g), (h), (i), (k), (l) or (m) shall apply to
any Material Intellectual Property.
 
Section 9.03.        Fundamental Changes and Acquisitions.  It will not, and
will not permit any of its Subsidiaries to, (i) enter into or consummate any
transaction of merger, amalgamation or consolidation, including without
limitation, a reverse‑triangular merger, or other similar transaction or series
of related transactions, (ii) liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution) (including in connection with any division or
plan of division under Delaware law or any comparable event under a different
jurisdiction’s laws), or (iii) make or consummate any Acquisition, except, in
each case:
 
(a)          Investments permitted under Section 9.05(e);
 
(b)        Permitted Acquisitions for an aggregate cash consideration not to
exceed $2,000,000 and aggregate equity consideration not to exceed $20,000,000,
in each case, for the duration of this Agreement; and
 
(c)         the merger, amalgamation or consolidation of any Obligor with or
into any other Obligor, provided that (i) if the Borrower is a party to such
merger, amalgamation or consolidation, the Borrower shall be the surviving
entity and (ii) if a Domestic Subsidiary is a party to such merger, amalgamation
or consolidation, a Domestic Subsidiary shall be the surviving entity.
 
-67-

--------------------------------------------------------------------------------

Section 9.04.       Lines of Business.  It will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business other than
the business engaged in on the date hereof by such Obligor, or a business
reasonably related, incidental or complementary thereto or reasonable extensions
thereof.
 
Section 9.05.       Investments.  It will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:
 
(a)          Investments outstanding on the date hereof and identified in
Schedule 9.05;
 
(b)          operating deposit accounts with banks;
 
(c)         extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the Ordinary Course of
Business;
 
(d)          Permitted Cash Equivalent Investments;
 
(e)         (i) Investments consisting of 100% of the ownership of the Equity
Interests of its Subsidiaries or (ii) Investments by the Borrower of any
Subsidiary consisting of 100% of the ownership of the Equity Interests of the
Person acquired in connection with a Permitted Acquisition;
 
(f)          Hedging Agreements entered into in the ordinary course of any
Obligor’s financial planning solely to hedge interest rate risks in respect of
Permitted Indebtedness or currency exchange risks (and not, in either case, for
speculative purposes);
 
(g)         Investments consisting of prepaid expenses, negotiable instruments
held for collection or deposit, security deposits with utilities, landlords and
other like Persons, and deposits in connection with workers’ compensation and
similar deposits, in each case made in the Ordinary Course of Business;
 
(h)        Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;
 
(i)           Investments permitted under Section 9.01(e) and Section 9.03;
 
(j)          Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the Ordinary Course of Business; provided that this paragraph shall not apply
to Investments of the Borrower in any Subsidiary;
 
(k)       Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the Ordinary Course of Business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of the Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Borrower’s board of Directors in an
aggregate amount not to exceed $100,000 for subclauses (i) and (ii) in any
fiscal year; and
 
-68-

--------------------------------------------------------------------------------

(l)         so long as no Default or Event of Default shall have occurred and is
continuing at the time of such Investment, or after giving effect thereto, other
Investments in an amount not to exceed $100,000 in any fiscal year.
 
Section 9.06.       Restricted Payments.  It will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, other than:
 
(a)         dividends with respect to any capital stock of the Borrower or any
of its Subsidiaries payable solely in additional shares of its common stock;
 
(b)          any Restricted Payment by a Subsidiary to the Borrower;
 
(c)         any purchase, redemption, retirement, or other Acquisition by the
Borrower or any of its Subsidiaries of shares of its capital stock or other
Equity Interests with the proceeds received from a substantially concurrent
issue of new shares of its capital stock or other Equity Interests;
 
(d)          cashless exercises of options and warrants;
 
(e)        repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements, stockholder rights plans, director or
consultant stock option plans, or similar plans in an aggregate amount not to
exceed $100,000 in any fiscal year;
 
(f)        the making of cash payments in lieu of the issuance of fractional
shares upon the conversion of convertible securities (or in connection with the
exercise of warrants or similar securities); and
 
(g)        cash payments made to redeem, purchase, repurchase or retire the
Warrant Obligations in accordance with the terms of the Warrant.
 
Section 9.07.       Payments of Indebtedness.  It will not, and will not permit
any of its Subsidiaries to, make any payments in respect of any Material
Indebtedness other than (i) payments of the Obligations, (ii) scheduled payments
of other Permitted Indebtedness and (iii) repayment of intercompany Indebtedness
permitted in reliance upon Section 9.01(e) (subject in each case to any
subordination agreement entered into in connection therewith).
 
Section 9.08.       Change in Fiscal Year.  It will not, and will not permit any
of its Subsidiaries to, change the last day of its fiscal year from that in
effect on the date hereof, without prior written notice to the Administrative
Agent, except to change the fiscal year of a Subsidiary acquired in connection
with an Acquisition to conform its fiscal year to that of the Borrower.


-69-

--------------------------------------------------------------------------------

Section 9.09.       Sales of Assets, Etc.  It will not, and will not permit any
of its Subsidiaries to, sell, lease, exclusively license (in terms of geography
or field of use), as a licensor, transfer (including in connection with any
division or plan of division under Delaware law or any comparable event under a
different jurisdiction’s laws) or otherwise dispose of any of its Property
(including accounts receivable and Equity Interests of Subsidiaries), or
forgive, release or compromise any amount owed to the Borrower or any of its
Subsidiaries, in each case, in one transaction or series of transactions (any
thereof, an “Asset Sale”), except:
 
(a)          transfers of cash in the Ordinary Course of Business for equivalent
value;
 
(b)          sales or leases of inventory in the Ordinary Course of Business on
ordinary business terms;
 
(c)         the forgiveness, release or compromise of any amount owed to the
Borrower or any of its Subsidiaries in the Ordinary Course of Business;
 
(d)          entering into, or becoming bound, by a Permitted License to the
extent not otherwise prohibited by this Agreement;
 
(e)       development and other collaborative arrangements where such 
arrangements provide for the license or disclosure of Patents, Trademarks,
Copyrights or other Intellectual Property rights of any Obligor in the Ordinary
Course of Business and consistent with general market practices; provided that
such licenses must be true licenses that do not result in a legal transfer of
title of the licensed Property or otherwise constitute sales transactions in
substance;
 
(f)         a sale, lease, exclusive license, transfer or other disposition
(including by way of abandonment or cancellation) of any Property that is
obsolete or worn out or no longer used or useful in connection with the business
of the Obligors;
 
(g)          dispositions resulting from Casualty Events;
 
(i)           any transaction permitted under Section 9.02, 9.03, 9.05 and 9.20;
 
(j)           sales of Intellectual Property as a work made for hire in the
ordinary course of business; and
 
(k)         so long as no Default or Event of Default shall have occurred and is
continuing at the time of such Asset Sale, or after giving effect thereto, Asset
Sales of other property not to exceed $100,000 in the aggregate per fiscal year.
 
Section 9.10.      Transactions with Affiliates.  It will not, and will not
permit any of its Subsidiaries to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:
 
-70-

--------------------------------------------------------------------------------

(a)          transactions between or among the Borrower and/or its Subsidiaries;
 
(b)          any transaction permitted under Section 9.01, 9.05 or 9.06;
 
(c)         customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of any Obligor in the
Ordinary Course of Business;
 
(d)        transactions upon fair and reasonable terms that are no less
favorable to any Obligor than would be obtained in a comparable arm’s‑length
transaction with a Person not an Affiliate; and
 
(e)          the transactions set forth on Schedule 9.10.
 
Section 9.11.        Restrictive Agreements.  It will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any Restrictive Agreement other than (i) restrictions and conditions
imposed by Law or by the Loan Documents, (ii) any stockholder agreement,
charter, by laws or other organizational documents of an Obligor as in effect on
the date hereof or (iii) limitations associated with Permitted Liens or with any
transaction permitted under Section 9.01, 9.03, 9.05, 9.06 or 9.09.
 
Section 9.12.       Organizational Documents, Material Agreements.  (a) It will
not, and will not permit any of its Subsidiaries to, enter into any material
amendment to or modification of any Organizational Document without the prior
written consent of the Administrative Agent; provided that the Borrower may
reincorporate in the State of Delaware if the changes to its Organizational
Documents could not reasonably be expected to have a Material Adverse Effect on
the Lenders; provided, further, the Borrower shall give the Administrative Agent
thirty (30) day’s prior written notice of such planned reincorporation and shall
take all actions necessary (including, without limitation, such actions set
forth in Section 8.11) to maintain the Administrative Agent’s perfected first
priority Lien (subject to Permitted Liens) on the Borrower’s assets.
 
(b)       It will not, and will not permit any of its Subsidiaries to (i) enter
into any material waiver, amendment or modification of any Material Agreement
(including, but not limited to, any amendments to provisions relating to pricing
and term) that would be reasonably expected to adversely affect the Lenders in
any material respect and (ii) take or omit to take any action that results in
the termination of, or permits any other Person to terminate, any Material
Agreement or Material Intellectual Property that would be reasonably expected to
adversely affect the Lenders in any material respect, without, in each case, the
prior written consent of the Administrative Agent.
 
-71-

--------------------------------------------------------------------------------

Section 9.13.        Operating Leases.  It will not, and will not permit any of
its Subsidiaries to, make any expenditures in respect of operating leases,
except for:
 
(a)          real estate operating leases entered into in the Ordinary Course of
Business; and
 
(b)       operating leases that would not cause the Borrower and its
Subsidiaries, on a consolidated basis, to make payments exceeding $500,000 in
any fiscal year.
 
Section 9.14.       Sales and Leasebacks.  Except as permitted by
Section 9.01(g), it will not, and will not permit any of its Subsidiaries to,
become liable, directly or indirectly, with respect to any lease, whether an
operating lease or a Capital Lease Obligation, of any Property (whether real,
personal, or mixed), whether now owned or hereafter acquired, (i) which the
Borrower or such Subsidiary has sold or transferred or is to sell or transfer to
any other Person and (ii) which the Borrower or such Subsidiary intends to use
for substantially the same purposes as Property which has been or is to be sold
or transferred.
 
Section 9.15.       Hazardous Material.  It will not, and will not permit any of
its Subsidiaries to, use, generate, manufacture, install, treat, release, store
or dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply would not reasonably be
expected to result in a Material Adverse Change.
 
Section 9.16.      Accounting Changes.  It will not, and will not permit any of
its Subsidiaries to, make any significant change in accounting treatment, except
as required or permitted by GAAP.
 
Section 9.17.       Compliance with ERISA.  No ERISA Affiliate shall cause or
suffer to exist (a) any event that would result in the imposition of a Lien with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event
that would, in the aggregate, have a Material Adverse Effect.  No Obligor or any
Subsidiary thereof shall cause or suffer to exist any event that could result in
the imposition of a Lien with respect to any Benefit Plan that would have a
Material Adverse Effect.
 
Section 9.18.        Deposit Accounts.  It will not, and will not permit any of
its Subsidiaries to, establish or maintain any bank account (other than an
Excluded Account) that is not a Controlled Account and will not, and will not
permit any of its Subsidiaries to, deposit proceeds in a bank account that is
not a Controlled Account; provided, up to two months of payroll expenses may be
on deposit in Excluded Accounts in the aggregate at any time.
 
Section 9.19.       Outbound Licenses.  It will not, and will not permit any of
its Subsidiaries to, enter into or become bound by any outbound license or
agreement for use of such Obligor’s Intellectual Property unless such outbound
license or agreement is a Permitted License.
 
Section 9.20.       Inbound Licenses.  It will not, and will not permit any of
its Subsidiaries to, enter into or become bound by any inbound license or
agreement for use of another Person’s Intellectual Property unless such inbound
license or agreement is a Permitted License.
 
-72-

--------------------------------------------------------------------------------

Article 10

Events of Default
 
Section 10.01.      Events of Default.  Each of the following events shall
constitute an “Event of Default”:
 
(a)          the Borrower shall fail to pay any principal on the Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise; or
 
(b)         any Obligor shall fail to pay any Obligation (other than an amount
referred to in Section 10.01(a)) when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days; or
 
(c)       any representation or warranty made by or on behalf of an Obligor or
any of its Subsidiaries in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof, shall: (i) prove to have been incorrect when
made or deemed made to the extent that such representation or warranty contains
any materiality or Material Adverse Effect qualifier; or (ii) prove to have been
incorrect in any material respect when made or deemed made to the extent that
such representation or warranty does not otherwise contain any materiality or
Material Adverse Effect qualifier; or
 
(d)         any Obligor shall fail to observe or perform any covenant, condition
or agreement contained in Section 8.01, 8.02, 8.03(a) (with respect to such
Obligor’s existence), 8.10, 8.11, 8.13, 8.15, 8.16, 8.17(i) or (ii), 8.18, 8.19
or Article 9; or
 
(e)          any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a), (b) or (d)) or any other Loan Document, and, in the case of
any failure that is capable of cure, such failure shall continue unremedied for
a period of thirty (30) or more days; or
 
(f)          any Obligor shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable after giving effect to any
applicable grace or cure period as originally provided by the terms of such
Indebtedness; or
 
(g)         (i) any material breach of, or “event of default” or similar event
under, the Contract governing any Material Indebtedness shall occur and such
breach or “event of default” or similar event shall continue unremedied, uncured
or unwaived after a period of five (5) Business Days after the expiration of any
cure period thereunder, or (ii) any event or condition occurs (A) that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
(B) that enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this Section 10.01(h) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the Property securing such Material Indebtedness; or
 
-73-

--------------------------------------------------------------------------------

(h)          any Obligor or any of its Subsidiaries:
 
(i)          ceases to be Solvent, or generally does not or becomes unable to
pay its debts or meet its liabilities as the same become due, or admits in
writing its inability to pay its debts generally, or declares any general
moratorium on its indebtedness, or proposes a compromise or arrangement or deed
of company arrangement between it and any class of its creditors; or
 
(ii)        shall (A) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (B) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(j),
(C) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for an Obligor or any Subsidiary
or for a substantial part of its assets, (D) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (E)
make a general assignment for the benefit of creditors or (F) take any action
for the purpose of effecting any of the foregoing; or
 
(i)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of an Obligor or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for an Obligor or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered; or
 
(j)          one or more judgments for the payment of money in an aggregate
amount in excess of $500,000 (excluding any amounts covered by insurance as to
which the applicable carrier has accepted coverage) shall be rendered against
any Obligor or any combination thereof and the same shall remain undischarged
for a period of forty-five (45) consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Obligor to enforce any such
judgment; or
 
(k)         an ERISA Event shall have occurred that, in the opinion of the
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of the Obligors and their
Subsidiaries in an aggregate amount exceeding (i) $250,000 in any year or
(ii) $750,000 for all periods until repayment of all Obligations; or
 
-74-

--------------------------------------------------------------------------------

(l)           a Change of Control shall have occurred; or
 
(m)         a Material Adverse Change shall have occurred; or
 
(n)         (i) any Lien created by any of the Security Documents shall at any
time not constitute a valid and perfected Lien in favor of the Administrative
Agent on Collateral with an aggregate value in excess of $250,000, free and
clear of all other Liens (other than Permitted Liens) except due to the action
or inaction of the Administrative Agent or any Lender(s), (ii) except for
expiration in accordance with its terms and except due to the action or inaction
of the Administrative Agent or any Lender(s), the Security Documents or any
Guarantee of any of the Obligations shall for whatever reason cease to be in
full force and effect, or (iii) any of the Security Documents or any Guarantee
of any of the Obligations, or the enforceability thereof, shall be repudiated or
contested by any Obligor; or
 
(o)         any injunction, whether temporary or permanent, shall be rendered
against any Obligor that prevents the Obligors from selling any Product for more
than one hundred twenty (120) consecutive calendar days, which injunction would
reasonably be expected to result in a loss of revenue equal to at least
$1,000,000 over the twelve (12) month period following such event; or
 
(p)        (i) the FDA or any other Governmental Authority (A) issues a letter
or other communication asserting that any Product lacks a required Product
Authorization (other than the revocation of any emergency use authorization), or
(B) initiates enforcement action against, or issues a warning letter with
respect to, any Obligor, or any of their Products or the manufacturing
facilities therefor, that causes any Obligor or Subsidiary thereof to
discontinue marketing or withdraw any of its Products, or causes a delay in the
manufacture of any of its Products, which discontinuance, withdrawal or delay
would reasonably be expected to last for more than ninety (90) days and result
in a loss of revenue equal to at least $1,000,000 over the twelve (12) month
period following such event, (ii) there is a recall of any Product in any
territory that would reasonably be expected to result in a loss of revenue equal
to at least $1,000,000 over the twelve (12) month period following such event,
or (iii) any Obligor or Subsidiary thereof enters into a settlement agreement
with the FDA or any other Governmental Authority that results in aggregate
liability as to any single or related series of transactions, incidents or
conditions, in excess of $1,000,000 and such settlement remains unpaid past the
payment date therefor; or
 
(q)        any Permit relating to any Product (including all Product
Authorizations), or any of the Obligors’ or their Subsidiaries’ material rights
or interests thereunder, is terminated, adversely amended or otherwise
determined to be ineffective in any manner adverse to any of the Products or
Obligors or Subsidiaries, in each case, for more than ninety (90) days and which
could reasonably be expected to result in a loss of revenue equal to at least
$1,000,000 over the twelve (12) month period following such event.
 
-75-

--------------------------------------------------------------------------------

Section 10.02.    Remedies.  (a) Upon the occurrence of any Event of Default,
then, and in every such event (other than an Event of Default described in
Section 10.01(h) or (i)), and at any time thereafter during the continuance of
such event, the Majority Lenders may, by notice to the Borrower, declare the
Term Loan then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Term Loan so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations, shall become due and payable immediately (in the
case of the Term Loan, at the Redemption Price therefor), without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Obligor.
 
(b)         Upon the occurrence of any Event of Default described in
Section 10.01(h) or (i), the principal amount of the Term Loan then outstanding,
together with accrued interest thereon and all fees and other Obligations, shall
automatically become due and payable immediately (in the case of the Term Loan,
at the Redemption Price therefor), without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor.
 
(c)         If any Lender collects any money or property pursuant to this
Article 10, they shall pay out the money or property in the order set forth in
Section 4.01(b).
 
Section 10.03.     Prepayment Premium and Redemption Price.  For the avoidance
of doubt, the Prepayment Premium (as a component of the Redemption Price) shall
be due and payable at any time the Term Loan becomes due and payable prior to
the Stated Maturity Date for any reason (a “Premium Event”), whether due to
acceleration pursuant to the terms of this Agreement (in which case it shall be
due immediately, upon the giving of notice to Borrower in accordance with
Section 10.02(a), or automatically, in accordance with Section 10.02(b)), by
operation of law or otherwise (including, without limitation, on account of any
bankruptcy filing).  In view of the impracticability and extreme difficulty of
ascertaining the actual amount of damages to the Lenders or profits lost by the
Lenders as a result of such acceleration, and by mutual agreement of the parties
as to a reasonable estimation and calculation of the lost profits or damages of
the Lenders, the Prepayment Premium shall be due and payable upon such date. 
Each Obligor hereby waives any defense to payment, whether such defense may be
based in public policy, ambiguity, or otherwise.  The Obligors and the Lenders
acknowledge and agree that the Prepayment Premium due and payable in accordance
with this Agreement shall not constitute unmatured interest, whether under
Section 5.02(b)(3) of the Bankruptcy Code or otherwise.  Each Obligor further
acknowledges and agrees, and waives any argument to the contrary, that payment
of such amount does not constitute a penalty or an otherwise unenforceable or
invalid obligation.

Article 11

Guarantee
 
Section 11.01.      The Guarantee.  The Guarantors hereby jointly and severally
guarantee to the Administrative Agent and each Lender, and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Term Loan, all fees and other amounts and Obligations from time to time owing to
the Administrative Agent and the Lenders by the Borrower under this Agreement or
under any other Loan Document and by any other Obligor under any of the Loan
Documents, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”).  The
Guarantors hereby further jointly and severally agree that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
-76-

--------------------------------------------------------------------------------

Section 11.02.     Obligations Unconditional.  The obligations of the Guarantors
under Section 11.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional, joint and several, under any and all circumstances.  Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder, which shall remain absolute and unconditional as described
above:
 
(a)          at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(b)         any of the acts mentioned in any of the provisions of this Agreement
or any other agreement or instrument referred to herein shall be done or
omitted;
 
(c)         the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or
 
(d)          any lien or security interest granted to, or in favor of, any
Lender as security for any of the Guaranteed Obligations shall fail to be
perfected.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.
 
-77-

--------------------------------------------------------------------------------

Section 11.03.      Reinstatement.  The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including reasonable fees of counsel)
incurred by such Persons in connection with such rescission or restoration,
including any such reasonable costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar Law.
 
Section 11.04.      Subrogation.  The Guarantors hereby jointly and severally
agree that, until the payment and satisfaction in full of all Guaranteed
Obligations (other than the Warrant Obligations and inchoate indemnity
obligations), they shall not exercise any right or remedy arising by reason of
any performance by them of their guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
 
Section 11.05.      Remedies.  The Guarantors jointly and severally agree that,
as between the Guarantors, on one hand, and the Lenders, on the other hand, the
obligations of the Borrower under this Agreement and under the other Loan
Documents may be declared to be forthwith due and payable as provided in
Article 10 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Article 10) for purposes of Section 11.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.
 
Section 11.06.      Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article 11 constitutes an instrument for
the payment of money, and consents and agrees that each Lender, at its sole
option, in the event of a dispute by such Guarantor in the payment of any moneys
due hereunder, shall have the right to proceed by motion for summary judgment in
lieu of complaint pursuant to N.Y. Civ. Prac. L&R § 3213.
 
Section 11.07.      Continuing Guarantee.  The guarantee in this Article 11 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
 
Section 11.08.     Rights of Contribution.  The Guarantors hereby agree, as
between themselves, that if any Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Guarantor of any
Guaranteed Obligations, each other Guarantor shall, on demand of such Excess
Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations.  The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section 11.08 shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Article 11 and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.
 
-78-

--------------------------------------------------------------------------------

For purposes of this Section 11.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, as of the date of determination,
for any Guarantor, the ratio (expressed as a percentage) of (x) the amount by
which the aggregate present fair saleable value of all properties of such
Guarantor (excluding any shares of stock of any other Guarantor) exceeds the
amount of all the debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder and any obligations of any other
Guarantor that have been Guaranteed by such Guarantor) to (y) the amount by
which the aggregate fair saleable value of all properties of all of the
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Guarantors hereunder and under the other
Loan Documents) of all of the Guarantors, determined (A) with respect to any
Guarantor that is a party hereto on the Closing Date, as of such date, and
(B) with respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor hereunder.
 
Section 11.09.      General Limitation on Guarantee Obligations.  In any action
or proceeding involving any provincial, territorial or state corporate law, or
any state or federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of any Guarantor
under Section 11.01 would otherwise, taking into account the provisions of
Section 11.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 11.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, the Administrative Agent, the Lenders or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
 
Article 12

Administrative Agent
 
Section 12.01.      Appointment.  Each of the Lenders hereby irrevocably
appoints Perceptive Credit Holdings II, LP, a Delaware limited partnership, to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article 12 are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Obligor will have rights as a third‑party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
-79-

--------------------------------------------------------------------------------

Section 12.02.      Rights as a Lender.  The Person serving as the
Administrative Agent hereunder will have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” will,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity to the extent such Person is a Lender.  The Lenders
acknowledge and agree that such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower, the other Obligors or any other Subsidiaries or Affiliates of the
Obligors as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 12.03.     Exculpatory Provisions.  (a) The Administrative Agent will
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder are administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(i)           will not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)        will not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including any action that may
be in violation of the automatic stay under any Insolvency Proceeding; and
 
(iii)        will not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and will not be liable for the
failure to disclose, any information relating to the Obligors or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
 
(b)        The Administrative Agent will not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Majority Lenders
(or such other number or percentage of the Lenders as will be necessary, or as
the Administrative Agent believes in good faith will be necessary, under the
circumstances), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non‑appealable judgment.  The Administrative Agent will be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent in writing by the Borrower or a Lender.
 
-80-

--------------------------------------------------------------------------------

(c)      The Administrative Agent will not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 6 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 12.04.     Reliance by Administrative Agent.  The Administrative Agent
will be entitled to rely upon, and will not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and will
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of the Term Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent has received notice to the contrary from such Lender prior to the making
of the Term Loan.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and will not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
Section 12.05.    Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub‑agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates.  The exculpatory provisions of this Article
12 will apply to any such sub‑agent and to the Affiliates of the Administrative
Agent and any such sub‑agent, and will apply to their respective activities in
connection with the syndication of the facility as well as activities as
Administrative Agent.  The Administrative Agent will not be responsible for the
negligence or misconduct of any sub‑agents except to the extent that a court of
competent jurisdiction determines in a final and non‑appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.
 
Section 12.06.    Resignation of Agent.  (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower, which
notice shall set forth the effective date of such resignation (the “Resignation
Effective Date”), such date not to be earlier than the thirtieth (30th) day
following the date of such notice.  The Majority Lenders and the Borrower shall
mutually agree upon a successor to the Administrative Agent.  If the Majority
Lenders and the Borrower are unable to so mutually agree and no successor shall
have been appointed within twenty‑five (25) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but will not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent it shall designate (in its
reasonable discretion after consultation with the Borrower and the Majority
Lenders).  Whether or not a successor has been appointed, such resignation will
become effective in accordance with such notice on the Resignation Effective
Date.
 
-81-

--------------------------------------------------------------------------------

(b)        With effect from the Resignation Effective Date (i) the retiring
Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders under any
of the Loan Documents, the retiring Administrative Agent will continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent will instead be made by or
to each Lender directly, until such time, if any, as the Majority Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent will be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent will be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article 12 and
Sections 13.03 and 13.04 will continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Affiliates in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
Section 12.07.    Non‑Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it will from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
Section 12.08.     Administrative Agent May File Proofs of Claim.  In case of
the pendency of any Insolvency Proceeding or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of the Term Loan will then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
has made any demand on the Borrower) will be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:
 
-82-

--------------------------------------------------------------------------------

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loan and all other Obligations
that are owing and unpaid hereunder or under any other Loan Document and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under this Agreement or any
other Loan Document) allowed in such judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
 
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make any payments of the type described above in this Section 12.08 to
the Administrative Agent and, in the event that the Administrative Agent
consents to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under this Agreement
or any other Loan Document.
 
Section 12.09.     Collateral and Guaranty Matters; Appointment of Collateral
Agent.  (a) Without limiting the provisions of Section 12.08, the Lenders
irrevocably agree as follows:
 
(i)          the Administrative Agent is authorized, at its option and in its
discretion, to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) on the date when all
Obligations have been satisfied in full in cash (other than Warrant Obligations
and contingent obligations as to which no claims have been asserted), (B) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) subject to Sections 13.01 and 13.04, if approved, authorized
or ratified in writing by the Majority Lenders; and
 
(ii)       the Administrative Agent is authorized, at its option and discretion,
to release any Subsidiary Guarantor from its obligations hereunder if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
 
Upon request by the Administrative Agent at any time, each Lender will confirm
in writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral, or to release any Guarantor
from its obligations under its guaranty pursuant to this Section 12.09.
 
-83-

--------------------------------------------------------------------------------

(b)         The Administrative Agent will not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Obligor in connection therewith, nor will the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
(c)         Each Lender hereby appoints the Administrative Agent as its
collateral agent under each of the Security Documents and agrees that, in so
acting, the Administrative Agent will have all of the rights, protections,
exculpations, indemnities and other benefits provided to the Administrative
Agent under this Agreement, and hereby authorizes and directs the Administrative
Agent, on behalf of such Lender and all Lenders, without the necessity of any
notice to or further consent from any of the Lenders, from time to time to
(i) take any action with respect to any Collateral or any Security Document
which may be necessary to perfect and maintain perfected the Liens on the
Collateral granted pursuant to any such Security Document or protect and
preserve the Administrative Agent’s ability to enforce the Liens or realize upon
the Collateral, (ii) act as collateral agent for each Lender for purposes of
acquiring, holding, enforcing and perfecting all Liens created by the Loan
Documents and all other purposes stated therein, (iii) enter into intercreditor
or subordination agreements, as the case may be, in connection with Indebtedness
permitted pursuant to Section 9.01(e), (iv) enter into non‑disturbance or
similar agreements in connection with licensing agreements and arrangements
permitted by this Agreement and the other Loan Documents and (v) otherwise to
take or refrain from taking any and all action that the Administrative Agent
shall deem necessary or advisable in fulfilling its role as collateral agent
under any of the Security Documents.
 
Article 13

Miscellaneous
 
Section 13.01.     No Waiver.  No failure on the part of the Administrative
Agent or the Lenders to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by Law.
 
Section 13.02.     Notices.  All notices, requests, instructions, directions and
other communications provided for herein (including any modifications of, or
waivers, requests or consents under, the Loan Documents) shall be given or made
in writing (including by telecopy or electronic mail) delivered, if to the
Borrower, another Obligor, the Administrative Agent or the Lenders, to its
address specified on the signature pages hereto or its Guarantee Assumption
Agreement, as the case may be, or at such other address as shall be designated
by such party in a notice to the other parties.  Except as otherwise provided in
this Agreement, all such communications shall be deemed to have been duly given
upon receipt of a legible copy thereof, in each case given or addressed as
aforesaid.  All such communications provided for herein by telecopy or
electronic mail shall be confirmed in writing promptly after the delivery of
such communication (it being understood that non‑receipt of written confirmation
of such communication shall not invalidate such communication).
 
-84-

--------------------------------------------------------------------------------

Section 13.03.      Expenses, Indemnification, Etc.
 
(a)        Expenses.  Each Obligor agrees to pay or reimburse (i) the
Administrative Agent and the Lenders for all of their reasonable and documented
out of pocket costs and expenses (including the reasonable documented fees and
expenses of Chapman and Cutler LLP, counsel to the Administrative Agent) in
connection with (x) the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the making of the Term Loan
(exclusive of post‑closing costs); provided that, so long as the borrowing of
the Term Loans is made, such fees shall be credited against the Expense Deposit
paid by the Borrower, (y) post‑closing costs and (z) the negotiation or
preparation of any amendment, modification, supplement or waiver of any of the
terms of this Agreement or any of the other Loan Documents (whether or not
consummated) and (ii) the Administrative Agent and the Lenders for all of their
reasonable and documented out of pocket costs and expenses (including the
reasonable fees and expenses of legal counsel) in connection with any
enforcement or collection proceedings resulting from the occurrence of an Event
of Default.
 
(b)       Indemnification.  Each Obligor hereby indemnifies the Administrative
Agent, the Lenders, their respective Affiliates, and their respective directors,
officers, employees, attorneys, agents and advisors (each, an “Indemnified
Party”) from and against, and agrees to hold them harmless against, any and all
Claims and Losses of any kind (including reasonable fees and disbursements of
counsel), joint or several, that is incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
relating to any investigation, litigation or proceeding or the preparation of
any defense with respect thereto arising out of or in connection with or
relating to this Agreement or any of the other Loan Documents or the
Transactions or any use made or proposed to be made with the proceeds of the
Term Loan, whether or not such investigation, litigation or proceeding is
brought by an Obligor, any of its shareholders or creditors, an Indemnified
Party or any other Person, or an Indemnified Party is otherwise a party thereto,
and whether or not any of the conditions precedent set forth in Article 6 are
satisfied or the other transactions contemplated by this Agreement are
consummated, except to the extent such Claim or Loss is found in a final,
non‑appealable judgment by a court of competent jurisdiction to have resulted
from any Indemnified Party’s gross negligence or willful misconduct.  No Obligor
shall assert any claim against any Indemnified Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the Transactions or the actual or proposed use of the proceeds of the
Term Loan.  This Section shall not apply to Taxes other than Taxes relating to a
non‑Tax Claim or Loss governed by this Section 13.03(b).
 
Section 13.04.      Amendments, Etc.  Except as otherwise expressly provided in
this Agreement, any provision of this Agreement or any other Loan Document
(except for the Warrant, which may be amended, modified, waived or supplemented
in accordance with the terms thereof) may be amended, modified, waived or
supplemented only by an instrument in writing signed by the Borrower, the
Administrative Agent and the Majority Lenders; provided that:
 
-85-

--------------------------------------------------------------------------------

(a)          no amendment, waiver or consent shall, unless in writing and signed
by all of the Lenders, do any of the following at any time:
 
(i)           change the number of Lenders or the percentage of (x) the
Commitments or (y) the aggregate unpaid principal amount of the Term Loan that,
in each case, shall be required for the Lenders or any of them to take any
action hereunder (including pursuant to any change to the definition of
“Majority Lenders”);
 
(ii)          release one or more Guarantors (or otherwise limit such
Guarantors’ liability with respect to the Obligations owing to the Lenders under
the Guarantees) if such release or limitation is in respect of all or
substantially all of the value represented by the Guarantees to the Lenders;
 
(iii)        release, or subordinate the Lenders’ Liens in, all or substantially
all of the Collateral in any transaction or series of related transactions
(other than in connection with any sale of Collateral permitted herein); or
 
(iv)         amend any provision of this Section 13.04;
 
(b)          no amendment, waiver or consent shall, unless in writing and signed
by each Lender specified below for such amendment, waiver or consent:
 
(i)          increase the Commitments of a Lender without the consent of such
Lender;
 
(ii)        reduce the principal of, or stated rate of interest on, or stated
Prepayment Premium payable on, the Term Loan owed to a Lender or any fees or
other amounts stated to be payable hereunder or under the other Loan Documents
to such Lender without the consent of such Lender;
 
(iii)       postpone any date scheduled for any payment of principal of, or
interest on, the Term Loan, any date scheduled for payment or for any date fixed
for any payment of fees hereunder (excluding the due date of any mandatory
prepayment of a Term Loan), in each case payable to a Lender without the consent
of such Lender;
 
(iv)        change the order of application of prepayment of the Term Loan from
the application thereof set forth in the applicable provisions of
Section 4.01(b) in any manner that adversely affects the Lenders without the
consent of holders of a majority of the Commitments or Term Loan outstanding or
otherwise change any provision requiring the pro rata distributions hereunder
among the Lenders without all Lenders’ consent; or
 
-86-

--------------------------------------------------------------------------------

(v)          modify Section 2.02 without the consent of each Lender directly and
adversely affected thereby.
 
Section 13.05.      Successors and Assigns.
 
(a)       General.  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) no Obligor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by such Obligor without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (e) of this
Section) and, to the extent expressly contemplated hereby, the Indemnified
Parties of the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
 
(b)         Amendments to Loan Documents; Majority Lender Vote.  Each of the
Lenders and the Obligors agrees to enter into such amendments to the Loan
Documents, and such additional Security Documents and other instruments and
agreements, in each case in form and substance reasonably acceptable to the
Lenders and the Obligors, as shall reasonably be necessary to implement and give
effect to any assignment made by any Lender (or any direct or indirect assignee
thereof) from time to time under this Section 13.05.
 
(c)         Assignments by Lenders.  (i) Subject to the conditions set forth in
paragraph (c)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Assignee) all or a portion of its rights and obligations
under the Loan Documents (including all or a portion of its Commitment and the
Term Loan at the time owing to it) (A) with the prior written consent (such
consent not to be unreasonably withheld) of the Administrative Agent and (B) so
long as no Default shall have occurred and is continuing, upon notice to the
Borrower; provided that no consent of the Administrative Agent nor notice to the
Borrower shall be required for an assignment of any Commitment or of all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.
 
(ii)         Assignments shall be subject to the following additional
conditions:
 
(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Term Loan, the amount of the Commitment or Term Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $500,000, unless the Administrative
Agent otherwise consents;
 
(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement and the other Loan Documents; and
 
-87-

--------------------------------------------------------------------------------

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement in form and substance reasonably
satisfactory to Administrative Agent.
 
For the purposes of this Section 13.05(c), the term “Approved Fund” and
“Ineligible Assignee” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Assignee” means (a) a natural person, (b) any Competitor of any
Obligor, or (c) the Obligors or any of their respective Affiliates.
 
(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment Agreement, have the
rights and obligations of a Lender under the Loan Documents, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under the Loan Documents
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).  Any assignment or transfer by a Lender of rights
or obligations under the Loan Documents that does not comply with this
Section 13.05 shall be treated for purposes of the Loan Documents as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
 
(d)        Register.  The Administrative Agent, acting for this purpose as a
non‑fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Term Loan owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  No
assignment shall be effective for purposes of this Agreement unless (i) it has
been recorded in the Register as provided in this paragraph and (ii) any written
consent to such assignment required by paragraph (b) of this Section has been
obtained.
 
(e)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower, sell participations to any Person (a “Participant”),
other than a natural person, in all or a portion of such Lender’s rights and
obligations under the Loan Documents (including all or a portion of its
Commitment and the Term Loan owing to it); provided that (i) such Lender’s
obligations under the Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower shall continue to deal solely and
directly with such Lender in connection therewith.
 
-88-

--------------------------------------------------------------------------------

(f)         Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Term Loan or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest.  The Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.03 (subject to the requirements and limitations therein,
including the requirements under Section 5.03(e) (it being understood that the
documentation required under Section 5.03(e) shall be delivered to the Borrower
and the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.05(a), provided that
such Participant (A) agrees to be subject to the provisions of Section 5.03(g)
as if it were an assignee under Section 13.05(a); and (B) shall not be entitled
to receive any greater payment under Section 5.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, unless the sale of the participation to such Participant is made with
the Borrower’s prior written consent.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.04(a) as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as a non‑fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Term Loan or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103‑1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
(g)         Certain Pledges.  Subject to Section 13.05(d), the Lenders may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement and any other Loan Document to secure obligations of
the Lenders, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or another central bank; provided that no such pledge or
assignment shall release the Lenders from any of their obligations hereunder or
substitute any such pledgee or assignee for the Lenders as a party hereto.
 
Section 13.06.      Survival.  The obligations of the Borrower under
Sections 5.01, 5.02, 5.03, 13.03, 13.05, 13.09, 13.10, 13.11, 13.12, 13.14,
13.15 and Article 11 (solely to the extent guaranteeing any of the obligations
under the foregoing Sections) shall survive the repayment of the Obligations and
the termination of the Commitments and, in the case of any Lender’s assignment
of any interest in the Commitments or the Term Loan hereunder, shall survive, in
the case of any event or circumstance that occurred prior to the effective date
of such assignment, the making of such assignment, notwithstanding that such
Lenders may cease to be a “Lender” hereunder.  In addition, each representation
and warranty made, or deemed to be made by a notice of the Term Loan, herein or
pursuant hereto shall survive the making of such representation and warranty.
 
-89-

--------------------------------------------------------------------------------

Section 13.07.     Captions.  The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
 
Section 13.08.     Counterparts.  This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.  Delivery of an executed signature page of this Agreement
by facsimile transmission or electronic transmission (in PDF or DocuSign format)
shall be effective as delivery of a manually executed counterpart hereof.
 
Section 13.09.      Governing Law.  This Agreement and the other Loan Documents,
the rights and obligations of the parties hereunder and thereunder, and all
claims, disputes and matters arising hereunder or thereunder or related hereto
or thereto, shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts executed in and to be performed
entirely within that state, without reference to conflicts of laws provisions
(other than Section 5‑1401 of the New York General Obligations Law).
 
Section 13.10.      Jurisdiction, Service of Process and Venue.
 
(a)        Submission to Jurisdiction.  Each Obligor agrees that any suit,
action or proceeding with respect to this Agreement or any other Loan Document
to which it is a party or any judgment entered by any court in respect thereof
shall be brought in the Supreme Court of the State of New York sitting in
New York County or in the United States District Court for the Southern District
of New York and irrevocably submits to the exclusive jurisdiction of each such
court for the purpose of any such suit, action, proceeding or judgment.
 
(b)         Alternative Process.  Nothing herein shall in any way be deemed to
limit the ability of the Lenders to serve any such process or summonses in any
other manner permitted by applicable Law.
 
(c)         Waiver of Venue, Etc.  Each Obligor irrevocably waives to the
fullest extent permitted by law any objection that it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document and hereby further
irrevocably waives to the fullest extent permitted by law any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which such Obligor is or may be
subject, by suit upon judgment.
 
-90-

--------------------------------------------------------------------------------

Section 13.11.     Waiver of Jury Trial.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any suit, action or proceeding arising out of or relating to
this Agreement, the other loan documents or the transactions contemplated hereby
or thereby.
 
Section 13.12.    Waiver of Immunity.  To the extent that any Obligor may be or
become entitled to claim for itself or its property or revenues any immunity on
the ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.
 
Section 13.13.      Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof. 
Each Obligor acknowledges, represents and warrants that in deciding to enter
into this Agreement and the other Loan Documents or in taking or not taking any
action hereunder or thereunder, it has not relied, and will not rely, on any
statement, representation, warranty, covenant, agreement or understanding,
whether written or oral, of or with the Lenders other than those expressly set
forth in this Agreement and the other Loan Documents.
 
Section 13.14.     Severability.  If any provision hereof is found by a court to
be invalid or unenforceable, to the fullest extent permitted by applicable Law
the parties agree that such invalidity or unenforceability shall not impair the
validity or enforceability of any other provision hereof.
 
Section 13.15.      No Fiduciary Relationship. The Borrower acknowledges that
the Lenders have no fiduciary relationship with, or fiduciary duty to, the
Borrower arising out of or in connection with this Agreement or the other Loan
Documents, and the relationship between the Lenders and the Borrower are solely
that of creditors and debtor.  This Agreement and the other Loan Documents do
not create a joint venture among the parties.
 
Section 13.16.    USA Patriot Act.  The Lenders hereby notify the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)) (the “Act”), they are required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
 
-91-

--------------------------------------------------------------------------------

Section 13.17.     Treatment of Certain Information; Confidentiality.  The
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed to (a) its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (collectively, “Representatives”)
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self‑regulatory
authority, such as FINRA or the National Association of Insurance Commissioners)
or any exchange, (c) to the extent required by the applicable Laws or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those in this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any Guarantor and its
obligation, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Lender, or any of its respective
Representatives on a nonconfidential basis from a source other than the Borrower
or any other Obligor.  For purposes of this Section, “Information” means all
information received from an Obligor relating to an Obligor or its Subsidiary or
any of their respective businesses, except that the term “Information” shall not
include, and the Lenders shall not be subject to any confidentiality obligation
with respect to any information that (i) is or becomes available to the Lender
or any of its Representatives on a nonconfidential basis prior to disclosure by
an Obligor or its Subsidiary, (ii) becomes available to a Lender or any of its
Representatives after disclosure by an Obligor or its Subsidiary from a source
that, to the knowledge of such Lender, is not subject to a confidentiality
obligation to such Obligor or Subsidiary (iii) is or becomes publicly available
other than as a result of a breach by such Lender, or (iv) is developed by a
Lender or any of its Representatives.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
In the case of any Lender that has elected to receive material non‑public
information pursuant to Section 8.01, such Lender acknowledges that (a) the
Information may include material non‑public information concerning an Obligor or
its Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non‑public information and (c) it will handle such
material non‑public information in accordance with applicable Law, including
United States federal and state securities Laws.
 
Section 13.18.     Releases of Guarantees and Liens.  (a) Notwithstanding
anything to the contrary contained herein or in any other Loan Document, each
Lender agrees, and the Administrative Agent is hereby irrevocably authorized by
each Lender and given a limited power of attorney by each Lender to perform the
actions described hereafter in this Section 13.18 (without requirement of notice
to or consent of any Lender except as expressly required by Section 13.04) to
take any action reasonably requested by the Borrower having the effect of
releasing any Collateral or Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to by the Lenders or (ii) under the circumstances described in
paragraph (b) below.
 
-92-

--------------------------------------------------------------------------------

(b)         At such time as the Term Loan and the other Obligations (other than
the inchoate indemnity obligations) under the Loan Documents shall have been
paid in full in cash and the Commitments have been terminated, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Obligor under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.
 
Section 13.19.      Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write‑down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)       the application of any Write‑Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail‑In Action on any such liability, including,
if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)        the variation of the terms of such liability in connection with the
exercise of the write‑down and conversion powers of any EEA Resolution
Authority.
 
Section 13.20.    Original Issue Discount Attributable to the Warrant.  Borrower
and the Lenders acknowledge and agree that, for U.S. federal income Tax
purposes, the Term Loans and the Warrant Obligations are part of an investment
unit within the meaning of Section 1273(c)(2) of the Code, and the issue price
of the Term Loans will be adjusted as necessary to take into account the
relative fair market values of Term Loans and the Warrant Obligations on the
Closing Date, in accordance with Treasury Regulations Section 1.1273-2(h)(1). 
Borrower shall provide its determination of the fair market value of the Warrant
Obligations to the Lenders within 30 days after the Closing Date, and shall
consider in good faith any changes to such determination as are reasonably
requested by Lenders.  The parties hereto agree to report the issuance of the
Term Loans and the Warrant Obligations for all U.S. federal income tax purposes
in a manner consistent with the provisions of this Section 13.20 (including the
determination made pursuant to the preceding sentence), unless otherwise
required by a determination within the meaning of Section 1313(a) of the Code.
 
[Remainder of the Page Intentionally Left Blank; Signature Pages Follow]


-93-

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 

 
Borrower:
     
Chembio Diagnostics, Inc.
   

 
By:
/s/ Neil A. Goldman
   
Name: Neil A. Goldman
   
Title: Chief Financial Officer and Executive Vice President

     

 
Address for Notices:
     
Chembio Diagnostics, Inc.
 
555 Wireless Blvd.
 
Hauppauge, NY 11788
 
Attention:  Neil A. Goldman, EVP & CFO
 
ngoldman@chembio.com
     
with a copy to:
     
K&L Gates LLP
 
State Street Financial Center
 
One Lincoln Street
 
Boston, MA 02111-2950
 
Attention:  Mark L. Johnson
 
mark.johnson@klgates.com


[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

 
Guarantors:
     
Chembio Diagnostic Systems Inc.
   

 
By:
/s/ Neil A. Goldman    
Name: Neil A. Goldman
   
Title: Chief Financial Officer and Executive Vice President
       
Chembio Diagnostics Malaysia Sdn.Bhd.
     
By:
/s/ Neil A. Goldman    
Name: Neil A. Goldman
   
Title: Director

     

 
Address for Notices:
     
c/o Chembio Diagnostics, Inc.
 
555 Wireless Blvd.
 
Hauppauge, NY 11788
 
Attention:  Neil A. Goldman, EVP & CFO
 
ngoldman@chembio.com
     
with a copy to:
     
K&L Gates LLP
 
State Street Financial Center
 
One Lincoln Street
 
Boston, MA 02111-2950
 
Attention:  Mark L. Johnson
 
mark.johnson@klgates.com



[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

Lenders:
     
Perceptive Credit Holdings II, LP
     
By: Perceptive Credit Opportunities GP, LLC, its general partner
     

By:
/s/ Sandeep Dixit
 
Name:
Sandeep Dixit  
Title:
Chief Credit Officer
       
By:
/s/ Sam Chawla
 
Name:
Sam Chawla  
Title:
Portfolio Manager
       

Address for Notices:
     
Perceptive Credit Holdings, LP
 
c/o Perceptive Advisors LLC
 
51 Astor Place
 
10th Floor
 
New York, New York  10003
 
Attention: Sandeep Dixit
 
E‑mail: Sandeep@perceptivelife.com
     
with a copy to:
     
Chapman and Cutler LLP
 
1270 Avenue of the Americas
 
30th Floor
 
New York, New York  10020‑1708
 
Attention: Nicholas Whitney
 
E‑mail: Whitney@chapman.com
 


[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

Administrative Agent:
     
Perceptive Credit Holdings II, LP
     
By: Perceptive Credit Opportunities GP, LLC, its general partner
     

By:
/s/ Sandeep Dixit


Name:
Sandeep Dixit  
Title:
Chief Credit Officer        
By:
/s/ Sam Chawla

Name:
Sam Chawla  
Title:
Portfolio Manager        

Address for Notices:
     
Perceptive Credit Holdings, LP
 
c/o Perceptive Advisors LLC
 
51 Astor Place
 
10th Floor
 
New York, New York  10003
 
Attention: Sandeep Dixit
 
E‑mail: Sandeep@perceptivelife.com
     
with a copy to:
     
Chapman and Cutler LLP
 
1270 Avenue of the Americas
 
30th Floor
 
New York, New York  10020‑1708
 
Attention: Nicholas Whitney
 
E‑mail: Whitney@chapman.com
 



[Signature Page to Credit Agreement and Guaranty]



--------------------------------------------------------------------------------

Schedule 1
to
Credit Agreement


Commitments



Lender
Commitment
Number of Warrant Shares
     
Perceptive Credit Holdings II, LP
$20,000,000
550,000

 

--------------------------------------------------------------------------------

Schedule 7.16
to
Credit Agreement


Real Property


Address/City/State/Zip Code
County
Type of Interest
3661 Horseblock Road
Medford, NY 11763


Suffolk
Lease
91-1A Colin Drive
Holbrook, NY 11741


Suffolk
Lease
555 Wireless Blvd.
Hauppauge, NY 11788
Suffolk
Lease
N-Tatt Building
Jalan TPS
Taman Periundustrian UEP, 47600
Subang Jaya, Selangor Darul Ehsan
Malaysia
N/A
Lease
Schwarzschildstrasse 1
12489 Berlin
Germany
N/A
Lease

 

--------------------------------------------------------------------------------

Schedule 7.17
to
Credit Agreement


Pension Matters


Chembio Diagnostic Systems Inc. 401(k) Plan
 

--------------------------------------------------------------------------------

Schedule 7.20
to
Credit Agreement
Capitalization


Security
Outstanding
Options to acquire shares of the Company’s common stock, $0.01 par value per
share


650,093
Shares of restricted stock


641,839
Restricted stock units


20,725

 

--------------------------------------------------------------------------------

Schedule 7.22
To Credit Agreement


Broker’s Fee


Fee payable to Craig-Hallum Capital Group LLC pursuant to Debt Financing
Agreement dated August 1, 2019.
 

--------------------------------------------------------------------------------

Schedule 9.05 To Credit Agreement


Existing Investments


None.
 

--------------------------------------------------------------------------------

Schedule 9.10 To Credit Agreement


Transactions with Affiliates


None.



--------------------------------------------------------------------------------

Exhibit A
to Credit Agreement
 
FORM OF GUARANTEE ASSUMPTION AGREEMENT
 
Guarantee Assumption Agreement dated as of [Date] (this “Agreement”) by [Name of
Additional Guarantor], a ___________ [corporation] (the “Additional Guarantor”),
under that certain Credit Agreement and Guaranty, dated as of September 3, 2019
(as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), Chembio Diagnostics, Inc., a Nevada corporation (the
“Borrower”), the Guarantors from time to time party thereto, and Perceptive
Credit Holdings II, LP, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).  The terms defined in the Credit
Agreement are herein used as therein defined.
 
Pursuant to Section 8.11(a) of the Credit Agreement, the Additional Guarantor
hereby agrees to become a “Guarantor” for all purposes of the Credit Agreement,
and a “Grantor” for all purposes of the Security Agreement.  Without limiting
the foregoing, the Additional Guarantor hereby, jointly and severally with the
other Guarantors, guarantees to each Lender and its successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise, and subject to any applicable cure periods) of all Guaranteed
Obligations in the same manner and to the same extent as is provided in Article
11 of the Credit Agreement.  In addition, as of the date hereof, the Additional
Guarantor hereby makes the representations and warranties set forth in Article
7 of the Credit Agreement and in Section 2 of the Security Agreement with
respect to itself and its obligations under this Agreement and the other Loan
Documents, as if each reference in such Sections to the Loan Documents included
reference to this Agreement, such representations and warranties to be made as
of the date hereof.
 
If requested in writing (email acceptable) by the Administrative Agent, the
Additional Guarantor hereby instructs its counsel to deliver the opinions
referred to in Section 8.11(a) of the Credit Agreement to the Lenders.
 
THIS GUARANTEE AND ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED,
THAT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.
 
[signature to follow]


Exhibit A-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantee
Assumption Agreement to be duly executed and delivered as of the day and year
first above written.



 
[ADDITIONAL GUARANTOR]
       
By:
     
Name:
   
Title:



Exhibit A-2

--------------------------------------------------------------------------------

Exhibit B
to Credit Agreement
 
[RESERVED]


Exhibit B-1

--------------------------------------------------------------------------------

Exhibit C
to Credit Agreement
 
FORM OF NOTE
 

U.S. $[___________]
[DATE]


FOR VALUE RECEIVED, the undersigned, Chembio Diagnostics, Inc., a Nevada
corporation (the “Borrower”), hereby promise to pay to [INSERT NAME OF LENDER]
or its assigns (the “Lender”) at Lender’s principal office in [_________], in
immediately available funds, the aggregate principal sum set forth above, or, if
less, the aggregate unpaid principal amount of the Loans made by Lender pursuant
to Section 2.01 of the Credit Agreement and Guaranty, dated as of September 3,
2019 (as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), among Borrower, the Guarantors from time to
time party thereto, and Perceptive Credit Holdings II, LP, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), on the
date or dates specified in the Credit Agreement, together with interest on the
principal amount of the Loans from time to time outstanding thereunder at the
rates, and payable in the manner and on the dates, specified in the Credit
Agreement.
 
This Note is a Note issued pursuant to the terms of Section 2.04 of the Credit
Agreement, and this Note and the holder hereof are entitled to all the benefits
and security provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED THAT SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.
 
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder, other than notices provided for in the Loan Documents.  The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in such particular or
any subsequent instance.
 
[signature to follow]


Exhibit C-1

--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.



 
Chembio Diagnostics, Inc.
     
By:
     
Name:

   
Title:




Exhibit C-2

--------------------------------------------------------------------------------

Exhibit D
to Credit Agreement
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement and Guaranty, dated as of September 3,
2019 (as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), Chembio Diagnostics, Inc., a Nevada
corporation (the “Borrower”), the Guarantors from time to time party thereto,
and Perceptive Credit Holdings II, LP, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).  The terms defined in the Credit
Agreement are herein used as therein defined.
 
Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
   

Name:
   
Title:
   




Date:   , 20 [  ]



Exhibit D-1

--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement and Guaranty, dated as of September 3,
2019 (as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), Chembio Diagnostics, Inc., a Nevada
corporation (the “Borrower”), the Guarantors from time to time party thereto,
and Perceptive Credit Holdings II, LP, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).  The terms defined in the Credit
Agreement are herein used as therein defined.


Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:
   

Name:
   
Title:
   




Date:   , 20 [  ]



Exhibit D-2

--------------------------------------------------------------------------------

Exhibit E
to Credit Agreement
 
FORM OF COMPLIANCE CERTIFICATE
 
[DATE]
 
This certificate is delivered pursuant to Section 8.01(d) of, and in connection
with the consummation of the transactions contemplated in, the Credit Agreement
and Guaranty, dated as of September 3, 2019 (as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), Chembio
Diagnostics, Inc., a Nevada corporation (the “Borrower”), the Guarantors from
time to time party thereto, and Perceptive Credit Holdings II, LP, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.
 
The undersigned, a duly authorized Responsible Officer of the Borrower having
the name and title set forth below under his signature, hereby certifies solely
in his capacity as an officer of the Borrower and not in any individual
capacity, on behalf of the Borrower for the benefit of the Lenders and pursuant
to Section 8.01(d) of the Credit Agreement that such Responsible Officer of the
Borrower is familiar with the Credit Agreement and that, in accordance with each
of the following sections of the Credit Agreement, each of the following is true
on the date hereof:
 
[In accordance with Section 8.01[(b)/(c)] of the Credit Agreement, attached
hereto as Annex A are the financial statements for the [fiscal quarter/fiscal
year] ended [_________] required to be delivered pursuant to Section
8.01[(b)/(c)] of the Credit Agreement.  Such financial statements fairly present
in all material respects the consolidated financial position, results of
operations and cash flow of the Borrower and its Subsidiaries as at the dates
indicated therein and for the periods indicated therein substantially in
accordance with GAAP [(subject to the absence of footnote disclosure and normal,
quarterly or year‑end audit adjustments)]]
 
Attached hereto as Annex B are the calculations used to determine compliance
with the financial covenant(s) contained in Section Article 8.15 [and 8.16] of
the Credit Agreement.
 
[The representations and warranties made by the Borrower and the Obligors in
Article 7 of the Credit Agreement are true and correct in all material respects
on the date hereof; provided that to the extent that such representations and
warranties specifically refer to an earlier date, they were true and correct in
all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects.]
 
No Default or Event of Default is continuing as of the date hereof [, except as
provided for on Annex C attached hereto, with respect to each of which the
Borrower proposes to take the actions set forth on Annex C].
 
[Signature follows]


Exhibit E-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.



 
Chembio Diagnostics, Inc.
     
By:
     
Name:

   
Title:




Exhibit E-2

--------------------------------------------------------------------------------

Annex A
to Compliance Certificate
 
FINANCIAL STATEMENTS
 
[see attached]


Exhibit E-3

--------------------------------------------------------------------------------

Annex B
to Compliance Certificate
 
CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE



 
I.
 
Section 8.15:  Minimum Liquidity
     
A.
 
Balance of Unencumbered cash (other than cash encumbered by the Liens granted to
the Lenders pursuant to the Loan Documents) and Permitted Cash Equivalent
Investments (which for greater certainty shall not include any undrawn credit
lines), in each case, to the extent held in a Deposit Account or a deposit
account outside the United States, in each case subject to an account control
agreement reasonably satisfactory to the Administrative Agent:
 
$___________
 
B.
 
Is Line IA greater than $3,000,000?:
 
Yes:  In compliance;
No:  Not in compliance

 


II.
 
Section 8.16:  Minimum Total Revenue
     
A.
 
Total Revenue (means, with respect to the Borrower and its Subsidiaries, all
amounts in the Ordinary Course of Business that are or have been classified as
net consolidated revenue, determined in accordance with GAAP and reported in its
publicly filed statements with the SEC on form 10-K or 10-Q, as applicable) for
the four (4) consecutive fiscal quarters ended on the Calculation Date
corresponding with end of the [fiscal quarter/fiscal year] for which this
Compliance Certificate is being delivered:
 
$___________
 
B.
 
Minimum Total Revenue set forth opposite such Calculation Date as listed in
Section 8.16 of the Credit Agreement:
 
$___________
 
C.
 
Is Line 2A greater than or equal to Line 2B?
 
Yes:  In compliance;
No:  Not in compliance

 
Exhibit E-4

--------------------------------------------------------------------------------

Exhibit F
to Credit Agreement
 
FORM OF ASSIGNMENT AGREEMENT
 
Reference is made to the Credit Agreement and Guaranty, dated as of September 3,
2019 (as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), Chembio Diagnostics, Inc., a Nevada
corporation (the “Borrower”), the Guarantors from time to time party thereto,
and Perceptive Credit Holdings II, LP, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).  All capitalized terms used and
not defined herein have the meanings ascribed thereto in the Credit Agreement.
 
The “Assignor” referred to on Schedule 1 hereto (the “Assignor”) and the
“Assignee” referred to on Schedule 1 hereto (the “Assignee”) agrees severally
with respect to all information relating to it and its assignment hereunder and
on Schedule 1 hereto as follows:
 
1.           The Assignor hereby sells and assigns, without recourse except as
to the representations and warranties made by it herein, to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, an interest in and
to the Assignor’s rights and obligations under the Credit Agreement as of the
Effective Date (as defined herein) equal to the percentage interest specified on
Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement.  After giving effect to such sale and assignment, the amount of the
Loans owing to the Assignee will be as set forth on Schedule 1 hereto.
 
2.          The Assignor (i) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any lien, encumbrance or other
adverse claim; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of any Obligor or the performance or observance by any Obligor of any
of its obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; and (iv) attaches the Note or Notes (if any) held by
the Assignor and requests that the Administrative Agent exchange such Note or
Notes for a new Note or Notes payable to the Assignee (or its registered
assigns) in an amount equal to the Loans assumed by the Assignee pursuant hereto
or new Notes payable to the Assignor in an amount equal to the Loans retained by
the Assignor under the Credit Agreement, respectively, as specified on Schedule
1 hereto.


Exhibit F-1

--------------------------------------------------------------------------------

3.          The Assignee (i) confirms that, to the extent it has so requested,
it has received a copy of the Credit Agreement, together with copies of such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent, any
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) represents and
warrants that its name set forth on Schedule 1 hereto is its legal name; (iv)
represents and warrants that it is not an Ineligible Assignee; (v) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (vi) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (vii) attaches any other forms required under Section 5.03 of the Credit
Agreement (and undertakes to deliver to the Administrative Agent and the
Borrower originals of any such U.S. Internal Revenue Service form required to be
provided pursuant to Section 5.03).
 
4.           Following the execution of this Assignment, it will be delivered to
the Administrative Agent for acceptance and recording by the Administrative
Agent.  The effective date for this Assignment (the “Effective Date”) shall be
the date that such assignment is recorded in the Register pursuant to Section
13.05 of the Credit Agreement.
 
5.          Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment, have the rights and obligations
of a Lender thereunder and (ii) the Assignor shall, to the extent provided in
this Assignment, relinquish its rights and be released from its obligations
under the Credit Agreement in its capacity as a Lender (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Obligors under the Loan Documents to the extent any claim thereunder relates to
an event arising prior to the Effective Date of this Assignment) and, if this
Assignment covers all of the remaining portion of the rights and obligations of
the Assignor in its capacity as a Lender under the Credit Agreement, the
Assignor shall cease to be a party thereto in its capacity as a Lender.
 
6.          Upon such acceptance and recording by the Administrative Agent, from
and after the Effective Date, the Administrative Agent shall make all payments
under the Credit Agreement and the other Loan Documents in respect of the
interest assigned hereby (including, without limitation, all payments of
principal and interest with respect thereto) to the Assignee for amounts which
have accrued from and after the Effective Date and to the Assignor for amounts
which have accrued to but excluding the Effective Date.
 
7.           THIS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
8.          This Assignment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Assignment by telecopier shall be effective as delivery of an original
executed counterpart of this Assignment.
 
[signature page follows]


Exhibit F-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment to
be executed by their officers thereunto duly authorized as of the date specified
thereon.



   
, as Assignor




 
[Type or print legal name of Assignor]
       
By:
         

Title:




 
Dated:

, 20    




 

, as Assignee




 
[Type or print legal name of Assignee]
       
By:
         

Title:




 
Dated:

  , 20    




 
Lending Office:



Exhibit F-3

--------------------------------------------------------------------------------

Acknowledged this  
day

of   , 20
 
 



PERCEPTIVE CREDIT HOLDINGS II, LP,
as Administrative Agent
 
By


   
Title:



Exhibit F-4

--------------------------------------------------------------------------------

SCHEDULE 1
TO
ASSIGNMENT AGREEMENT
 

 
Assignee:

   

 

 
ASSIGNOR:
                         
Total
   
Percentage interest assigned
 
%
   
%
   
%
   
%
   
%
   
Outstanding principal amount of Loan assigned
 
$
     
$
     
$
     
$
     
$
     
Principal amount of Note payable to Assignor
 
$
     
$
     
$
     
$
     
$
   



Exhibit F-5

--------------------------------------------------------------------------------

Exhibit H
to Credit Agreement
 
FORM OF SECURITY AGREEMENT
 
[see attached]


Exhibit H-1

--------------------------------------------------------------------------------

Exhibit H



Security Agreement
 
Dated as of
 
September 3, 2019
 
among
 
Chembio Diagnostics, Inc.,
 
The Other Grantors from Time to Time Party hereto,
as Grantors


and


Perceptive Credit Holdings II, LP,
as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
SECTION
HEADING
PAGE
       
SECTION 1. DEFINITIONS, ETC.
1
       
Section 1.01.
Certain Uniform Commercial Code Terms
1
 
Section 1.02.
Additional Definitions
1
 
Section 1.03.
Other Defined Terms
4
       
SECTION 2. REPRESENTATIONS AND WARRANTIES
4
       
Section 2.01.
Title.
4
 
Section 2.02.
Names, Etc.
4
 
Section 2.03.
Changes in Circumstances
4
 
Section 2.04.
Pledged Shares.
5
 
Section 2.05.
Promissory Notes
5
 
Section 2.06.
Intellectual Property.
5
 
Section 2.07.
Deposit Accounts, Securities Accounts and Commodity Accounts
5
 
Section 2.08.
Commercial Tort Claims
6
 
Section 2.09.
Update of Schedules
6
       
SECTION 3. COLLATERAL
6
         
Section 3.01.
Granting Clause
6
       
SECTION 4. FURTHER ASSURANCES; REMEDIES
8
         
Section 4.01.
Delivery and Other Perfection
8
 
Section 4.02.
Other Financing Statements or Control
9
 
Section 4.03.
Preservation of Rights
9
 
Section 4.04.
Special Provisions Relating to Certain Collateral.
9
 
Section 4.05.
Remedies.
11
 
Section 4.06.
Deficiency
13
 
Section 4.07.
Locations; Names, Etc.
13
 
Section 4.08.
[Reserved]
13
 
Section 4.09.
Application of Proceeds
13
 
Section 4.10.
Attorney in Fact and Proxy
14
 
Section 4.11.
Perfection and Recordation
14
 
Section 4.12.
Termination
14
 
Section 4.13.
Further Assurances
14
       
SECTION 5. MISCELLANEOUS
15
         
Section 5.01.
Notices
15
 
Section 5.02.
No Waiver
15
 
Section 5.03.
Amendments, Etc.
15
 
Section 5.04.
Expenses.
15



-i-

--------------------------------------------------------------------------------

 
Section 5.05.
Successors and Assigns
15
 
Section 5.06.
Counterparts
15
 
Section 5.07.
Governing Law; Submission to Jurisdiction; Etc.
16
 
Section 5.08.
WAIVER OF JURY TRIAL
16
 
Section 5.09.
Captions
16
 
Section 5.10.
Agents and Attorneys in Fact
16
 
Section 5.11.
Severability
16
 
Section 5.12.
Additional Grantors
17



Exhibits:
 
Exhibit A
—
Form of Joinder
     
Schedules:
         
Schedule 1
—
Certain Grantor Information
Schedule 2
—
Pledged Shares
Schedule 3
—
Promissory Notes
Schedule 4
—
Copyrights, Copyright Registrations and Applications for Copyright Registrations
Schedule 5
—
Patents and Patent Applications
Schedule 6
—
Trade Names, Trademarks, Services Marks, Trademark and Service Mark
Registrations and Applications for Trademark and Service Mark Registrations
Schedule 7
—
Deposit Accounts, Securities Accounts and Commodity Accounts
Schedule 8
—
Commercial Tort Claims



-ii-

--------------------------------------------------------------------------------

SECURITY AGREEMENT
 
This Security Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of September 3, 2019, is made by and among Chembio Diagnostics, Inc., a
Nevada corporation (the “Borrower”), each other party listed as a grantor on the
signature pages hereto (together, with the Borrower and each other entity that
becomes a “Grantor” hereunder as contemplated by Section 5.12, each, a
“Grantor”, and collectively, the “Grantors”), and Perceptive Credit Holdings II,
LP, a Delaware limited partnership, as administrative agent (in such capacity,
the “Administrative Agent”) for the Secured Parties.
 
The Secured Parties have agreed to provide term loans to Borrower, as provided
in the Credit Agreement (as defined below).
 
Each Grantor (other than Borrower) has guaranteed the obligations of Borrower to
Secured Parties under the Credit Agreement.
 
To induce the Secured Parties to extend credit under the Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Grantor has agreed to grant a security interest in
the Collateral (as defined below) of such Grantor as security for the Secured
Obligations (as defined below).
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.        DEFINITIONS, ETC.
 
Section 1.01   Certain Uniform Commercial Code Terms.  As used herein, the terms
“Accession”, “Account”, “Account Debtor”, “Cash Proceeds”, “Certificate of
Title”, “Certificated Security”, “Chattel Paper”, “Check,” “Commercial Tort
Claim”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Encumbrance,” “Entitlement Holder”,
“Equipment”, “Financial Asset”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter of Credit Rights”,
“Noncash Proceeds”, “Payment Intangibles”, “Proceeds,” “Promissory Note,”
“Record”, “Securities Account”, “Security”, “Security Entitlement”, “Software”,
“Supporting Obligation” and “Uncertificated Security” have the respective
meanings set forth in the UCC.
 
Section 1.02.    Additional Definitions.  In addition, as used herein:
 
“Administrative Agent” has the meaning assigned to such term in the preamble.
 
“Collateral” has the meaning assigned to such term in Section 3.01.
 
“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.
 

--------------------------------------------------------------------------------

“Credit Agreement” means that certain Credit Agreement and Guaranty, dated as of
the date hereof, among Borrower, the other Grantors party thereto, the Lenders
from time to time party thereto and Administrative Agent, as such agreement is
amended, supplemented, or otherwise modified, restated, extended, renewed, or
replaced from time to time.
 
“Excluded Accounts” has the meaning set forth in the Credit Agreement.
 
“Excluded Asset” means:
 
(a)          any Trademark that would be rendered invalid, abandoned, void or
unenforceable by reason of it being included as part of the Collateral;
provided, however, that the Proceeds, substitutions or replacements of the
foregoing shall not constitute an Excluded Asset;
 
(b)          Excluded Accounts;
 
(c)          any assets (including intangibles) not located in the United States
to the extent a grant of security interest therein is restricted or prohibited
by applicable law (after giving effect to applicable anti-assignment provisions
of the UCC or other applicable law);
 
(d)          any lease, license, contract or agreement to which any Grantor is a
party, in each case, if and only if, and solely to the extent that, (i) the
grant of a security interest therein shall constitute or result in a breach,
termination or default or invalidity thereunder or thereof (other than to the
extent that any such term would be deemed ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable law or principles of equity) or (ii) such lease, license,
contract or agreement is an “off the shelf” license of intellectual property
that is not material to the operation of the business of the applicable Grantor
or which can be replaced without a material expenditure; provided that
immediately upon the time at which the consequences described in the foregoing
clause (i) shall no longer exist, the Collateral shall include, and the
applicable Grantor shall be deemed to have granted a security interest in, all
of such Grantor’s right, title and interest in such lease, license, contract or
agreement; provided, however, that the Proceeds of the foregoing shall not
constitute an Excluded Asset;
 
(e)          any application for registration of a trademark filed on an
intent-to-use basis solely to the extent that the grant of a security interest
in any such trademark application would materially adversely affect the validity
or enforceability of the resulting trademark registration or result in
cancellation of such trademark application; and
 
(f)          any asset that is subject to a Lien securing a purchase money
obligation or capital lease obligation permitted to be incurred pursuant to the
provisions of the Credit Agreement if the contract or other agreement in which
such Lien is granted (or the documentation providing for such purchase money
obligation or capital lease obligation) prohibits the creation of any other Lien
on such asset.
 
“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Grantor on the date hereof and identified in Schedule 2.
 
-2-

--------------------------------------------------------------------------------

“Issuers” means, collectively, (a) the respective Persons identified on Schedule
2 under the caption “Issuer” and (b) any other Person that shall at any time be
a Subsidiary of Borrower or any other Grantor.
 
“Joinder” has the meaning specified in Section 5.12.
 
“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.
 
 “Pledged Shares” means, collectively, (i) the Initial Pledged Shares and (ii)
all other Shares of any Issuer now or hereafter owned by any Grantor, together
in each case with (a) all certificates representing the same, (b) all shares,
securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, and (c) without prejudice to any provision of any of the Loan
Documents prohibiting any merger or consolidation by an Issuer, all Shares of
any successor entity of any such merger or consolidation.
 
“Secured Obligations” means, with respect to each Grantor, the Obligations of
such Grantor (other than contingent indemnification obligations or other
obligations which, by their terms, survive termination of the Credit Agreement).
 
“Secured Parties” means each of the Persons listed on the signature pages hereto
as “Secured Party” and their successors and assigns as Lenders or Administrative
Agent, as applicable, under the Credit Agreement.
 
“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.
 
“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world, together, in each case, with the
product lines and goodwill of the business connected with the use thereof.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York; provided, however, that if by reason of mandatory provisions of law, any
or all of the attachment, perfection or priority of Administrative Agent’s
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions relating to
such provisions.


-3-

--------------------------------------------------------------------------------

 
Section 1.03.   Other Defined Terms  All other capitalized terms used and not
defined herein have the meanings ascribed to them in the Credit Agreement.
 
SECTION 2.        REPRESENTATIONS AND WARRANTIES
 
Each Grantor represents and warrants to Administrative Agent, for the benefit of
the Secured Parties, that:
 
Section 2.01.   Title.
 
(a)          Such Grantor is the sole beneficial owner of the Collateral in
which it purports to grant a Lien hereunder, and no Lien exists upon such
Collateral, other than Permitted Liens.
 
(b)         The security interest created or provided for herein constitutes a
valid first-priority (subject to Permitted Liens) perfected lien on such
Collateral, subject, for the following Collateral, to the occurrence of the
following: (i) in the case of Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the filing of a UCC
financing statement naming such Grantor as debtor, Administrative Agent as
secured party, and listing all personal property as collateral, (ii) with
respect to any Deposit Account, Securities Account or Commodity Account held
within the United States, the execution of agreements among such Grantor, the
applicable financial institution and Administrative Agent, effective to grant
“control” (as defined in the UCC) over such Deposit Account, Securities Account
or Commodity Account to Administrative Agent, (iii) with respect to any
Intellectual Property registered in the United States owned by Grantors not
described in the foregoing clause (i), the filing of this Security Agreement or
a short-form security agreement properly evidencing this Security Agreement with
the applicable Intellectual Property office of the applicable government for
such Intellectual Property, (iv) in the case of all certificated Shares, the
delivery thereof to Administrative Agent, properly endorsed for transfer to
Administrative Agent or in blank, to the extent such security interest can be
perfected under United States law,  (v) in the case of assets evidenced by
Certificates of Title issued by United States Governmental Authorities, delivery
thereof to Administrative Agent with the Lien granted hereby indicated thereon,
(vi) in the case of other Collateral which requires or permits possession by
Administrative Agent to perfect its security interest therein, delivery, and
endorsement if necessary, thereof to Administrative Agent, and (vii) in the case
of any other type of Collateral, such actions as set forth in Section 4.01 with
respect thereto.
 
Section 2.02.   Names, Etc.  The full and correct legal name, type of
organization, jurisdiction of organization, and mailing address of such Grantor
as of the date hereof are correctly set forth in Schedule 1.  Schedule 1
correctly specifies the place of business of such Grantor or, if such Grantor
has more than one place of business, the location of the chief executive office
of such Grantor.
 
Section 2.03.   Changes in Circumstances.  Such Grantor has not (a) within the
period of four months prior to the date hereof, changed its location (as defined
in Section 9-307 of the UCC), or (b) except as specified in Schedule 1,
heretofore changed its name within the period of five years prior to the date
hereof.
 
-4-

--------------------------------------------------------------------------------

Section 2.04.    Pledged Shares.
 
(a)          The Initial Pledged Shares constitute 100% of the issued and
outstanding Shares of each Issuer beneficially owned by such Grantor on the date
hereof (other than any Shares held in a Securities Account referred to in
Schedule 7), whether or not registered in the name of such Grantor.  Schedule 2
correctly identifies, as at the date hereof, the respective Issuers of the
Initial Pledged Shares and (in the case of any corporate Issuer) the respective
class and par value of such Shares and the respective number of such Shares (and
registered owner thereof) represented by each such certificate.
 
(b)         The Initial Pledged Shares are, and all other Pledged Shares that in
the future will constitute Collateral will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Shares issued by a
corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity).  None of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter,
bylaws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares (except for
any such restriction (i) contained in any Loan Document, (ii) contained in any
Restrictive Agreement permitted under Section 9.11 of the Credit Agreement, or
(iii) affecting the offering and sale of securities generally).
 
Section 2.05.    Promissory Notes.  Schedule 3 sets forth a complete and correct
list of all Promissory Notes (other than any held in a Securities Account
referred to in Schedule 7) held by such Grantor on the date hereof.
 
Section 2.06.    Intellectual Property.
 
(a)         Schedules 4, 5 and 6, respectively, set forth a complete and correct
list of all of the following owned by such Grantor on the date hereof (or, in
the case of any supplement to said Schedules 4, 5 and 6, effecting a pledge
thereof, as of the date of such supplement): (i) applied for or registered
Copyrights, (ii) applied for or registered Patents, including the jurisdiction
and patent number, (iii) applied for or registered Trademarks, including the
jurisdiction, trademark application or registration number and the application
or registration date and (iv) trade names.
 
(b)         Except as permitted by the Credit Agreement or pursuant to (i)
licenses and other user agreements entered into by such Grantor in the ordinary
course of business (including as supplemented by any supplement effecting a
pledge thereof), (ii) non-exclusive licenses, and (iii) Permitted Licenses, such
Grantor has done nothing to authorize or enable any other Person to use any
Copyright, Patent or Trademark listed in said Schedules 4, 5 and 6 (as so
supplemented), and all registrations listed in said Schedules 4, 5 and 6 (as so
supplemented) are, except as noted therein, in full force and effect.
 
Section 2.07.   Deposit Accounts, Securities Accounts and Commodity Accounts. 
Schedule 7 sets forth a complete and correct list of all Deposit Accounts,
Securities Accounts and Commodity Accounts, in each case indicating any Excluded
Accounts, of such Grantor on the date hereof.
 
-5-

--------------------------------------------------------------------------------

Section 2.08.   Commercial Tort Claims.  Schedule 8 sets forth a complete and
correct list of all Commercial Tort Claims of such Grantor having a value
reasonably believed by such Grantor to be in excess of $250,000 on the date
hereof.
 
Section 2.09.   Update of Schedules.  Each of Schedules 1 through 8 may be
updated by Grantors from time to time to insure the continued accuracy of the
representations set forth in this Section 2 to be made on any upcoming date on
which representations and warranties are made incorporating the information in
such Schedule, by Borrower providing notice (attaching an amended and restated
version of such Schedule) in accordance with Section 13.02 of the Credit
Agreement, or at such other times and in such manner and as set forth in the
Credit Agreement.
 
SECTION 3.        COLLATERAL
 
Section 3.01.   Granting Clause.  As collateral security for the payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, each Grantor hereby pledges and grants to Administrative
Agent, for the benefit of the Secured Parties, a Lien in all of such Grantor’s
right, title and interest in, to and under all of its property, in each case
whether tangible or intangible, wherever located, and whether now owned by such
Grantor or hereafter acquired and whether now existing or hereafter coming into
existence, including without limitation all of the following, but excluding all
Excluded Assets (collectively, and subject to the proviso at the end of this
Section 3.01, “Collateral”):
 
(a)          all Accounts (including all trade receivables);
 
(b)          all Chattel Paper and other Records;
 
(c)          all Checks;
 
(d)          all Commercial Tort Claims;
 
(e)        all Deposit Accounts, all cash, and all other property from time to
time deposited therein or otherwise credited thereto and the monies and property
in the possession or under the control of Administrative Agent or any Grantor or
any of its Affiliates, representative, agent or correspondent of Administrative
Agent or any Grantor;
 
(f)           all Documents;
 
(g)          all Encumbrances;
 
(h)          all Equipment;
 
(i)           all Fixtures;
 
-6-

--------------------------------------------------------------------------------

(j)           all General Intangibles (including in respect of any intercompany
Indebtedness);
 
(k)          all Goods not otherwise described in this Section 3;
 
(l)           all Instruments, including all Promissory Notes and any Instrument
evidencing any intercompany Indebtedness;
 
(m)          all Intellectual Property owned by Grantors;
 
(n)          all Inventory;
 
(o)          all Letters of Credit and all Supporting Obligations;
 
(p)          all Investment Property not otherwise described in this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;
 
(q)          all Pledged Shares;
 
(r)           all other tangible and intangible personal property of such
Grantor (whether or not subject to the UCC), including, without limitation, all
bank and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 3.01 (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by such Grantor in respect of any of the items listed
above), and all books, correspondence, files, invoices and other Records,
including, without limitation, all tapes, disks, cards, Software, data and
computer programs in the possession or under the control of such Grantor or any
other Person from time to time acting for such Grantor that at any time evidence
or contain information relating to any of the property described in the
preceding clauses of this Section 3.01 or are otherwise necessary or helpful in
the collection or realization thereof; and
 
(s)           all Proceeds, including all Cash Proceeds and Noncash Proceeds, of
any and all of the foregoing Collateral;
 
in each case howsoever such Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise); provided,
however, that, nothing set forth in this Section 3.01 or any other provision of
this Agreement or any other Loan Document shall at any time constitute the grant
of a security interest in, or a Lien on, any Excluded Asset, none of which shall
constitute Collateral.  For the avoidance of doubt, Administrative Agent agrees
that with respect to the Intellectual Property, the rights of the licensees
under the Permitted Licenses will not be terminated, limited or otherwise
materially and adversely affected by (i) the execution of or (ii) the exercise
of Administrative Agent’s rights under this Agreement or any other Loan
Document.
 
-7-

--------------------------------------------------------------------------------

SECTION 4.        FURTHER ASSURANCES; REMEDIES
 
In furtherance of the grant of the security interest pursuant to Section 3,
Grantors hereby jointly and severally agree with Administrative Agent as
follows:
 
Section 4.01.   Delivery and Other Perfection.  Each Grantor shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents as Administrative Agent advises is necessary or
reasonably requests to create, preserve, perfect, maintain the perfection of or
validate the security interest granted pursuant hereto or to enable
Administrative Agent to exercise and enforce its rights hereunder with respect
to such security interest, and without limiting the foregoing, shall:
 
(a)          if any of the Pledged Shares, Investment Property or Financial
Assets constituting part of the Collateral are received by a Grantor, promptly
(x) deliver to Administrative Agent the certificates or instruments representing
or evidencing the same, duly endorsed in blank or accompanied by such
instruments of assignment and transfer in such form and substance as
Administrative Agent advises is necessary or reasonably requests, all of which
thereafter shall be held by Administrative Agent, pursuant to the terms of this
Agreement, as part of the Collateral and (y) take such other action as
Administrative Agent may reasonably request to duly record or otherwise perfect
the security interest created hereunder in such Collateral; provided, that with
respect to any Pledged Shares of Chembio Diagnostics Malaysia Sdn. Bhd., or
Chembio Diagnostics Germany Holdings GmbH (the “Foreign Subsidiaries”) held by a
Grantor, such Grantor shall have a period of 90 days following the date of this
Agreement to deliver to the Administrative Agent such documents and instruments
reasonably necessary to pledge 100% of the capital stock or capital shares of
such Foreign Subsidiaries held by such Grantor (“Foreign Subsidiary Shares”) and
the Administrative Agent shall have received all certificates representing such
Foreign Subsidiary Shares accompanied by instruments of transfer and undated
share powers executed in blank; provided, further, that, unless requested by the
Administrative Agent pursuant to Section 8.20 of the Credit Agreement, no
Grantor shall be obligated to take any actions under any Law other than United
States Law in order to perfect the Administrative Agent’s security interest in
such Foreign Subsidiary Shares;
 
(b)         deliver to Administrative Agent any and all Instruments constituting
part of the Collateral (other than any such Instrument that does not exceed
$250,000 in value at any time, unless the aggregate value of such Instruments
exceeds $500,000), endorsed and/or accompanied by such instruments of assignment
and transfer in such form and substance as Administrative Agent may reasonably
request; provided, that (other than in the case of the Promissory Notes
described in Schedule 3) unless an Event of Default has occurred and is
continuing, such Grantor may retain for collection in the ordinary course any
Instruments received by such Grantor in the ordinary course of business and
Administrative Agent shall, promptly upon request of such Grantor, make
appropriate arrangements for making any Instrument delivered by such Grantor
available to such Grantor for purposes of presentation, collection or renewal
(any such arrangement to be effected, to the extent requested by Administrative
Agent, against trust receipt or like document);
 
-8-

--------------------------------------------------------------------------------

(c)          promptly from time to time enter into such control agreements, each
in form and substance reasonably acceptable to Administrative Agent, as may be
required to perfect the security interest created hereby in any and all (i)
Deposit Accounts, Securities Accounts and Commodity Accounts owned by the
Obligors in the United States (other than Excluded Accounts), and (ii)
Investment Property and Electronic Chattel Paper (except with respect to Pledged
Shares, other than any such property described in this subclause (ii) that does
not exceed $250,000 in value at any time, unless the aggregate value of such
property exceeds $500,000), and (iii) Letter of Credit Rights with respect to
standby Letters of Credit (other than any such property described in this
subclause (iii) that does not exceed $1,000,000 in value at any time, unless the
aggregate value of such property exceeds $2,000,000) and will promptly furnish
to Administrative Agent true copies thereof; and
 
(d)         promptly from time to time upon the written request of
Administrative Agent, take such other action as Administrative Agent may
reasonably request duly to record or otherwise perfect the security interest
created hereunder in that portion of the Collateral consisting of Intellectual
Property owned by a Grantor.
 
Section 4.02.        Other Financing Statements or Control.  Except as otherwise
permitted under the Loan Documents, no Grantor shall (a) file or authorize or
permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral in which
Administrative Agent is not named as the sole secured party (except to the
extent that such financing statement or instrument relates to a Permitted Lien),
or (b) cause or permit any Person other than Administrative Agent or any holder
of a Lien permitted pursuant to Sections 9.02(f), (h)  and (m) of the Credit
Agreement to have “control” (as defined in Section 9-104, 9-105, 9-106 or 9-107
of the UCC) of any Deposit Account, Securities Account or Commodity Account (in
each case other than Excluded Accounts), Electronic Chattel Paper, Investment
Property or Letter of Credit Right constituting part of the Collateral.
 
Section 4.03.    Preservation of Rights.  Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.
 
Section 4.04.   Special Provisions Relating to Certain Collateral.
 
(a)          Pledged Shares.  (i) Grantors will cause the Pledged Shares to
constitute at all times 100% of the total number of Shares of each Issuer then
outstanding owned by Grantors.
 
(ii)         Unless an Event of Default has occurred and is continuing, Grantors
shall have the right to exercise all voting, consensual and other powers of
ownership pertaining to the Pledged Shares for all purposes not inconsistent
with the terms of this Agreement and the other Loan Documents, provided that
Grantors jointly and severally agree that they will not vote the Pledged Shares
in any manner that is inconsistent with the terms of this Agreement and the
other Loan Documents, unless the Grantors receive the prior written consent of
the Administrative Agent; and Administrative Agent shall execute and deliver to
Grantors or cause to be executed and delivered to Grantors all such proxies,
powers of attorney, dividend and other orders, and all such instruments, without
recourse, as Grantors may reasonably request for the purpose of enabling
Grantors to exercise the rights and powers that it is entitled to exercise
pursuant to this Section 4.04(a)(ii).
 
-9-

--------------------------------------------------------------------------------

(iii)        Unless an Event of Default has occurred and is continuing, Grantors
shall be entitled to receive and retain any dividends, distributions or proceeds
on the Pledged Shares.
 
(iv)        If an Event of Default has occurred and is continuing, whether or
not Administrative Agent has declared any Secured Obligations due and payable or
seeks or pursues any other relief or remedy available to it under applicable law
or under this Agreement or the other Loan Documents, all dividends and other
distributions on the Pledged Shares shall be paid directly to Administrative
Agent for distribution to Secured Parties and retained by them as part of the
Collateral, subject to the terms of this Agreement, and, if Administrative Agent
shall so request, Grantors jointly and severally agree to execute and deliver to
Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided, that if such Event of Default is no
longer continuing, any such dividend or distribution theretofore paid to
Administrative Agent shall, upon request of Grantors (except to the extent
theretofore applied to the Secured Obligations), be returned by Administrative
Agent or, if applicable, the Lenders, to Grantors.
 
(b)         Intellectual Property.  (i)  Each Grantor hereby grants to
Administrative Agent, with effect from the occurrence of an Event of Default
that is continuing, solely to the extent assignable, not otherwise prohibited by
the documentation governing such Intellectual Property owned by Grantors, and
not giving rise to any liability to or obligations on such Grantor, a
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, and the right to assign, license or
sublicense, any of the Intellectual Property now owned or hereafter acquired by
such Grantor, wherever the same may be located, solely for the purpose of
enabling Administrative Agent to exercise rights and remedies under Section 4.05
at such time as Administrative Agent shall be lawfully entitled to exercise such
rights and remedies after the occurrence and during the continuation of an Event
of Default, and for no other purpose. Such license includes reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.
 
(ii)         Notwithstanding anything contained herein to the contrary, but
subject to any provision of the Loan Documents that limits the rights of any
Grantor to dispose of its property, unless an Event of Default has occurred and
is continuing, Grantors will be permitted to exploit, use, enjoy, protect,
defend, enforce, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of the
business of Grantors.  In furtherance of the foregoing, unless an Event of
Default has occurred and is continuing, Administrative Agent shall from time to
time, upon the request of the respective Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, that
such Grantor shall have certified are appropriate in its judgment to allow it to
take any action permitted above (including relinquishment of the license
provided pursuant to Section 4.04(b)(i) as to any specific Intellectual
Property).  Further, upon the payment in full of all of the Secured Obligations
(other than contingent indemnification obligations for which no claim has been
made or other obligations which, by their terms, survive termination of the
Credit Agreement) or earlier expiration of this Agreement or release of the
Collateral, the license granted by Grantors to Administrative Agent pursuant to
Section 4.04(b)(i) will automatically terminate without any further action by
any party hereto.  The exercise of rights and remedies under Section 4.05 by
Administrative Agent shall not terminate the rights of the holders of any
licenses, covenants not to sue or sublicenses theretofore granted by Grantors in
accordance with the first sentence of this Section 4.04(b)(ii).
 
-10-

--------------------------------------------------------------------------------

(c)         Chattel Paper. Grantors will deliver to Administrative Agent each
original of each item of Chattel Paper at any time constituting part of the
Collateral (other than any such Chattel Paper that does not exceed $250,000 in
value at any time, unless the aggregate value of such Chattel Paper exceeds
$500,000).
 
Section 4.05.    Remedies.
 
(a)         Rights and Remedies Generally upon Event of Default.  If an Event of
Default has occurred and is continuing, Administrative Agent on behalf of the
Secured Parties shall have all of the rights and remedies with respect to the
Collateral of a secured party under the UCC (whether or not the Uniform
Commercial Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the Law in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including the right, to the fullest extent
permitted by Law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if Administrative Agent was the sole
and absolute owner thereof (and each Grantor agrees to take all such action as
may be appropriate to give effect to such right).  If an Event of Default has
occurred and is continuing, Administrative Agent may exercise, on behalf of all
Secured Parties, such rights and remedies described above; and without limiting
the foregoing:
 
(i)          Administrative Agent may, in its name or in the name of any Grantor
or otherwise, demand, sue for, collect or receive any money or other property at
any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so;
 
(ii)          Administrative Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;
 
(iii)        Administrative Agent may require Grantors to notify (and each
Grantor hereby authorizes Administrative Agent to so notify) each account debtor
in respect of any Account, Chattel Paper or Payment Intangible, and each obligor
on any Instrument, constituting part of the Collateral that such Collateral has
been assigned to Administrative Agent hereunder, and to instruct that any
payments due or to become due in respect of such Collateral shall be made
directly to Administrative Agent or as it may direct (and if any such payments,
or any other Proceeds of Collateral, are received by any Grantor they shall be
held in trust by such Grantor for the benefit of Administrative Agent and as
promptly as possible remitted or delivered to Administrative Agent for
application as provided herein);
 
-11-

--------------------------------------------------------------------------------

(iv)         Administrative Agent may require Grantors to assemble the
Collateral at such place or places, convenient to Administrative Agent and
Grantors, as Administrative Agent may direct;
 
(v)          Administrative Agent may require Grantors to cause the Pledged
Shares to be transferred of record into the name of Administrative Agent or its
nominee (and Administrative Agent agrees that if any of such Pledged Shares is
transferred into its name or the name of its nominee, Administrative Agent will
thereafter promptly give to the respective Grantor copies of any notices and
communications received by it with respect to such Pledged Shares);
 
(vi)         Administrative Agent may sell, lease, assign or otherwise dispose
of all or any part of the Collateral, at such place or places as Administrative
Agent deems best, and for cash or for credit or for future delivery (without
thereby assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by the UCC or other
applicable statute and cannot be waived), and the Secured Parties,
Administrative Agent or anyone else may be the purchaser, lessee, assignee or
recipient of any or all of the Collateral so disposed of at any public sale (or,
to the extent permitted by law, at any private sale) and thereafter hold the
same absolutely, free from any claim or right of whatsoever kind, including any
right or equity of redemption (statutory or otherwise), of Grantors, any such
demand, notice and right or equity being hereby expressly waived and released to
the fullest extent permitted by applicable law.  In the event of any sale,
assignment, or other disposition of any of the Collateral consisting of
Trademarks, the goodwill connected with and symbolized by the Trademarks subject
to such disposition shall be included.  Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned; and
 
(vii)        the Proceeds of each collection, sale or other disposition under
this Section 4.05, including by virtue of the exercise of any license granted to
Administrative Agent in Section 4.04(b), shall be applied in accordance with
Section 4.09.
 
(b)         Certain Securities Act Limitations.  Grantors recognize that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, Administrative Agent may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Grantors acknowledge that any such private
sales may be at prices and on terms less favorable to Administrative Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.  Administrative
Agent shall incur no liability as a result of the sale of the Collateral, or any
part thereof, at any private sale pursuant to this Section conducted in a
commercially reasonable manner.  Each Grantor hereby waives any claims against
Administrative Agent, the Secured Parties or any of them arising by reason of
the fact that the price at which the Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Secured Obligations, even if
Administrative Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.
 
-12-

--------------------------------------------------------------------------------

(c)          Notice.  Grantors agree that to the extent Administrative Agent is
required by applicable law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten Business Days’ notice shall be deemed to
constitute reasonable prior notice.
 
(d)          No Assumption of Obligations.  Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, Administrative Agent
is not assuming any liability or obligation of any Grantor or any of its
Affiliates of whatever nature, whether presently in existence or arising or
asserted hereafter.  All such liabilities and obligations shall be retained by
and remain obligations and liabilities of the applicable Grantor and/or its
Affiliates, as the case may be.  Without limiting the foregoing, Administrative
Agent is not assuming and shall not be responsible for any liabilities or Claims
of any Grantor or its Affiliates, whether present or future, absolute or
contingent and whether or not relating to a Grantor, the Obligor Intellectual
Property and/or the Material Agreements, and each Grantor shall indemnify and
save harmless Administrative Agent from and against all such liabilities, Claims
and Liens, to the extent set forth in Section 12.03(b) of the Credit Agreement.
 
Section 4.06.   Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 4.05 are insufficient
to cover the costs and expenses of such realization and the payment in full in
cash of the Secured Obligations (other than contingent indemnification
obligations or other obligations which, by their terms, survive termination of
the Credit Agreement), Grantors shall remain liable for any deficiency.
 
Section 4.07.   Locations; Names, Etc.  No Grantor shall (i) change its location
(as defined in Section 9-307 of the UCC), or (ii) change its name from the name
shown as its current legal name on Schedule 1, unless in each case 10 days’
prior written notice shall have been given to Administrative Agent (or such
shorter period as may be acceptable to Administrative Agent in its sole
discretion).
 
Section 4.08.   [Reserved]. 
 
Section 4.09.   Application of Proceeds.  The Proceeds of any collection, sale
or other realization of all or any part of the Collateral pursuant hereto, and
any other cash at the time held by Administrative Agent under this Section 4,
shall be applied by Administrative Agent in accordance with Section 4.01(b) of
the Credit Agreement.
 
-13-

--------------------------------------------------------------------------------

Section 4.10.   Attorney in Fact and Proxy.  Without limiting any rights or
powers granted by this Agreement to Administrative Agent on behalf of the
Secured Parties, Administrative Agent (and any of its officers, employees or
agents) hereby is appointed the attorney in fact and proxy of each Grantor for
the purpose of carrying out the provisions of Section 4.05 and taking any action
and executing any instruments that Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof; provided that Administrative Agent
shall exercise no such rights under Section 4.05 unless an Event of Default has
occurred and is continuting.  THIS POWER AND PROXY IS COUPLED WITH AN INTEREST
AND IS IRREVOCABLE UNTIL THE PAYMENT IN FULL OF THE SECURED OBLIGATIONS.  THIS
POWER AND PROXY SHALL BE EFFECTIVE AUTOMATICALLY AND WITHOUT THE NECESSITY OF
ANY ACTION BY ANY PERSON.  Each Grantor ratifies all lawful actions taken by
Administrative Agent pursuant to this power and proxy granted.  All prior
proxies granted by any Grantor with respect to the subject matter hereof are
hereby revoked.  Without limiting the generality of the foregoing, so long as
Administrative Agent shall be entitled under Section 4.05 to make collections in
respect of the Collateral, Administrative Agent shall have the right and power
to receive, endorse and collect all checks made payable to the order of any
Grantor representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same.
 
Section 4.11.   Perfection and Recordation.  Each Grantor authorizes
Administrative Agent to file Uniform Commercial Code financing statements
describing the Collateral as “all assets” or “all personal property and
fixtures” of such Grantor (provided that no such description shall be deemed to
modify the description of Collateral set forth in Section 3).
 
Section 4.12.   Termination.  When all Secured Obligations (other than
contingent indemnification obligations for which no claim has been made or other
obligations which, by their terms, survive termination of the Credit Agreement)
shall have been indefeasibly paid in full in cash, this Agreement automatically
shall terminate, and Administrative Agent shall, upon request of Grantors,
promptly cause to be assigned, transferred and delivered any remaining
Collateral and money received in respect thereof, to or on the order of the
respective Grantor and to be released and canceled all licenses and rights
referred to in Section 4.04(b), in each case, at Grantors’ sole expense. 
Administrative Agent shall also, at the expense of such Grantor, promptly
execute and deliver to such Grantor upon such termination such Uniform
Commercial Code termination statements, certificates for terminating the liens
on the intellectual property filings and such other documentation as shall be
reasonably requested by the respective Grantor to effect the termination and
release of the liens on the Collateral as required by this Section 4.12, in each
case, at Grantors’ sole expense.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by a Grantor in a transaction permitted by
the Credit Agreement or if such Collateral otherwise becomes Excluded Assets,
then Administrative Agent, at Grantors’ sole expense, shall execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.
 
-14-

--------------------------------------------------------------------------------

Section 4.13.   Further Assurances.  Each Grantor agrees that, from time to time
upon the written request of Administrative Agent, such Grantor will execute and
deliver such further documents and do such other acts and things as
Administrative Agent may reasonably request in order fully to effectuate the
purposes and objectives of this Agreement, in all cases subject to the terms of
the Credit Agreement and excluding such documents, acts and things where the
cost of obtaining or perfecting a security interest exceeds the practical
benefit to the Lenders afforded thereby as determined by Administrative Agent
(in its sole discretion after consultation with Borrower or the applicable
Grantor).  Administrative Agent shall release any Lien covering any asset that
has been disposed of in accordance with the provisions of the Loan Documents.
 
SECTION 5.        MISCELLANEOUS
 
Section 5.01.    Notices.  All notices, requests, consents and demands hereunder
shall be delivered in accordance with Section 13.02 of the Credit Agreement.
 
Section 5.02.   No Waiver.  No failure on the part of Administrative Agent to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by Administrative Agent of any right, power
or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  The remedies herein are
cumulative and are not exclusive of any remedies provided by law.
 
Section 5.03.   Amendments, Etc.  The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by each
Grantor and the Majority Lenders (unless the consent of each Lender is required
in accordance with Section 13.04 of the Credit Agreement).
 
Section 5.04.    Expenses.
 
(a)          Grantors shall pay or reimburse Administrative Agent and the
Secured Parties for reasonable and documented costs and expenses in accordance
with Section 13.03 of the Credit Agreement.
 
(b)          Grantors shall hereby indemnify Administrative Agent, the Secured
Parties, their Affiliates, and their respective directors, officers, employees,
attorneys, agents, advisors and controlling parties in accordance with Section
13.03(b) of the Credit Agreement.
 
Section 5.05.   Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the respective successors and assigns of each
Grantor, Administrative Agent and the Secured Parties (provided, that no Grantor
shall assign or transfer its rights or obligations hereunder unless consented to
in writing by the Lenders in accordance with the Credit Agreement).
 
Section 5.06.   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.


-15-

--------------------------------------------------------------------------------

Section 5.07.   Governing Law; Submission to Jurisdiction; Etc.
 
(a)         Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided, that Section 5-1401 of the New York General Obligations Law shall
apply.
 
(b)         Submission to Jurisdiction.  Each Grantor agrees that any suit,
action or proceeding with respect to this Agreement or any other Loan Document
to which it is a party or any judgment entered by any court in respect thereof
may be brought in the Supreme Court of the State of New York sitting in New York
County or in the United States District Court for the Southern District of New
York and irrevocably submits to the exclusive jurisdiction of each such court
for the purpose of any such suit, action, proceeding or judgment.  This Section
5.07(b) is for the benefit of Administrative Agent only and, as a result,
Administrative Agent shall not be prevented from taking proceedings in any other
courts with jurisdiction.  To the extent allowed by applicable Laws,
Administrative Agent may take concurrent proceedings in any number of
jurisdictions.
 
(c)          Waiver of Venue.  Each Grantor irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such Grantor is or may be subject, by suit upon judgment.
 
(d)         Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
5.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable law.
 
Section 5.08.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 5.09.   Captions.  The table of contents, captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.
 
Section 5.10.    Agents and Attorneys in Fact.  Administrative Agent may employ
agents and attorneys in fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys in fact
selected by it in good faith.
 
Section 5.11.   Severability.  If any provision hereof is found by a court to be
invalid or unenforceable, to the fullest extent permitted by applicable law the
parties agree that such invalidity or unenforceability shall not impair the
validity or enforceability of any other provision hereof.
 
-16-

--------------------------------------------------------------------------------

Section 5.12.   Additional Grantors.  Additional Persons may from time to time
after the date of this Agreement become Grantors under this Agreement by
executing and delivering to Administrative Agent a supplemental agreement
(together with all schedules thereto, a “Joinder”) to this Agreement, in
substantially the form attached hereto as Exhibit A.  Accordingly, upon the
execution and delivery of any such Joinder by any such Person, such Person shall
automatically and immediately, and without any further action on the part of any
Person, become a “Grantor” under and for all purposes of this Agreement, and
each of the Schedules hereto shall be supplemented in the manner specified in
such Joinder.  In addition, upon the execution and delivery of any such Joinder,
the new Grantor makes the representations and warranties set forth in Section 2.
 
[Signature Pages Follow]
 
-17-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 

 
GRANTORS:
     
Chembio Diagnostics, Inc.
     
By:
     
Name: 
   
Title: 
       
Chembio Diagnostic Systems Inc.
     
By:
     
Name: 
   
Title: 



signature page
security agreement



--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:
     
Perceptive Credit Holdings II, LP
         
By: 
Perceptive Credit Opportunities GP, LLC, its general partner
       
By:
     
Name:
     
Title:
           
By:
     
Name:
     
Title:
 



signature page
security agreement



--------------------------------------------------------------------------------

EXHIBIT A


TO SECURITY AGREEMENT
 
FORM OF JOINDER AGREEMENT
 
This Joinder Agreement (this “Joinder”), dated as of [_______, ___] is by [Name
of Additional Grantor], a [__________] [corporation] (the “Additional Grantor”),
in favor of Perceptive Credit Holdings II, LP, as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties.
 
A.         Reference is made to (i) the Credit Agreement and Guaranty (as
amended, supplemented, restated, extended, renewed or replaced from time to
time, the “Credit Agreement”), dated as of September 3, 2019, among Chembio
Diagnostics, Inc., a Nevada corporation (“Chembio”), each other party listed as
a guarantor on the signature pages thereto, certain Lenders party thereto and
Administrative Agent, and (ii) the Security Agreement (as amended, supplemented,
restated, extended, renewed or replaced from time to time, the “Security
Agreement”; capitalized terms used herein but not defined shall have the meaning
ascribed to such terms therein), dated as of September 3, 2019, among certain
Grantors party thereto and Administrative Agent.
 
B.           Section 5.12 of the Security Agreement provides that additional
Persons may from time to time after the date of the Security Agreement become
Grantors under the Security Agreement by executing and delivering to
Administrative Agent a supplemental agreement to the Security Agreement in the
form of this Joinder.
 
C.          To induce the Secured Parties to maintain the term loans pursuant to
the Credit Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Additional Grantor has
agreed to execute and deliver (i) a Guarantee Assumption Agreement under the
Credit Agreement, and (ii) this Joinder to Administrative Agent.
 
The Additional Grantor hereby agrees to become a “Grantor” for all purposes of
the Security Agreement (and hereby supplements each of the Schedules to the
Security Agreement in the manner specified in Appendix A hereto).  Without
limitation, as collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations (other
than contingent indemnification obligations and other obligations which, by
their terms, survive termination of the Credit Agreement), the Additional
Grantor hereby pledges and grants to Administrative Agent, for the benefit of
the Secured Parties, as provided in Section 3 of the Security Agreement a
security interest in all of the Additional Grantor’s right, title and interest
in, to and under the Collateral of the Additional Grantor, in each case whether
tangible or intangible, wherever located, and whether now owned by the
Additional Grantor or hereafter acquired and whether now existing or hereafter
coming into existence.  In addition, subject to the Schedules attached hereto,
the Additional Grantor hereby makes the representations and warranties set forth
in Section 2 of the Security Agreement, with respect to itself and its
obligations under this Joinder, as if each reference in such Sections to the
Loan Documents included reference to this Joinder.
 
[SIGNATURE PAGES FOLLOW]


Exhibit A-1

--------------------------------------------------------------------------------

In Witness Whereof, the Additional Grantor has caused this Joinder Agreement to
be duly executed and delivered as of the day and year first above written.



 
[INSERT NAME OF ADDITIONAL GRANTOR],
 
as Grantor
     
By:
     
Name:
 
Title:



Perceptive Credit Holdings II, LP,
 
as Administrative Agent
     
By: 
Perceptive Credit Opportunities GP, LLC, its general partner
 


     
By:
   
Name:
 
Title:
     
By:
   
Name:
 
Title:
 



Exhibit A-2

--------------------------------------------------------------------------------

Exhibit I
to Credit Agreement
 
FORM OF COLLATERAL QUESTIONNAIRE
 
[see attached]




Exhibit I-1


--------------------------------------------------------------------------------

 COLLATERAL QUESTIONNAIRE


This Collateral Questionnaire, dated as of September 3, 2019, is delivered
pursuant to that certain Credit Agreement and Guaranty, dated as of September 3,
2019 (the “Credit Agreement”), by and among Chembio Diagnostics, Inc, a Nevada
corporation (“Borrower”), Chembio Diagnostic Systems, Inc., a Delaware
corporation, Chembio Diagnostics Malaysia sdn bhd., a Malaysian private limited
company , Chembio Diagnostics Holdings Germany GmbH, a German private limited
liability company, and Chembio Diagnostics GmbH, a German private limited
liability company (each a “Guarantor” and collectively the “Guarantors,” and
collectively with the Borrower, the “Loan Parties”), the lenders from time to
time party thereto and Perceptive Credit Holdings II, LP, as administrative
agent (in such capacity, together with its successors and assigns,
“Administrative Agent”) and lender.  Capitalized terms used but not defined
herein shall have the meanings as assigned to them in the Credit Agreement.
 
I.
Current Information

 
 
A.          Legal Names, Organizations, Jurisdictions of Organization and
Organizational Identification Numbers.
 
The full and exact legal name (as it appears in each respective certificate or
articles of incorporation, limited liability membership agreement or similar
organizational documents, in each case as amended to date), the type of
organization, the jurisdiction of organization (or formation, as applicable),
and the organizational identification number (not tax i.d. number) of the Loan
Parties are as follows:
 

 
Name of Loan Party
 
Type of
Organization (e.g.
corporation, limited liability
company, limited partnership)
 
Jurisdiction of
Organization/
Formation
 
Organizational Identification
Number
 
Chembio Diagnostics, Inc.
 
Corporation
 
Nevada
 
NV19991259576
 
Chembio Diagnostic Systems Inc.
 
Corporation
 
Delaware
 
2287495
 
Chembio Diagnostics Malaysia Sdn. Bhd.
 
Private limited company
 
Malaysia
 
924244-M
 
Chembio Diagnostics Germany Holdings GmbH
 
Company with limited liability
 
Charlottenburg, Germany
 
HRB 199965 B
 
Chembio Diagnostics GmbH
 
Company with limited liability
 
Charlottenburg, Germany
 
HRB 97481 B

 
Chembio Diagnostics Collateral Questionnaire
4850-9755-4590



--------------------------------------------------------------------------------

B.          Chief Executive Offices and Mailing Addresses.
 
The chief executive office address and the preferred mailing address (if
different than chief executive office or residence) of each Loan Party is as
follows:
 

 
Name of Loan Party
Address of Chief Executive Office
Mailing Address (if different than
CEO or residence)
 
Chembio Diagnostics, Inc.
555 Wireless Blvd.
Hauppauge, NY 11788 USA
Attn: Chief Financial Officer
555 Wireless Blvd.
Hauppauge, NY 11788 USA
 
Chembio Diagnostic Systems Inc.
555 Wireless Blvd.
Hauppauge, NY 11788 USA
Attn: Chief Financial Officer
555 Wireless Blvd.
Hauppauge, NY 11788 USA
 
Chembio Diagnostics Malaysia Sdn. Bhd.
555 Wireless Blvd.
Hauppauge, NY 11788 USA
Attn: Chief Financial Officer
555 Wireless Blvd.
Hauppauge, NY 11788 USA
 
Chembio Diagnostics Holdings Germany GmbH
Schwarzschildstrasse 1
12489 Berlin, Germany
Attn: Chief Financial Officer
555 Wireless Blvd.
Hauppauge, NY 11788 USA
 
Chembio Diagnostics GmbH
Schwarzschildstrasse 1
12489 Berlin, Germany
Attn: Chief Financial Officer
555 Wireless Blvd.
Hauppauge, NY 11788 USA



C.          Changes in Names, Jurisdiction of Organization or Corporate
Structure.
 
Except as set forth below, no Loan Party has changed its name, jurisdiction of
organization or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past five (5) years:



 
Name of Loan Party
 
Date of Change
 
Description of Change
 
Chembio Diagnostics Malaysia Sdn. Bhd.
 
August 1, 2017
 
Change name from RVR Diagnostics Snd. Bhd. (predecessor company acquired by
Chembio)
             
Chembio Diagnostics Holdings Germany GmbH
 
April 4, 2019
 
Changed name from Brillant 3006. GmbH (a German shell corporation acquired for
the purposes of acquiring opTricon)
 
Chembio Diagnostics GmbH
 
April 4, 2019
 
Changed name from optricon Entwicklungsgesellschaft für Optische Technologien
mbH following the acquisition thereof



D.          Prior Addresses.
 
Except as set forth below, no Loan Party has changed its chief executive office
within the past five (5) years:



 
Name of Loan Party
 
Prior Address/City/State/Zip Code
 
Chembio Diagnostics Malaysia Sdn. Bhd.
 
N-Tatt Building
Jalan TPS
Taman Periundustrian UEP, 47600
Subang Jaya, Selangor Darul Ehsan
Malaysia
 
Chembio Diagnostics Holdings Germany GmbH
 
N/A – previously a shell company
 
 
Chembio Diagnostics GmbH
 
Schwarzschildstrasse 1
12489 Berlin, Germany




--------------------------------------------------------------------------------

E.          Acquisitions of Equity Interests or Assets.
 
Except as set forth below, no Loan Party has acquired the equity interests of
another entity or substantially all the assets of another entity within the past
five (5) years:



 
Name of Loan Party
 
Date of Acquisition
 
Description of Acquisition
 
Chembio Diagnostics, Inc.
 
December 7, 2016
 
Acquisition of RVR Diagnostics
             
Chembio Diagnostics, Inc.
 
October 16, 2018
 
Acquisition of German shell company for the purposes of acquiring opTricon
             
Chembio Diagnostics Holdings Germany GmbH (f/k/a Brillant 3006. GmbH)
 
November 6, 2018
 
Acquisition of opTricon




--------------------------------------------------------------------------------

II.
ADDITIONAL INFORMATION.

 
Tangible Personal Property.  Set forth below are all the locations where each
Loan Party currently maintains or has maintained any material amount (fair
market value of $25,000 or more per location) of its tangible personal property
(including goods, inventory and equipment) of each Loan Party (whether or not in
the possession of such Loan Party) within the past five (5) years:
 

 
 
Name of Loan Party
 
Address/City/State/Zip Code
 
County
 
Chembio Diagnostic Systems Inc.
 
3661 Horseblock Road
Medford, NY 11763
 
Suffolk
 
             
Chembio Diagnostic Systems Inc.
 
91-1A Colin Drive
Holbrook, NY 11741
 
Suffolk
 
             
Chembio Diagnostic Systems Inc.
 
555 Wireless Blvd.
Hauppauge, NY 11788
 
Suffolk
 
 
Chembio Diagnostic Systems Inc.
 
[offsite warehouse address]
 
Suffolk
             
Chembio Diagnostics Malaysia Sdn. Bhd.
 
N-Tatt Building
Jalan TPS
Taman Periundustrian UEP, 47600
Subang Jaya, Selangor Darul Ehsan
Malaysia
 
N/A
 
Chembio Diagnostics GmbH
 
Schwarzschildstrasse 1
12489 Berlin
Germany
 
N/A



III.
MISCELLANEOUS

 
A.          Authority to File Financing Statements.  The undersigned hereby
authorizes Administrative Agent to file financing or continuation statements,
and amendments thereto, in all jurisdictions and with all filing offices as
Administrative Agent may determine in its sole discretion are necessary or
advisable to perfect the security interest granted or to be granted to
Administrative Agent under the Credit Agreement or any other Credit Document. 
Such financing statements may describe the collateral in the same manner as
described in any of the Credit Documents or may contain an indication or
description of collateral that describes such property in any other manner as
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to Administrative Agent, including, without limitation,
describing such property as “all assets” or “all personal property.”
 
[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Collateral
Questionnaire to be executed as of the date first above written.



 
CHEMBIO DIAGNOSTICS, INC.,
as Borrower
           
By:
   

 
Name:
     
Title:
   




 
CHEMBIO DIAGNOSTIC SYSTEMS INC.
as Guarantor
           
By:
   

 
Name:
     
Title:
   




 
CHEMBIO DIAGNOSTICS MALAYSIA SDN. BHD.
as Guarantor
           
By:
   

 
Name:
     
Title:
   




 
CHEMBIO DIAGNOSTICS GERMANY HOLDINGS GMBH
as Guarantor
           
By:
   

 
Name:
     
Title:
   




 
CHEMBIO DIAGNOSTICS GMBH
as Guarantor
           
By:
   

 
Name:
     
Title:
   



signature page
collateral questionnaire



--------------------------------------------------------------------------------

Appendix C
to Collateral Questionnaire


INVENTORY AND EQUIPMENT


1.           Inventory and Equipment.  Set forth below are all the locations
where each Loan Party currently maintains any material amount (aggregate fair
market value of $10,000 or more per location) of inventory and equipment of such
Loan Party (whether or not in the possession of a Loan Party):



 
Name of Loan Party
 
Address/City/State/Zip Code
 
County
 
Description of
Assets and Value
 
Chembio Diagnostic Systems Inc.
 
3661 Horseblock Road
Medford, NY 11763
 
Suffolk
 
Inventory, equipment, and furniture
 
Chembio Diagnostic Systems Inc.
 
555 Wireless Blvd.
Hauppauge, NY 11788
 
Suffolk
 
 
Inventory, equipment, and furniture
 
Chembio Diagnostics GmbH
 
Schwarzschildstrasse 1
12489 Berlin – Germany
     
Inventory, equipment, and furniture
 
Chembio Diagnostics Malaysia Sdn. Bhd.
 
N-Tatt Building
Jalan TPS
Taman Periundustrian UEP, 47600
Subang Jaya, Selangor Darul Ehsan
Malaysia
     
Inventory, equipment, and furniture



2.           Warehousemen and bailees.  Except as set forth below, no persons
(including warehousemen and bailees) other than a Loan Party has possession of
any material amount (fair market value of $10,000 or more per location) of
assets of a Loan Party:



 
Name of Loan Party
Address/City/State/Zip Code
County
Description of
Assets and Value
 
None
     




--------------------------------------------------------------------------------

Appendix D
to Collateral Questionnaire


REAL ESTATE RELATED UCC COLLATERAL


1.           Fixtures.  Set forth below are all the locations where the Loan
Parties own or lease any real property:



 
Name of Loan Party
 
Address/City/State/Zip Code
 
County
 
Owned
or Leased
 
Chembio Diagnostic Systems Inc.
 
3661 Horseblock Road
Medford, NY 11763
 
Suffolk
 
Leased
                 
Chembio Diagnostic Systems Inc.
 
555 Wireless Blvd.
Hauppauge, NY 11788
 
Suffolk
 
Leased
 
 
Chembio Diagnostic Systems Inc.
 
91-1A Colin Drive
Holbrook, NY 11741
 
Suffolk
 
Leased but not currently occupied by a Loan Party. Space is subleased.
 
Chembio Diagnostics GmbH
 
Schwarzschildstrasse 1
12489 Berlin – Germany
     
Leased
 
Chembio Diagnostics Malaysia Sdn. Bhd.
 
N-Tatt Building
Jalan TPS
Taman Periundustrian UEP, 47600
Subang Jaya, Selangor Darul Ehsan
Malaysia
     
Leased



2.           “As Extracted” Collateral.  Set forth below are all the locations
where each Loan Party owns, leases or has an interest in any wellhead or
minehead:



 
Name of Loan Party


Address/City/State/Zip Code


County
 
None
   



3.           Timber to be Cut.  Set forth below are all locations where each
Loan Party owns goods that are timber to be cut:



 
Name of Loan Party
Address/City/State/Zip Code


County


 
None
   




--------------------------------------------------------------------------------

Appendix E
to Collateral Questionnaire


NAMES


1.
Trade Names.



A.          Current Names.  Set forth below is each trade name or assumed name
currently used by a Loan Party or by which a Loan Party is known or is
transacting any business:



 
Name of Loan Party
 
Trade/Assumed Name
 
Chembio Diagnostics GmbH
 
opTricon
 
Chembio Diagnostics Malaysia Sdn. Bhd.
 
RVR Diagnostics



B.          Past Names.  Set forth below is each trade name or assumed name used
by any Loan Party during the past five (5) years or by which a Loan Party has
been known or has transacted any business during the past five (5) years other
than the names identified in Section I.A. of this Appendix E to Collateral
Questionnaire:



 
Name of Loan Party
 
Trade/Assumed Name
 
NA
 
NA






--------------------------------------------------------------------------------





